Exhibit 10.4

Execution Version

 

 

 

 

CREDIT AND SECURITY AGREEMENT

dated as of October 11, 2018

by and among

WILLIAMS INDUSTRIAL SERVICES GROUP INC.,

and

THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,

each as Borrower, and collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

Picture 2 [wlms20180930ex104646a0c001.jpg]

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

Page

 

 

ARTICLE 1 – DEFINITIONS


1

Section 1.1

Certain Defined Terms


1

Section 1.2

Accounting Terms and Determinations


40

Section 1.3

Other Definitional and Interpretive Provisions


41

Section 1.4

Time is of the Essence


41

Section 1.5

Time of Day


41

ARTICLE 2 - LOANS AND LETTERS OF CREDIT


41

Section 2.1

Loans


41

Section 2.2

Interest, Interest Calculations and Certain Fees


44

Section 2.3

Notes


46

Section 2.4

[Reserved]


46

Section 2.5

Letters of Credit and Letter of Credit Fees.


46

Section 2.6

General Provisions Regarding Payment; Loan Account


49

Section 2.7

Maximum Interest


50

Section 2.8

Taxes; Capital Adequacy


50

Section 2.9

Appointment of Borrower Representative


53

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation


54

Section 2.11

Collections and Lockbox Account


57

Section 2.12

Termination; Restriction on Termination


58

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES


59

Section 3.1

Existence and Power


59

Section 3.2

Organization and Governmental Authorization; No Contravention


59

Section 3.3

Binding Effect


60

Section 3.4

Capitalization


60

Section 3.5

Financial Information


60

Section 3.6

Litigation


60

Section 3.7

Ownership of Property


60

Section 3.8

No Default


60

 







--------------------------------------------------------------------------------

 



Section 3.9

Labor Matters


61

Section 3.10

Regulated Entities


61

Section 3.11

Margin Regulations


61

Section 3.12

Compliance With Laws; Anti-Terrorism Laws


61

Section 3.13

Taxes


61

Section 3.14

Compliance with ERISA


62

Section 3.15

Consummation of Transaction Documents; Brokers


63

Section 3.16

Related Transactions


63

Section 3.17

Material Contracts


63

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials


64

Section 3.19

Intellectual Property


64

Section 3.20

Solvency


65

Section 3.21

Full Disclosure


65

Section 3.22

Interest Rate


65

Section 3.23

Subsidiaries


65

Section 3.24

Eligible Accounts and Eligible Unbilled Accounts


65

ARTICLE 4 - AFFIRMATIVE COVENANTS


66

Section 4.1

Financial Statements and Other Reports


66

Section 4.2

Payment and Performance of Obligations


67

Section 4.3

Maintenance of Existence


68

Section 4.4

Maintenance of Property; Insurance


68

Section 4.5

Compliance with Laws and Material Contracts


69

Section 4.6

Inspection of Property, Books and Records


69

Section 4.7

Use of Proceeds


70

Section 4.8

Estoppel Certificates


70

Section 4.9

Notices of Litigation and Defaults


70

Section 4.10

Hazardous Materials; Remediation


71

Section 4.11

Further Assurances


71

Section 4.12

Right of First Refusal


73

Section 4.13

Power of Attorney


73

Section 4.14

Borrowing Base Collateral Administration


74

Section 4.15

Permitted Servicing Joint Ventures.


74

 







--------------------------------------------------------------------------------

 



ARTICLE 5 - NEGATIVE COVENANTS


75

Section 5.1

Debt; Contingent Obligations


75

Section 5.2

Liens


75

Section 5.3

Restricted Distributions


75

Section 5.4

Restrictive Agreements


75

Section 5.5

Payments and Modifications of Subordinated Debt


75

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control


76

Section 5.7

Purchase of Assets, Investments


76

Section 5.8

Transactions with Affiliates


76

Section 5.9

Modification of Organizational Documents


77

Section 5.10

Modification of Certain Agreements


77

Section 5.11

Conduct of Business


77

Section 5.12

Lease Payments


77

Section 5.13

Limitation on Sale and Leaseback Transactions


78

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts


78

Section 5.15

Compliance with Anti-Terrorism Laws


78

Section 5.16

Agreements Regarding Receivables


79

Section 5.17

Excluded Foreign Subsidiaries.


79

Section 5.18

Change in Accounting..


79

ARTICLE 6 - FINANCIAL COVENANTS


80

Section 6.1

Fixed Charge Coverage Ratio


80

Section 6.2

Evidence of Compliance


80

ARTICLE 7 – CONDITIONS


82

Section 7.1

Conditions to Closing


82

Section 7.2

Conditions to Each Loan, Support Agreement and Lender Letter of Credit


82

Section 7.3

Searches


83

Section 7.4

Post-Closing Requirements


84

ARTICLE 8 - [RESERVED]


84

ARTICLE 9 - SECURITY AGREEMENT


84

Section 9.1

Generally


84

 







--------------------------------------------------------------------------------

 



Section 9.2

Representations and Warranties and Covenants Relating to Collateral


84

ARTICLE 10 - EVENTS OF DEFAULT


88

Section 10.1

Events of Default


88

Section 10.2

Acceleration and Suspension or Termination of Revolving Loan Commitment


91

Section 10.3

UCC Remedies


91

Section 10.4

Cash Collateral


93

Section 10.5

Default Rate of Interest


93

Section 10.6

Setoff Rights


93

Section 10.7

Application of Proceeds


94

Section 10.8

Waivers


94

Section 10.9

Injunctive Relief


96

Section 10.10

Marshalling; Payments Set Aside


97

ARTICLE 11 – AGENT


97

Section 11.1

Appointment and Authorization


97

Section 11.2

Agent and Affiliates


97

Section 11.3

Action by Agent


97

Section 11.4

Consultation with Experts


97

Section 11.5

Liability of Agent


98

Section 11.6

Indemnification


98

Section 11.7

Right to Request and Act on Instructions


98

Section 11.8

Credit Decision


99

Section 11.9

Collateral Matters


99

Section 11.10

Agency for Perfection


99

Section 11.11

Notice of Default


99

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent


100

Section 11.13

Payment and Sharing of Payment


101

Section 11.14

Right to Perform, Preserve and Protect


104

Section 11.15

Additional Titled Agents


104

Section 11.16

Amendments and Waivers


105

Section 11.17

Assignments and Participations


106

 







--------------------------------------------------------------------------------

 



Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist


109

Section 11.19

Buy-Out Upon Refinancing


110

ARTICLE 12 – MISCELLANEOUS


110

Section 12.1

Survival


110

Section 12.2

No Waivers


110

Section 12.3

Notices


110

Section 12.4

Severability


111

Section 12.5

Headings


111

Section 12.6

Confidentiality


111

Section 12.7

Waiver of Consequential and Other Damages


112

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION


113

Section 12.9

WAIVER OF JURY TRIAL


113

Section 12.10

Publication; Advertisement


114

Section 12.11

Counterparts; Integration


114

Section 12.12

No Strict Construction


114

Section 12.13

Lender Approvals


114

Section 12.14

Expenses; Indemnity


114

Section 12.15

[Reserved]


116

Section 12.16

Reinstatement


116

Section 12.17

Successors and Assigns


117

Section 12.18

USA PATRIOT Act Notification


117

Section 12.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


117

 

 





--------------------------------------------------------------------------------

 



CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the "Agreement") is dated as
of October 11, 2018 by and among WILLIAMS INDUSTRIAL SERVICES GROUP INC., a
Delaware corporation (the "Company", and the other Borrowers from time to time
party hereto (each individually as a "Borrower", and collectively as
"Borrowers"), MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually
as a Lender, and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1      Certain Defined Terms.  The following terms have the following
meanings:

"ABL Priority Collateral" means the definition provided for such term in the
Intercreditor Agreement.

"Acceleration Event" means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

"Account Debtor" means "account debtor", as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

"Accounts" means, collectively, (a) all rights to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, all
"accounts" (as defined in the UCC), all accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), all "health-care-insurance receivables" (as defined in the UCC), all
"payment intangibles" (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance and (c) all proceeds of any of the foregoing.

"Affiliate" means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, and (b) any Person which is controlled by or is
under common control with





1

--------------------------------------------------------------------------------

 



such controlling Person.  As used in this definition, the term "control" of a
Person means the possession, directly or indirectly, of the power of such Person
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise;
provided, that, for purposes of the definition of Eligible Accounts and Section
5.8 of this Agreement: (a) any Person which owns directly or indirectly ten
percent (10%) or more of the equity interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
ten percent (10%) or more of the partnership or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed an
Affiliate of such Person, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall, in each case, be deemed an Affiliate
of such Person.

"Agent" means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

"Agreement" has the meaning set forth in the first paragraph hereof.

"Anti-Terrorism Laws" means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

"Applicable Margin" means six percent (6.00%).

"Approved Fund" means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

"Asset Disposition" means any consensual sale, lease, license, transfer,
assignment or other consensual disposition (including by merger, allocation of
assets (including allocation of assets to any series of a limited liability
company), division, consolidation or amalgamation) by any Credit Party of any
asset.

"Assignment Agreement" means an assignment agreement in form and substance
acceptable to Agent.

“Attributable Debt” means, at any date, (a) in respect of any Capital Lease
(other than a lease resulting from a Sale and Leaseback) of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease Obligation of any Person, the capitalized or principal amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of





2

--------------------------------------------------------------------------------

 



such Person prepared as of such date in accordance with GAAP if such lease or
other agreement were accounted for as a Capital Lease, (c) in respect of any
Sale and Leaseback, the lesser of (i) the present value, discounted in
accordance with GAAP at the interest rate implicit in the related lease, of the
obligations of the lessee for net rental payments over the remaining term of
such lease (including any period for which such lease has been extended or may,
at the option of the lessor be extended) and (ii) the fair market value of the
assets subject to such transaction, and (d) all Synthetic Debt of such Person.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy", as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

"Base LIBOR Rate" means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day, on the preceding Business Day) in the amount of
$1,000,000 are offered to major banks in the London interbank market on or about
11:00 a.m. (London, England time) two (2) Business Days prior to the
commencement of such Interest Period, for a term equal to 90 days, which
determination shall be conclusive in the absence of manifest error; provided,
 however, that Agent may, upon prior written notice to Borrower Representative,
choose a reasonably comparable index or source to use as the basis for Base
LIBOR Rate.

"Base Rate" means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its "prime rate,"
with the understanding that the "prime rate" is one of Wells Fargo's base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

"Blocked Person" means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports "terrorism" as defined in Executive Order No. 13224, or
(e) that is named a





3

--------------------------------------------------------------------------------

 



"specially designated national" or "blocked person" on the most current list
published by OFAC or other similar list or is named as a "listed person" or
"listed entity" on other lists made under any Anti-Terrorism Law.

"Borrower" and "Borrowers" mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

"Borrower Representative" means Williams Industrial Services Group Inc., in its
capacity as Borrower Representative pursuant to the provisions of Section 2.9,
or any successor Borrower Representative selected by Borrowers and approved by
Agent.

"Borrowing Base" means:

(a)        the product of (i) eighty-five percent (85%) multiplied by (ii) the
aggregate net amount at such time of the Eligible Accounts; plus

(b)        the lesser of (i) $1,000,000 and (ii) the product of (1) eighty
percent (80%) multiplied by (2) the aggregate net amount at such time of the
Eligible Costs in Excess of Billings; plus

(c)        the amount of the Dilution Reserve (if any) and any other reserves
and/or adjustments determined by Agent in its Permitted Discretion.

"Borrowing Base Certificate" means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.

"Business Day" means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

"Capital Expenditures" means any expenditure that would be classified as a
capital expenditure on a statement of cash flow of Borrowers prepared in
accordance with GAAP.

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

"CFC" means (i) any "controlled foreign corporation" within the meaning of
Section 957 of the IRC in which any Credit Party is a "United States
shareholder" within the meaning of Section 951(b) of the Code and (ii) any
Subsidiary whose sole assets (other than a de minimis amount) is equity of an
entity described in clause (i) of this definition.

"Change in Control" means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or





4

--------------------------------------------------------------------------------

 



shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of or control over, voting stock of the Company (or other securities
convertible into such voting stock) representing 40% or more of the combined
voting power of all voting stock of the Company or (b) other than as expressly
permitted hereunder, the Company ceases to own, directly or indirectly, 100% of
the capital stock of any of its Subsidiaries; or (c) the occurrence of any
"Change of Control", "Change in Control", or terms of similar import under any
document or instrument governing or relating to Debt with a principal amount in
excess of $250,000 of or equity in such Person.  As used herein, "beneficial
ownership" shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934.

"Closing Date" means the date of this Agreement.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
any successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.

"Collateral" means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.  For clarity, "Collateral" shall not include Excluded
Collateral.

"Commitment Annex" means Annex A to this Agreement.

"Commitment Expiry Date" means the date that is three (3) years following the
Closing Date.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Company" has the meaning set forth in the first paragraph of this Agreement.

“Competitor” means any competitor of the Company and its Subsidiaries as have
been identified by name in writing by the Company to the Agent on or prior to
the Closing Date and any other Person designated by the Company as a
"competitor" of the Company or any of its Subsidiaries after the Closing Date
and consented to by the Agent in its sole discretion.

"Compliance Certificate" means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

"Consolidated Adjusted EBITDA" means, for any period and with respect to the
Company, Consolidated Net Income of the Company and its Subsidiaries for such
period, plus

(a)        without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:





5

--------------------------------------------------------------------------------

 



(i)         Consolidated Interest Expense, deferred financing fees, non-cash
interest expenses, upfront financing and other agent or lender fees and any
amortization of original issue discount in connection with the Term Loan and any
other Permitted Debt of such Person and its Subsidiaries for such period;

(ii)       consolidated income and franchise tax expense of such Person and its
Subsidiaries for such period;

(iii)      all amounts properly attributable to depreciation and amortization
and other non-cash items for such period, including any non-cash write-downs or
non-cash write-offs including fixed asset impairments or write-downs, intangible
asset impairments and deferred tax asset write-offs (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future)
of such Person and its Subsidiaries for such period;

(iv)       [reserved];

(v)        any extraordinary losses and unusual or non recurring charges,
including, without limitation, any severance, integration, facilities closing or
relocation costs and curtailments or modifications to pension and post
retirement employee benefit plans in an aggregate amount not to exceed (1)
$2,500,000 in fiscal year 2018, (2) $1,500,000 in fiscal year 2019 and (3)
$500,000 in any fiscal year thereafter;

(vi)       any exit costs or withdrawal liability incurred as a result of the
Chapter 7 bankruptcy proceedings of Koontz-Wagner Custom Controls Holdings LLC;
provided that such amounts shall not exceed $1,000,000;

(vii)      [reserved];

(viii)     non-cash stock compensation expense;

(ix)       non cash expenses recognized due to purchase accounting;

(x)        [reserved];

(xi)       any losses attributable to foreign currency translation or exchange;

(xii)      one-time, non-recurring customary and documented costs and expenses
deducted from net income during such period in connection with (A) the making of
the Loans and the negotiation, execution and delivery of the Financing Documents
and (B) the negotiation, execution and delivery of the Term Loan Financing
Documents and the consummation of the transactions contemplated thereunder, in
an aggregate amount with respect to clauses (A) and (B) not to exceed $350,000;

minus

(b)        without duplication and to the extent included in determining such
Consolidated Net Income of the Company and its Subsidiaries, any non-cash
additions to Consolidated Net





6

--------------------------------------------------------------------------------

 



Income of the Company and its Subsidiaries for such period (other than the
accrual of revenue or recording of receivables in the ordinary course of
business); minus

(c)        any gains attributable to foreign currency translation or exchange;
minus

(d)        without duplication and to the extent included in determining such
Consolidated Net Income of the Company and its Subsidiaries, any extraordinary
or non-recurring non cash gains (or plus extraordinary non cash losses) for such
period and any gains (or plus losses) realized in connection with any Asset
Disposition by the Company and its Subsidiaries during such period, all
determined on a consolidated basis in accordance with GAAP.

"Consolidated Interest Expense" means, for any period and with respect to any
Person, the total consolidated interest expense of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP excluding deferred financing fees, non-cash interest expense, non-cash
debt amortization, upfront financing fees and any amortization of original issue
discount in connection with the Term Loan and any other Debt permitted under
this Agreement plus, without duplication (i) imputed interest on Capital Leases
of such Person and its Subsidiaries for such period; (ii) commissions,
discounts, and participation fees payable pursuant to this Agreement and
issuance fees and other fees and charges owed by such Person or any of its
Subsidiaries with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings for such period;
provided that, in respect of any letters of credit secured by cash collateral,
the amount of such commissions, discounts and other fees and charges shall be
determined on a net basis after accounting for any interest income on deposited
amounts with respect thereto; (iii) cash contributions to any employee stock
ownership plan or similar trust made by such Person or any of its Subsidiaries
to the extent such contributions are used by such plan or trust to pay interest
or fees to any Person (other than such Person or a wholly owned Subsidiary of
such Person) in connection with Debt incurred by such plan or trust for such
period; (iv) all interest paid or payable with respect to discontinued
operations of such Person or any of its Subsidiaries for such period; (v) the
interest portion of any deferred payment obligations of such Person or any of
its Subsidiaries for such period; and (vi) all interest on any Debt of such
Person or any of its Subsidiaries of the type described in clause (c) or (h) of
the definition of "Debt" for such period, to the extent actually paid by such
Person or any of its Subsidiaries; provided that Consolidated Interest Expense
shall be calculated after giving effect to Swap Contracts (including associated
costs), but excluding unrealized gains and losses with respect to Swap
Contracts.

"Consolidated Net Income" means, for any period and for any Person, the net
income or loss of such Person and its Subsidiaries for such period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded for any such Person therefrom (i) the income or loss of any Person
(other than consolidated Subsidiaries of such Person) in which any other Person
(other than such Person or any of its consolidated Subsidiaries) has an interest
(excluding the income or loss attributable to Williams Plant Services, LLC
ownership (on a pro rata basis in accordance with its ownership percentage
thereof) of the Permitted Servicing Joint Ventures with GUBMK and RCC, which for
the avoidance of doubt shall be included in the calculation of Consolidated Net
Income), except to the extent of the amount of dividends or other distributions
actually paid to such Person or any of its Subsidiaries by such Person during
such period, (ii) the cumulative effect of a change in accounting principles
during such period, (iii) the





7

--------------------------------------------------------------------------------

 



income or loss of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with such Person or any of its Subsidiaries or
that Person’s assets are acquired by such Person or any of its Subsidiaries,
(iv) gains and losses from the early extinguishment of Debt and (v) (to the
extent not included in clauses (i) through (iv) above) any net extraordinary
gains or net extraordinary losses. In no event shall "Consolidated Net Income"
include the income or loss of any Permitted Servicing Joint Venture (other than
GUBMK and RCC, as described above), except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by a Permitted Servicing Joint Venture during such period.

"Consolidated Subsidiary" means, at any date, any Subsidiary the accounts of
which would be required by GAAP to be consolidated with those of "parent"
Borrower (or any other Person, as the context may require hereunder) in its
consolidated financial statements if such statements were prepared as of such
date.

"Contingent Obligation" means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a "Third Party Obligation") if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported (or, if less, the maximum amount for which such Person may be liable
under the instrument evidencing the Contingent Obligation) or, if not a fixed
and determinable amount, the maximum reasonably anticipated liability with
respect thereto.

"Controlled Group" means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

"Corporate Adjusted EBITDA" means for any period during fiscal year 2019 and
with respect to the Company, Net Income of the Company for such period, plus

(e)        without duplication and to the extent deducted in determining such
Net Income, the sum of:

(i)         Interest Expense, deferred financing fees, non-cash interest
expenses, upfront financing and other agent or lender fees and any amortization
of original issue discount in connection with the Loans and any other Permitted
Debt of the Company for such period;





8

--------------------------------------------------------------------------------

 



(ii)       income and franchise tax expense of the Company;

(iii)      all amounts properly attributable to depreciation and amortization
and other non-cash items for such period, including any non-cash write-downs or
non-cash write-offs including fixed asset impairments or write-downs, intangible
asset impairments and deferred tax asset write-offs (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future)
of the Company for such period;

(iv)       [reserved];

(v)        any extraordinary losses and unusual or non-recurring charges,
including, without limitation, any severance, integration, facilities closing or
relocation costs and curtailments or modifications to pension and post
retirement employee benefit plans in an aggregate amount not to exceed, together
with the amounts added back pursuant to clause (a)(v) of the definition of
Operating Subsidiaries Consolidated Adjusted EBITDA, (1) $2,500,000 in fiscal
year 2018, (2) $1,500,000 in fiscal year 2019 and (3) $500,000 in any fiscal
year thereafter;

(vi)       any exit costs or withdrawal liability incurred as a result of the
Chapter 7 bankruptcy proceedings of Koontz-Wagner Custom Controls Holdings LLC;
provided that such amounts shall not exceed $1,000,000;

(vii)     [reserved];

(viii)    non-cash stock compensation expense;

(ix)       non-cash expenses recognized due to purchase accounting;

(x)        [reserved];

(xi)       any losses attributable to foreign currency translation or exchange;

(xii)     one-time, non-recurring customary and documented costs and expenses
deducted from net income during such period in connection with (A) the making of
the Loans and the negotiation, execution and delivery of the Financing Documents
and (B) the negotiation, execution and delivery of the Term Loan Financing
Documents and the consummation of the transactions contemplated thereunder, in
an aggregate amount with respect to clauses (A) and (B) not to exceed $350,000;

minus

(f)        without duplication and to the extent included in determining Net
Income of the Company, any non-cash additions to Net Income of the Company for
such period (other than the accrual of revenue or recording of receivables in
the Ordinary Course of Business); minus

(g)        any gains attributable to foreign currency translation or exchange;
minus

(h)        without duplication and to the extent included in determining Net
Income of the Company, any extraordinary or non-recurring non cash gains (or
plus extraordinary non cash





9

--------------------------------------------------------------------------------

 



losses) for such period and any gains (or plus losses) realized in connection
with any Asset Disposition by the Company during such period, all determined in
accordance with GAAP.

"Credit Exposure" means, at any time, any portion of the Revolving Loan
Commitment that remains outstanding, or any Reimbursement Obligation or other
Obligation that remains unpaid or any Letter of Credit or Support Agreement not
supported with cash collateral required by this Agreement that remains
outstanding; provided, however, that no Credit Exposure shall be deemed to exist
solely due to the existence of contingent indemnification liability, absent the
assertion of a claim, or the known existence of a claim reasonably likely to be
asserted, with respect thereto.

"Credit Party" means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and "Credit Parties"
means all such Persons, collectively; provided, however, that in no event shall
any Excluded Foreign Subsidiary be a "Credit Party" for purposes of this
Agreement or the other Financing Documents unless and until such Excluded
Foreign Subsidiary is joined to the Financing Documents as Borrower or a
Guarantor by mutual agreement of Agent and Borrower in accordance with the
requirements set forth in Section 4.11 for newly acquired or created
Subsidiaries.

"Debt" of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products (excluding, in the case of letters of credit and
banker's acceptances, the portion thereof that has been fully cash
collateralized in a manner permitted by this Agreement), (c) all obligations of
such Person as a lessee under Capital Leases or other Attributable Debt of such
Person, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables and other accrued liabilities incurred in
the ordinary course of business and repayable in accordance with customary trade
practices and, for the avoidance of doubt, other than royalty payments payable
in the ordinary course of business in respect of non-exclusive licenses),
(f) all monetary obligations of such Person owing under Swap Contracts (which
amount shall be calculated based on the amount that would be payable by such
Person if the Swap Contracts were terminated on the date of determination),
(g) all obligations, contingent or otherwise, of such Person in respect of
surety bonds and performance bonds, whether or not matured, and (h) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Debt under any of
clauses (a) through (g) above. For purposes of this definition, (i) the amount
of any Debt represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Debt, and (ii) the
amount of any Debt which is limited or is non-recourse to a Person or for which
recourse is limited to an identified asset shall be valued at the lesser of
(A) if applicable, the limited amount of such obligations, and (B) if
applicable, the fair





10

--------------------------------------------------------------------------------

 



market value of such assets securing such obligation.  Without duplication of
any of the foregoing, Debt of Credit Parties shall include any and all Loans and
Letter of Credit Liabilities.

"Default" means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

"Defaulted Lender" means, any Lender (a) that has failed to make any Loan or
other credit accommodation, disbursement or reimbursement required pursuant to
the terms hereunder or under any other Financing Document or has failed to
confirm its commitment to make such Loans, accommodations, disbursements or
reimbursements hereunder or under any other Financing Document within two (2)
Business Days after any such amounts are required to be funded or paid by it
under this Agreement or such Financing Document (provided that such Lender shall
cease to be a Defaulted Lender with respect to this clause (a) upon satisfaction
in full of all outstanding funding and payment obligations of such Lender under
this Agreement and the other Financing Documents) unless, prior to the
expiration of such two (2) Business Day period, such Lender notifies Agent and
Borrower Representative in writing that such failure to fund is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in writing) has not been satisfied, (b) that has
given oral or written notice to Borrower Representative or Agent or has
otherwise publicly announced that such Lender believes it will, or intends to,
fail to fund any portion of its Loans, accommodations, disbursements or
reimbursements hereunder or under any other Financing Document or under any
other committed loan facility (provided that such Lender shall cease to be a
Defaulted Lender with respect to this clause (b) upon delivery to Agent of a
written rescission of such notice or announcement), or (c) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under the Bankruptcy Code or similar debtor relief laws of the United States,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or Federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulted Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by Agent that a Lender
is a Defaulted Lender under any one or more of clauses (a) through (c) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulted Lender (subject to Section 11.13(d)(iii)) upon delivery
of written notice of such determination to Borrower Representative, each LC
Issuer and each Lender.

"Defined Period" means, for purposes of calculating any financial covenant
contained in Article 6 (including any of their component parts) for any given
fiscal month, the twelve (12) month period ending on the last day of such fiscal
month.





11

--------------------------------------------------------------------------------

 



"Deposit Account" means a "deposit account" (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

"Deposit Account Control Agreement" means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other than in
respect of usual and customary service fees and returned items for which Agent
has been given value, in each such case expressly consented to by Agent, and
containing such other terms and conditions as Agent may require, including as to
any such agreement pertaining to any Lockbox Account, providing that such
financial institution shall wire, or otherwise transfer, in immediately
available funds, on a daily basis to the Payment Account all funds received or
deposited into such Lockbox or Lockbox Account.

"Dilution" means, as of any date of determination, a percentage, based upon the
experience during any prior twelve month period selected from time to time by
Agent in its Permitted Discretion, that is the result of dividing the Dollar
amount of (a) bad debt write-downs, discounts, advertising allowances, credits,
or other dilutive items with respect to Borrowers' Accounts during such period,
by (b) Borrowers' billings with respect to Accounts during such period.

"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five percent (5%).

"Dollars" or "$" means the lawful currency of the United States of America.

"Domestic Subsidiary" means a Subsidiary organized, incorporated or otherwise
formed under the Laws of the United States or any State thereof.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





12

--------------------------------------------------------------------------------

 



"Eligible Account" means, subject to the criteria below, an account receivable
(other than an account receivable constituting Eligible Costs in Excess of
Billings) of a Borrower, which was generated in the Ordinary Course of Business,
which was generated originally in the name of a Borrower and not acquired via
assignment or otherwise, and which Agent, in its Permitted Discretion, deems to
be an Eligible Account.  The net amount of an Eligible Account at any time shall
be the face amount of such Eligible Account as originally billed minus all cash
collections and other proceeds of such Eligible Account received from or on
behalf of the Account Debtor thereunder as of such date and any and all returns,
rebates, discounts (which may, at Agent's option, be calculated on shortest
terms), credits, allowances or excise taxes of any nature at any time issued,
owing, granted, outstanding or payable in connection with such Eligible Accounts
at such time.  Without limiting the generality of the foregoing, no Account
shall be an Eligible Account if:

(a)        the Account remains unpaid more than one hundred twenty (120) days
past the invoice date (but in no event more than ninety (90) days after the due
date therefor);

(b)        the Account is subject to any defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment of any kind (but only to the extent of such defense, set-off,
recoupment, counterclaim, deduction, discount, credit, chargeback, freight
claim, allowance, or adjustment), or the applicable Borrower is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process;

(c)        if the Account arises from the sale of goods, any part of any goods
the sale of which has given rise to the Account has been returned, rejected,
lost, or damaged (but only to the extent that such goods have been so returned,
rejected, lost or damaged);

(d)        if the Account arises from the sale of goods, the sale was not an
absolute, bona fide sale, or the sale was made on consignment or on approval or
on a sale-or-return or bill-and-hold or progress billing basis, or the sale was
made subject to any other repurchase or return agreement, or the goods have not
been shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e)        if the Account arises from the performance of services, the services
have not actually been performed or the services were undertaken in violation of
any applicable Law or the Account represents a progress billing for which
services have not been fully and completely rendered;

(f)        the Account is subject to a Lien other than a Permitted Lien, or
Agent does not have a first priority, perfected Lien on such Account;

(g)        the Account is evidenced by Chattel Paper or an Instrument of any
kind, or has been reduced to judgment, unless such Chattel Paper or Instrument
has been delivered to Agent;

(h)        the Account Debtor is an Affiliate or Subsidiary of a Credit Party,
or if the Account Debtor holds any Debt of a Credit Party;





13

--------------------------------------------------------------------------------

 



(i)         more than fifty percent (50%) of the aggregate balance of all
Accounts owing from the Account Debtor obligated on the Account are ineligible
under subclause (a) above (in which case all Accounts from such Account Debtor
shall be ineligible);

(j)         without limiting the provisions of clause (i) above, fifty percent
(50%) or more of the aggregate unpaid Accounts from the Account Debtor obligated
on the Account are not deemed Eligible Accounts under this Agreement for any
reason;

(k)        the total unpaid Accounts of the Account Debtor obligated on the
Account exceed twenty percent (20%) (or, with respect to the Accounts owing by
either Southern Nuclear Operating Company or Energy Northwest, forty percent
(40%); provided that such 40% limitation shall only apply to one of Southern
Nuclear Operating Company or Energy Northwest at any time and, for the avoidance
of doubt, the 20% limitation shall apply to the other) of the net amount of all
Eligible Accounts owing from all Account Debtors (but only the amount of the
Accounts of such Account Debtor exceeding such twenty percent (20%) (or, with
respect to either Southern Nuclear Operating Company or Energy Northwest, as
applicable, forty percent (40%)) limitation shall be considered ineligible);

(l)         any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any respect;

(m)       the Account is unbilled or has not been invoiced to the Account Debtor
in accordance with the procedures and requirements of the applicable Account
Debtor;

(n)        the Account is an obligation of an Account Debtor that is the
federal, state or local government or any political subdivision thereof (other
than, prior to the occurrence and continuance of a Default or Event of Default,
the Tennessee Valley Authority), unless Agent has agreed to the contrary in
writing and Agent has received from the Account Debtor the acknowledgement of
Agent's notice of assignment of such obligation pursuant to this Agreement, and,
if such Account is owing by the federal government, Borrowers shall have
complied to the reasonable satisfaction of Agent with all applicable
requirements of the Assignment of Claims Act, 31 USC §3727, with respect
thereto;

(o)        the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectability of such Account or reduce
the amount payable or delay payment thereunder;

(p)        the Account Debtor has its principal place of business or executive
office outside the United States; provided that Accounts owing from Account
Debtors with a principal place of business or executive office in Canada not in
excess of five percent (5%) of the net amount of all Eligible Accounts owing
from all Account Debtors shall not be ineligible solely as a result of this
clause (p) (but the amount of the Accounts of such Account Debtor exceeding such
five percent (5%) limitation shall be considered ineligible);





14

--------------------------------------------------------------------------------

 



(q)        the Account is payable in a currency other than Dollars;

(r)        the Account Debtor is an individual;

(s)        the Borrower owning such Account has not signed and delivered to
Agent notices, in the form requested by Agent, directing the Account Debtors to
make payment to the applicable Lockbox Account;

(t)         the Account includes late charges or finance charges (but only such
portion of the Account shall be ineligible);

(u)        the Account arises out of the sale of any Inventory upon which any
other Person holds, claims or asserts a Lien; or

(v)        the Account or Account Debtor fails to meet such other specifications
and requirements which may from time to time be established by Agent in its
Permitted Discretion.

All Accounts that are at any time excluded from Eligible Accounts by virtue of
any one or more of the exclusionary criteria set forth above shall nevertheless
constitute Collateral.

"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent and, other than during the continuance of a Default or Event of
Default, the Borrower Representative (such consent not to be unreasonably
withheld, conditioned or delayed); provided, however, that notwithstanding the
foregoing, (x) "Eligible Assignee" shall not include any Borrower or any of a
Borrower's Affiliates, (y) no proposed assignee intending to assume all or any
portion of the Revolving Loan Commitment shall be an Eligible Assignee unless
such proposed assignee either already holds a portion of such Revolving Loan
Commitment, or has been approved as an Eligible Assignee by Agent (and, if
required, the Borrower Representative) and (z) shall be deemed to have approved
any prospective assignee, to the extent Borrower Representative's approval is
required hereunder, unless Agent shall have received Borrower Representative’s
objection thereto in writing within five (5) Business Days after Borrower
Representative’s receipt of notice of such proposed assignment; provided
further, that so long as no Event of Default pursuant to Section 10.1(a), (e) or
(f) has occurred and is continuing, no Competitor shall be an "Eligible
Assignee".  Notwithstanding the foregoing, no consent of Borrowers shall be
required for an assignment by Agent or a Lender in connection with any merger,
consolidation, sale, transfer, or other disposition of all or a substantial
portion of the business or loan portfolio of Agent or such Lender.

"Eligible Costs in Excess of Billings" means, on a customer-by-customer basis
(or, solely with respect to clause (iii) below, a contract-by-contract basis in
respect of any such customer), an amount equal to the positive difference (if
any) between (x) the aggregate amount of all costs and expenses actually
incurred in connection with any Borrower's performance of its obligations
pursuant to any cost plus contract or agreement to which such customer is a
counterparty, so long as (i) the account receivable of Borrowers owing by such
customer would otherwise constitute an Eligible Account, but for failing to
comply with clauses (d), (e) and (m) of the definition of Eligible Account as a
result of being unbilled, (ii) such Borrower's obligations under such contract
are expected (in the Borrower's reasonable good faith estimate) to be fully
billed within 30 days following the date upon which such obligations were
eligible for invoicing, (iii) such Borrower is





15

--------------------------------------------------------------------------------

 



not required to provide letters of credit, surety or performance bonds or other
similar credit support in respect of such contract and (iv) such contract or
agreement is otherwise in form and substance satisfactory to Agent in its
reasonable discretion (the "Approved Contracts") plus (y) the earned or
estimated margin in accordance with GAAP less (z) the aggregate amount actually
billed under the Approved Contracts, as evidenced by documentation satisfactory
to Agent in its sole discretion, net of any associated "billings in excess of
costs" under the Approved Contracts.

"Eligible Swap Counterparty" means Agent, any Affiliate of Agent, any Lender
and/or any Affiliate of any Lender, that (a) at any time it occupies such role
or capacity (whether or not it remains in such capacity) enters into a Swap
Contract permitted hereunder with any Borrower, and (b) in the case of a Lender
or an Affiliate of a Lender other than Agent, maintains a reporting system
acceptable to Agent with respect to Swap Contract exposure and agrees with Agent
to provide regular reporting to Agent, in form and substance reasonably
satisfactory to Agent, with respect to such exposure.  In addition thereto, any
Affiliate of a Lender shall, upon Agent's request, execute and deliver to Agent
a letter agreement pursuant to which such Affiliate designates Agent as its
agent and agrees to share, pro rata, all expenses relating to liquidation of the
Collateral for the benefit of such Affiliate.

"Environmental Laws" means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

"ERISA" means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

"ERISA Plan" means any "employee benefit plan", as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Credit Party
maintains, sponsors or contributes to or has an obligation to contribute to, or,
in the case of an employee benefit plan which is subject to Section 412 of the
Code or Title IV of ERISA, to which any Borrower or any member of the Controlled
Group may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the





16

--------------------------------------------------------------------------------

 



preceding five (5) years, or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Event of Default" has the meaning set forth in Section 10.1.

"Excluded Collateral" means:

(a)        any rights or interest in any contract, lease, permit, license, or
license agreement, or other General Intangible or instrument, covering real or
personal property of any Credit Party, or any assets owned by such Credit Party
that are subject to a purchase money Lien, a Lien securing a Capital Lease or
any similar arrangement if under the terms of such contract, lease, permit,
license, or license agreement or other arrangement, or applicable law with
respect thereto, the grant of a Lien therein is prohibited or voided (or would
avoid such Credit Party's rights or interests therein) as a matter of law,
statute or regulation or under the terms of such contract, lease, permit,
license, or license agreement and such prohibition or restriction has not been
waived or the consent of the other party to such contract, lease, permit,
license, or license agreement has not been obtained (provided, that, (i) the
foregoing exclusions shall in no way be construed (A) to apply to the extent
that any described prohibition or restriction is ineffective under Section
9-406, 9-407, 9-408, or 9-409 of the UCC or other applicable law, or (B) to
apply to the extent that any consent or waiver has been obtained that would
permit Agent's security interest or Lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (ii) the foregoing exclusions shall in no way
be construed to limit, impair, or otherwise affect any of Agent's or any
Lender's continuing Liens upon any rights or interests of any Credit Party in or
to (A) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or (B) any proceeds from
the sale, license, lease, or other dispositions of any such contract, lease,
permit, license, or license agreement;

(b)        voting stock or other voting equity interests (collectively, "Equity
Interests") of any Excluded Foreign Subsidiary, solely to the extent that such
voting Equity Interests represent more than sixty-five percent (65%) of the
outstanding voting Equity Interests of such Excluded Foreign Subsidiary;

(c)        any United States intent-to-use trademark application prior to the
filing of a "Statement of Use" or "Amendment to Allege Use" with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the creation by a Credit Party of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, rule or regulation;

(d)        any Excluded Deposit Account; and

(e)        any property that requires action under the Law of any jurisdiction
other than the United States or Canada or under the Law of any state thereof to
create or perfect a security interest in such property.





17

--------------------------------------------------------------------------------

 



provided, however, that all rights to payment of money due or to become due
pursuant to, and all rights to the proceeds from the sale of, any such Excluded
Collateral shall be and at all times remain subject to the security interests
created by this Agreement (unless such proceeds would independently constitute
Excluded Collateral).

"Excluded Deposit Account" means (a) any Deposit Account that contains not more
than $25,000 individually and not more than $50,000 in the aggregate for all
such Deposit Accounts, (b) Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Credit Parties' employees and identified to Agent by Borrower Representative
as such and (c) any Deposit Account maintained outside the United States.

"Excluded Foreign Subsidiary" means, collectively, (a) WISG Canada Ltd., (b)
WISG Nuclear Ltd., (c) WISG Electrical Ltd., (d) Braden Manufacturing S.A. de
C.V. and (e) any Foreign Subsidiary formed or acquired after the Closing Date:
(i) (1) that is a CFC or (2) that is a Subsidiary of a CFC and is designated as
such by Borrower Representative in writing to the Agent, and in each case,
either (x) the pledge of all of the capital stock of such Subsidiary as
Collateral or (y) the guaranteeing by such Subsidiary of the Obligations, could,
in the good faith judgment of the Borrower, reasonably be expected to result in
material adverse tax consequences to the Credit Parties; and (ii) designated as
an Excluded Foreign Subsidiary by Borrowers (with the prior written consent of
Agent) or Agent.

"Excluded Swap Obligations" means, with respect to any Credit Party, (x) as it
relates to all or a portion of the Guarantee of such Credit Party, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party's failure for any reason to constitute an "eligible contract participant"
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guarantee of such Credit Party becomes effective with respect to such
Swap Obligation or (y) as it relates to all or a portion of the grant by such
Credit Party of a security interest, any Swap Obligation if, and to the extent
that, such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or by virtue of such Credit
Party's failure for any reason to constitute an "eligible contract participant"
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the security interest of such Credit Party becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or





18

--------------------------------------------------------------------------------

 



commitment pursuant to the applicable law in effect on the date on which
(i) such Lender acquires such interest in the Loan or commitment (other than
pursuant to an assignment request by any Credit Party) or (ii) such Lender
changes its lending office (other than a change made at the request of any
Credit Party), except in each case to the extent that, pursuant to Section
2.8(a) or (b), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) United States
federal withholding Taxes attributable to such Recipient's failure to comply
with Section 2.8(c), and (d) any withholding Taxes imposed under FATCA.

"Existing Letters of Credit" means those letters of credit outstanding as of the
Closing Date and set forth on Schedule 1, issued by Wells Fargo Bank, National
Association, for the account of each party listed on Schedule 1.

"Event of Default" has the meaning set forth in Section 10.1.

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or official interpretations thereof and any agreement entered into
pursuant to the implementation of Section 1471(b)(1) of the Code, and any
intergovernmental agreement between the United States Internal Revenue Service,
the U.S. Government and any governmental or taxation authority under any other
jurisdiction which agreement's principal purposes deals with the implementation
of such sections of the Code.

"Federal Funds Rate" means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

"Fee Letter" means that certain letter agreement, of even date herewith among
Agent and Borrowers, relating to fees payable to Agent, for its own account
(and/or to Lenders, in accordance with the agreements between Agent and
Lenders).

"Financing Documents" means this Agreement, any Notes, the Security Documents,
the Fee Letter and each separate fee letter executed by a Credit Party in
connection with this Agreement, the Intercreditor Agreement and each
subordination or intercreditor agreement pursuant to which any Debt and/or any
Liens securing such Debt is subordinated to all or any portion of the
Obligations and/or to the Liens granted by Credit Parties to Agent in the
Collateral (or any portion thereof) and all other documents, instruments and
agreements (other than any Swap Contract) related to the Obligations and
heretofore executed, executed concurrently herewith or executed at any time and
from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.





19

--------------------------------------------------------------------------------

 



"Fixed Charge Coverage Ratio" means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each Defined Period.

"Foreign Subsidiary" means any Subsidiary of the Credit Parties that is not a
Domestic Subsidiary.

"Foreign Subsidiary Cash Trigger Date" means the date upon which Agent shall
have received a certificate of a Responsible Officer of Borrower Representative
certifying that: (a) the average daily balance of the total amount of cash and
cash equivalents generated from the internal operations of, and currently held
in deposit accounts or securities accounts owned by, Excluded Foreign
Subsidiaries exceeds $2,000,000 (or the equivalent thereof in any foreign
currency) for 30 consecutive days, (b) all intercompany Debt owed by all
Excluded Foreign Subsidiaries to all Credit Parties incurred pursuant to clause
(l)(ii) of the definition of "Permitted Debt" has been paid in full in cash, and
in each case, attaching evidence thereof in form and substance reasonably
satisfactory to Agent.

"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

"General Intangible" means any "general intangible" as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

"Governmental Authority" means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided,  however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term "Guarantee" used as a verb has a
corresponding meaning.





20

--------------------------------------------------------------------------------

 



"Guarantor" means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

"GUBMK" means GUBMK Contractors, the joint venture formed by and among Williams
Plant Services, LLC, Worley Parsons Group and AECOMM.

"Hazardous Materials" means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
"hazardous substance," "hazardous material," "hazardous waste," "toxic
substance," "toxic pollutant," "contaminant," "pollutant" or other words of
similar import within the meaning of any Environmental Law, including:  (a) any
"hazardous substance" defined as such in (or for purposes of) CERCLA, or any
so-called "superfund" or "superlien" Law, including the judicial interpretation
thereof; (b) any "pollutant or contaminant" as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as "hazardous waste" pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) oil, petroleum, or petroleum derived
substances, natural gas, natural gas liquids, synthetic gas, drilling fluids,
produced waters, and other wastes associated with the exploration, development,
or production of crude oil, natural gas, or geothermal resources, (g) any
"hazardous chemical" as defined pursuant to 29 C.F.R. Part 1910; (h) any toxic
or harmful substances, wastes, materials, pollutants or contaminants (including,
without limitation, asbestos, polychlorinated biphenyls ("PCB's"), flammable
explosives, radioactive materials, infectious substances, materials containing
lead-based paint or raw materials which include hazardous constituents); and
(i) any other toxic substance or contaminant that is subject to any
Environmental Laws or other past or present requirement of any Governmental
Authority.

"Hazardous Materials Contamination" means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Documents and (b) to the extent
not otherwise described in (a), Other Taxes.

"Instrument" means "instrument", as defined in Article 9 of the UCC.

"Intellectual Property" means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable





21

--------------------------------------------------------------------------------

 



law, any applications therefor, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.

"Intercreditor Agreement" means that certain Intercreditor Agreement dated as of
the Closing Date by and among Agent and the Term Loan Agent and acknowledged by
the Credit Parties, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

"Interest Expense" means, for any period during fiscal year 2019 and with
respect to the Company, the total interest expense of the Company for such
period determined in accordance with GAAP excluding deferred financing fees,
non-cash interest expense, non-cash debt amortization, upfront financing fees
and any amortization of original issue discount in connection with the Term Loan
and any other Permitted Debt plus, without duplication (i) imputed interest on
Capital Leases of the Company for such period; (ii) commissions, discounts, and
participation fees payable pursuant to this Agreement and issuance fees and
other fees and charges owed by the Company with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such period; provided that, in respect of any letters of credit
secured by cash collateral, the amount of such commissions, discounts and other
fees and charges shall be determined on a net basis after accounting for any
interest income on deposited amounts with respect thereto; (iii) cash
contributions to any employee stock ownership plan or similar trust made by the
Company to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Company) in connection with Debt
incurred by such plan or trust for such period; (iv) all interest paid or
payable with respect to discontinued operations of the Company for such period;
(v) the interest portion of any deferred payment obligations of the Company for
such period; and (vi) all interest on any Debt of the Company of the type
described in clause (c) or (h) of the definition of "Debt" for such period, to
the extent actually paid by the Company; provided that Interest Expense shall be
calculated after giving effect to Swap Contracts (including associated costs),
but excluding unrealized gains and losses with respect to Swap Contracts.

"Interest Period" means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

"Inventory" means "inventory" as defined in Article 9 of the UCC.

"Investment" means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise.  The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.





22

--------------------------------------------------------------------------------

 



"Laws" means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  "Laws" includes,
without limitation, Environmental Laws.

"LC Issuer" means one or more banks, trust companies or other Persons in each
case expressly identified by Agent from time to time, in its sole discretion, as
an LC Issuer for purposes of issuing one or more Letters of Credit
hereunder.  Without limitation of Agent's discretion to identify any Person as
an LC Issuer, no Person shall be designated as an LC Issuer unless such Person
maintains reporting systems acceptable to Agent with respect to letter of credit
exposure and agrees to provide regular reporting to Agent reasonably
satisfactory to it with respect to such exposure.

"Lender" means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and "Lenders" means all
of the foregoing.  In addition to the foregoing, solely for the purpose of
identifying the Persons entitled to share in payments and collections from the
Collateral as more fully set forth in this Agreement and the Security Documents,
the term "Lender" shall include Eligible Swap Counterparties.  In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume that no amounts are due to any Eligible Swap Counterparty unless such
Eligible Swap Counterparty has notified Agent of the amount of any such
liability owed to it prior to such distribution.

"Lender Letter of Credit" means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

"Letter of Credit" means a standby letter of credit issued for the account of
any Borrower by an LC Issuer which expires by its terms within one year after
the date of issuance and in any event at least thirty (30) days prior to the
Commitment Expiry Date.  Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods, provided, however, that the LC Issuer that issued such
Letter of Credit has the right to terminate such Letter of Credit on each such
annual expiration date and no renewal term may extend the term of the Letter of
Credit to a date that is later than the thirtieth (30th) day prior to the
Commitment Expiry Date.  Each Letter of Credit shall be either a Lender Letter
of Credit or a Supported Letter of Credit.

"Letter of Credit Liabilities" means, at any time of calculation, the sum of
(a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the then aggregate unpaid amount of
all reimbursement obligations in respect of previous drawings made under all
such Lender Letters of Credit and Supported Letters of Credit.

"LIBOR Rate" means, for each Loan, a per annum rate of interest equal to the
greater of (a) one percent (1.00%) and (b) the rate determined by Agent (rounded
upwards, if necessary, to





23

--------------------------------------------------------------------------------

 



the next 1/100th%) by dividing (i) the Base LIBOR Rate for the Interest Period,
by (ii) the sum of one minus the daily average during such Interest Period of
the aggregate maximum reserve requirement (expressed as a decimal) then imposed
under Regulation D of the Board of Governors of the Federal Reserve System (or
any successor thereto) for "Eurocurrency Liabilities" (as defined therein).

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.

“Liquidity” means, as of any date of calculation, unrestricted cash and cash
equivalents permitted in accordance with GAAP, plus any undrawn commitments
under this Agreement and any asset-backed credit facility, in each case as of
such date.

 

"Litigation" means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

"Loan Account" has the meaning set forth in Section 2.6(b).

"Loan(s)" means the Revolving Loans.

"Lockbox" has the meaning set forth in the definition of "Lockbox Agreement".

"Lockbox Account" means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid or deposited.

"Lockbox Agreement" means any Lockbox services and control agreement entered
into and executed among Borrowers, the Lockbox Bank and Agent, pursuant to which
the Lockbox Bank shall (among other things) (a) maintain a post office lockbox
(the "Lockbox"), which shall be under the Lockbox Bank's exclusive dominion and
control, for receipt and physical removal by the Lockbox Bank of original
customer checks and other remittances that are delivered to the Lockbox in
payment of Accounts ("Remittances"), (b) deposit the Remittances into the
Lockbox Account, (c) provide other customary and related services with respect
to the Lockbox and the Remittances, (d) acknowledge Agent's first priority Lien
in and "control" (as such term is defined in the UCC) of the Remittances and
funds on deposit in the Lockbox Account and agree to follow Agent's written
instructions with respect thereto (which written instructions shall not be
delivered by Agent unless an Event of Default has occurred and is continuing),
and (e) shall be in form and substance satisfactory to Agent in its Permitted
Discretion.

 "Lockbox Bank" has the meaning set forth in Section 2.11.

"Material Adverse Effect" means with respect to any event, act, condition or
occurrence of whatever nature, a material adverse change in, or a material
adverse effect upon, any of (i) the financial condition, operations, business or
properties of the Credit Parties and their Subsidiaries,





24

--------------------------------------------------------------------------------

 



taken as a whole, (ii) the ability of Agent or Lenders to enforce the
Obligations or realize upon a portion of the Collateral in which Agent has
previously perfected a Lien having an aggregate value in excess of $500,000
(other than as a result of an action taken or not taken that is solely in the
control of Agent), or the ability of any Credit Party to perform any of its
material obligations under any Financing Document to which it is a party,
(iii) the legality, validity or enforceability of any Financing Document, or
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document and covering Collateral in which Agent has previously
perfected a Lien with an aggregate value in excess of $500,000 (other than
pursuant to a Permitted Asset Disposition).

"Material Contracts" has the meaning set forth in Section 3.17.

"Maximum Lawful Rate" has the meaning set forth in Section 2.7.

"MCF" means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

"Minimum Balance" means, at any time, an amount that equals the product of:
(a) the weighted average daily Borrowing Base (or, if less on any given day, the
Revolving Loan Commitment) during the immediately preceding month multiplied by
(b) the Minimum Balance Percentage for such month.

"Minimum Balance Fee" means a fee equal to (a) the positive difference, if any,
remaining after subtracting (i) the average end-of-day principal balance of
Revolving Loans outstanding during the immediately preceding month (without
giving effect to the clearance day calculations referenced in Section 2.2(a)
from (ii) the Minimum Balance multiplied by (b) the highest interest rate
applicable to the Revolving Loans during such month (or, during the existence of
an Event of Default, the default rate of interest set forth in Section 10.5(a)).

"Minimum Balance Percentage" means fifteen percent (15%).

"Multiemployer Plan" means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or has an obligation to make contributions or has
within the preceding five plan years (as determined on the applicable date of
determination) made contributions.

"Net Income of the Company" means, for any period during fiscal year 2019 and
for the Company, the net income or loss of the Company for such period
determined in accordance with GAAP; provided that there shall be excluded for
the Company therefrom (i) the income or loss of any consolidated or
unconsolidated subsidiary (including any Permitted Servicing Joint Venture),
except to the extent of the amount of dividends or other distributions actually
paid to the Company by such Person during such period, (ii) the cumulative
effect of a change in accounting principles during such period, (iii)
[reserved], (iv) gains and losses from the early extinguishment of Debt and (v)
(to the extent not included in clauses (i) through (iv) above) any net
extraordinary gains or net extraordinary losses.

"Non-Funding Lender" has the meaning set forth in Section 11.18.





25

--------------------------------------------------------------------------------

 



"Notes" has the meaning set forth in Section 2.3.

"Notice of Borrowing" means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

"Notice of LC Credit Event" means a notice from a Responsible Officer of
Borrower Representative to Agent with respect to any issuance, increase or
extension of a Letter of Credit specifying:  (a) the date of issuance or
increase of a Letter of Credit; (b) the identity of the LC Issuer with respect
to such Letter of Credit, (c) the expiry date of such Letter of Credit; (d) the
proposed terms of such Letter of Credit, including the face amount; and (e) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.

"Obligations" means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (a) all Support Agreements, (b) all Lender Letters of
Credit, and (c) all Swap Contracts entered into with any Eligible Swap
Counterparty; provided,  however, that the "Obligations" of a Credit Party shall
exclude any Excluded Swap Obligations with respect to such Credit Party.

"OFAC" means the U.S. Department of Treasury Office of Foreign Assets Control.

"OFAC Lists" means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable executive orders.

"Operating Subsidiaries" means, collectively, Williams Industrial Services
Group, L.L.C., a Delaware limited liability company, Williams Industrial
Services, LLC, Williams Specialty Services, LLC, Williams Plant Services, LLC
and Williams Global Services, Inc.

"Operating Subsidiaries Consolidated Adjusted EBITDA" means, for any period and
with respect to the Operating Subsidiaries, Consolidated Net Income of the
Operating Subsidiaries for such period, plus

(a)     without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(i)         Consolidated Interest Expense of the Operating Subsidiaries,
deferred financing fees, non-cash interest expenses, upfront financing and other
agent or lender fees and any amortization of original issue discount in
connection with the Term Loan and any other Permitted Debt of the Operating
Subsidiaries for such period;





26

--------------------------------------------------------------------------------

 



(ii)       consolidated income and franchise tax expense of the Operating
Subsidiaries for such period;

(iii)      all amounts properly attributable to depreciation and amortization
and other non-cash items for such period, including any non-cash write-downs or
non-cash write-offs including fixed asset impairments or write-downs, intangible
asset impairments and deferred tax asset write-offs (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future)
of the Operating Subsidiaries for such period;

(iv)       [reserved];

(v)        any extraordinary losses and unusual or non recurring charges,
including, without limitation, any severance, integration, facilities closing or
relocation costs and curtailments or modifications to pension and post
retirement employee benefit plans in an aggregate amount not to exceed, together
with the amounts added back pursuant to clause (a)(v) of the definition of
Corporate Adjusted EBITDA, (1) $2,500,000 in fiscal year 2018, (2) $1,500,000 in
fiscal year 2019 and (3) $500,000 in any fiscal year thereafter;

(vi)       [reserved];

(vii)     [reserved];

(viii)    non-cash stock compensation expense;

(ix)       non cash expenses recognized due to purchase accounting;

(x)        [reserved];

(xi)       any losses attributable to foreign currency translation or exchange;

(xii)     [reserved];

minus

(b)        without duplication and to the extent included in determining such
Consolidated Net Income of the Operating Subsidiaries, any non cash additions to
Consolidated Net Income of the Operating Subsidiaries for such period (other
than the accrual of revenue or recording of receivables in the ordinary course
of business); minus

(c)        any gains attributable to foreign currency translation or exchange;
minus

(d)        without duplication and to the extent included in determining such
Consolidated Net Income of the Operating Subsidiaries, any extraordinary or
non-recurring non cash gains (or plus extraordinary non cash losses) for such
period and any gains (or plus losses) realized in connection with any Asset
Disposition by the Operating Subsidiaries during such period, all determined on
a consolidated basis in accordance with GAAP.





27

--------------------------------------------------------------------------------

 



"Ordinary Course of Business" means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.

"Organizational Documents" means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization (or the foreign equivalent thereof), and including, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity) and which relate to the internal governance of such Person
(such as by-laws, a partnership agreement, joint venture agreement or an
operating, limited liability company or members agreement (or the foreign
equivalent of the foregoing)), including any and all shareholder agreements or
voting agreements relating to the capital stock or other equity interests of
such Person.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or Financing
Document).

"Other Taxes" means all present or future stamp, court or documentary, excise,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document.

"Payment Account" means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

"Participant Register" has the meaning set forth in Section 11.17(a)(iii).

"PBGC" means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

"Pension Plan" means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

"Permits" means all governmental licenses, authorizations, supplier numbers,
registrations, permits and approvals, certificates, franchises, qualifications,
accreditations, consents and approvals of a Credit Party required under all
applicable Laws and required for such Credit Party in order to carry on its
business as now conducted.

"Permitted Asset Dispositions" means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:  (a) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(b) dispositions of furniture, fixtures and equipment in





28

--------------------------------------------------------------------------------

 



the Ordinary Course of Business that the applicable Credit Party or Subsidiary
determines in good faith is no longer used or useful in the business of such
Borrower and its Subsidiaries, (c) by any Excluded Foreign Subsidiary to any
other Excluded Foreign Subsidiary or any Credit Party, (d) dispositions of
assets (other than ABL Priority Collateral) that are not material to the
business of the Credit Parties and their Subsidiaries in the Ordinary Course of
Business, (e) dispositions of property to the Company or any Subsidiary,
provided that if the transferor of such property is a Credit Party, (i) the
transferee thereof must be a Credit Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted pursuant to Section
5.7, (f) dispositions of cash and cash equivalents, in each case, in a manner
not prohibited by the other terms of this Agreement and in the Ordinary Course
of Business (g) to the extent constituting Asset Dispositions, transactions
permitted by Sections 5.3, 5.5, 5.6, 5.7, 5.12, and 5.13 and Liens permitted by
Section 5.2, in each case, pursuant to the terms and applicable thereto, (h) the
unwinding of any Swap Contract pursuant to its terms, (i) dispositions for at
least 80% cash consideration and for fair market value, in an aggregate amount
not to exceed (i) $375,000 with respect to any single Asset Disposition or
series of related Asset Dispositions, and (ii) $500,000 in any fiscal year, (j)
abandonment, lapse or other dispositions of Intellectual Property that is, in
the reasonable good faith judgment of a Credit Party, either no longer
economically practicable or commercially desirable to maintain or no longer
useful in the conduct of the business of the Credit Parties or any of their
Subsidiaries, (k) to the extent constituting an Asset Disposition, dissolutions
of the Subsidiaries set forth on Schedule 2 and (l) dispositions approved by
Agent in writing.

"Permitted Contest" means, with respect to any Tax obligation or other
obligation allegedly or potentially owing from any Borrower or other Credit
Party to any governmental Tax authority or other third party, a contest
maintained in good faith by appropriate proceedings promptly instituted and
diligently conducted and with respect to which such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made on the books and records and financial statements of the applicable Credit
Party(ies); provided,  however, that (a) compliance with the obligation that is
the subject of such contest is effectively stayed during such challenge;
(b) Borrowers' or other Credit Parties' title to, and their right to use, the
Collateral is not adversely affected thereby and Agent shall be satisfied, in
its Permitted Discretion, that while any such contest is pending, there will be
no impairment of the enforceability, validity, or priority of any of Agent's
Liens; (c)  Borrowers have given Agent notice of the commencement of any contest
involving an obligation in excess of $250,000 and upon request by Agent, from
time to time, notice of the status of such contest by Borrowers or other Credit
Party and/or confirmation of the continuing satisfaction of this definition; and
(d) a reserve with respect to such Tax obligation or other obligation is
established on such Borrower's or other Credit Party's books and records in such
amount as is required under GAAP.

 "Permitted Contingent Obligations" means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the Closing Date and set
forth on Schedule 5.1 (but not including any refinancings, extensions, increases
or amendments to the indebtedness underlying such Contingent Obligations other
than extensions of the maturity thereof without any other change in terms);
(d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations; (f) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent





29

--------------------------------------------------------------------------------

 



mortgagee title insurance policies; (g) Contingent Obligations arising with
respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under
Section 5.6; (h) so long as there exists no Event of Default both immediately
before and immediately after giving effect to any such transaction, Contingent
Obligations existing or arising under any Swap Contract, provided, however, that
such obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
(i) Contingent Obligations incurred under the Term Loan Financing Documents
(subject to the terms of the Intercreditor Agreement); and (j) other Contingent
Obligations not permitted by clauses (a) through (i) above, not to exceed
$1,000,000 in the aggregate at any time outstanding.

"Permitted Debt" means:  (a) Borrowers' and their Subsidiaries' Debt to Agent
and each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c)  Debt with respect to (i) Capital Leases
existing on the Closing Date as specified on Schedule 5.1 and (ii) additional
Capital Leases incurred after the Closing Date and purchase money Debt in an
aggregate amount not to exceed $250,000 in the aggregate at any time
outstanding; provided that any such Debt (x) in the case of Capital Leases or
purchase money Debt, shall be secured by the asset subject to such Capital
Leases or acquired asset in connection with the incurrence of such Debt, as the
case may be, and (y) in the case of purchase money Debt, shall constitute not
less than 75% of the aggregate consideration paid with respect to such asset;
(d) Debt existing on the date of this Agreement and described on Schedule 5.1
(but not including any refinancings, extensions, increases or amendments to such
Debt other than: (i) renewals and extensions expressly provided for in the
agreements evidencing any such Debt as the same are in effect on the date of
this Agreement, and (ii) refinancings and extensions of any such Debt if the
terms and conditions thereof are not less favorable to the obligor thereon or to
the Lenders than the Debt being refinanced or extended, and the average life to
maturity thereof is greater than or equal to that of the Debt being refinanced
or extended; (e) so long as there exists no Event of Default both immediately
before and immediately after giving effect to any such transaction, Debt
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
(f) Debt in the form of insurance premiums financed through the applicable
insurance company; (g) trade accounts payable arising and paid on a timely basis
and in the Ordinary Course of Business unless contested in good faith by
appropriate proceedings and reserved for substantially in accordance with GAAP;
(h) Debt of the Credit Parties incurred under the Term Loan Financing Documents
(subject to the terms of the Intercreditor Agreement); (i) Debt of Excluded
Foreign Subsidiaries owed to other Excluded Foreign Subsidiaries;
(j) Subordinated Debt; (k) [reserved]; (l) (i) Debt of any Credit Party owing to
any other Credit Party and (ii) Debt owed by a Subsidiary that is not a Credit
Party1 to any Credit Party to the extent such Debt constitutes a Permitted
Investment with respect to such Credit Party; provided, that, in each case (A)
all such Debt shall be evidenced by promissory notes and all such notes shall be
subject to a first priority Lien pursuant to the Security Documents (subject to
the Intercreditor Agreement), (B) all such Debt shall be unsecured and
subordinated in

 

 

--------------------------------------------------------------------------------

1    NTD: Conformed to Centre Lane (and prior TH comments).





30

--------------------------------------------------------------------------------

 



right of payment to the payment in full of the Obligations pursuant to the terms
of the applicable promissory notes or an intercompany subordination agreement
that in any such case, is reasonably satisfactory to Agent, and (C) any payment
by any Guarantor under any guaranty of the Obligations shall result in a pro
rata reduction of the amount of any Debt owed by such Subsidiary to any Borrower
or to any of its Subsidiaries for whose benefit such payment is made; (m) the
Existing Letters of Credit; (n) pension withdrawal liability and a leasehold
guaranty incurred as a result of the Chapter 7 bankruptcy proceedings of
Koontz-Wagner Custom Controls Holdings LLC in an aggregate amount not to exceed
$5,900,000 (comprised of $4,300,000 of pension withdrawal liability and
$1,600,000 of liability related to the leasehold guaranty); (o) Debt of any
Credit Party or any Subsidiary thereof not otherwise permitted pursuant to this
definition in an aggregate principal amount not to exceed $500,000 at any time
outstanding; and (p) to the extent also constituting Debt (without duplication),
Permitted Contingent Obligations.

"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

"Permitted Distributions" means the following Restricted
Distributions:  (a) dividends by any Subsidiary of any Credit Party to the
parent of such Credit Party; (b) dividends payable solely in common stock;
(c) repurchases of stock of former employees, directors or consultants pursuant
to stock purchase agreements so long as an Event of Default does not exist at
the time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that such repurchase does not exceed $50,000 in
the aggregate per fiscal year, (d) dividends of any Excluded Foreign Subsidiary
to the direct corporate parent of such Excluded Foreign Subsidiary, (e) to the
extent constituting Restricted Dispositions, the Credit Parties and their
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 5.5, 5,6, 5.7 or 5.8, (f) the Company may make
Restricted Dispositions pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries in the Ordinary Course of Business and (g) the repurchase or
redemption of capital stock or other equity interest of such Credit Party or its
Subsidiaries held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of such Credit Party or its Subsidiaries, upon their death,
disability, retirement, severance or termination of employment or service in an
aggregate principal amount not to exceed $100,000 during any fiscal year of the
Borrowers.

"Permitted Investments" means:  (a) Investments shown on Schedule 5.7(a) and
existing on the Closing Date; (b) cash and cash equivalents held in a Deposit
Account or Securities Account, as applicable; (c) Investments consisting of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the Ordinary Course of Business; (d) Investments consisting of
(i) travel advances and employee relocation loans and other employee loans and
advances in the Ordinary Course of Business, and (ii) loans to employees,
officers or directors relating to the purchase of equity securities of Credit
Parties or their Subsidiaries pursuant to employee stock purchase plans or
agreements approved by the applicable Credit Party's Board of Directors (or
other governing body), but the aggregate of all such loans outstanding may not
exceed $50,000 at any time; (e) Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the Ordinary Course of Business;
(f) Investments consisting of notes receivable of, or prepaid





31

--------------------------------------------------------------------------------

 



royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the Ordinary Course of Business, provided, however, that this
subpart (f) shall not apply to Investments of Credit Parties in any Subsidiary;
(g) Investments consisting of deposit accounts in which Agent has received a
Deposit Account Control Agreement and Excluded Deposit Accounts; (h) Investments
by any Credit Party in any other Credit Party made in compliance with
Section 4.11(c); (i) Investments by any Excluded Foreign Subsidiaries in any
other Excluded Foreign Subsidiary; (j) Investments of cash and cash equivalents
by a Credit Party in an Excluded Foreign Subsidiary made prior to the Foreign
Subsidiary Cash Trigger Date, but solely to the extent that (x) the aggregate
amount of such Investments made with respect to all Excluded Foreign
Subsidiaries does not, at any time, exceed $250,000 in any twelve (12) month
period (net of cash and cash equivalents paid to the Credit Parties by such
Excluded Foreign Subsidiaries during such twelve (12) month period) and more
than $500,000 at any time outstanding and (y) with respect to any individual
Excluded Foreign Subsidiary, the amount of such Investment in such Excluded
Foreign Subsidiary at any time outstanding does not exceed the amount necessary
to fund the current operating expenses of such Excluded Foreign Subsidiary for
the succeeding twelve (12) month period (taking into account their revenue from
other sources); provided that for the avoidance of doubt, no such Investments
shall be permitted on and after the Foreign Subsidiary Cash Trigger Date; (k)
non-cash Investments consisting solely of the entry into Permitted Servicing
Joint Ventures by the services division of a Credit Party or a Subsidiary of a
Credit Party, provided that the Credit Parties and the Subsidiaries of the
Credit Parties shall not be party to more than five (5) Permitted Servicing
Joint Ventures at any given time in addition to the Permitted Servicing Joint
Ventures existing on the Closing Date; (l) [reserved]; (m) cash Investments
consisting of (i) Permitted Servicing Joint Ventures existing on the Closing
Date and designated as such on Schedule 5.7(m), (ii) the formation
and  capitalization of, or any subsequent Investment in any Permitted Servicing
Joint Ventures and (iii) the entry into joint venture agreements for
unincorporated Joint Ventures by any Credit Party for the limited purpose of
negotiating, signing and performing construction, engineering, procurement,
construction management and similar services; provided that, with respect to
clauses (i), (ii) and (iii), the aggregate amount of all such cash Investments
does not exceed $750,000 at any one time outstanding; provided further that no
Credit Party or any Subsidiary of any Credit Party shall have any liability in
excess of the cash Investment actually paid to such Joint Venture (as permitted
by this clause (m)) for any Debt or any other obligation of any such Joint
Venture; and (n) other Investments in an amount not exceeding $500,000 in the
aggregate.

"Permitted Liens" means:  (a) deposits or pledges of cash to secure obligations
under worker's compensation, social security or similar laws, or under
unemployment insurance or other applicable United States social security
legislation (but excluding Liens arising under ERISA) pertaining to a Borrower's
or its Subsidiary's employees, if any; (b) deposits or pledges of cash to secure
bids, tenders, contracts (other than contracts for the payment of money or the
deferred purchase price of property or services), leases, statutory obligations,
surety, stay and appeal bonds, performance bonds and other obligations of like
nature arising in the Ordinary Course of Business; (c) landlord's, carrier's,
warehousemen's, mechanic's, worker's, materialmen's, repairmen's, construction
contractor's  or other like Liens on Collateral, other than any Collateral that
is part of the Borrowing Base, arising in the Ordinary Course of Business with
respect to obligations which are not due, or which are being contested pursuant
to a Permitted Contest; (d) Liens on Collateral, other than Collateral that is
part of the Borrowing Base, for taxes or other governmental charges not at the
time delinquent or thereafter payable without penalty or the subject of a
Permitted





32

--------------------------------------------------------------------------------

 



Contest; (e) attachments, appeal bonds, judgments and other similar Liens on
Collateral other than Collateral that is part of the Borrowing Base, for sums
not exceeding $250,000 in the aggregate arising in connection with court
proceedings; provided,  however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest; (f) [reserved]; (g) Liens and encumbrances in favor of Agent
under the Financing Documents; (h) Liens on Collateral, other than Collateral
that is part of the Borrowing Base, existing on the Closing Date and set forth
on Schedule 5.2; (i) Liens and encumbrances in favor of the holders of the Term
Loan Financing Documents subject to the terms of the Intercreditor Agreement;
(j) any Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided,  however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof; (k)
Liens arising in the Ordinary Course of Business for sums not overdue or the
subject of a Permitted Contest and for which it maintains pledges, deposits or
adequate reserves securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to any Credit Party; (l) easements, rights of way,
covenants, conditions, restrictions, encroachments, and other survey defects
protrusions and other similar encumbrances and minor title defects affecting
real property which were not incurred in connection with Debt and do not in any
case materially and adversely interfere with the use of the property encumbered
thereby for its intended purposes; (m) Liens securing Debt permitted under
clause (c) of the definition of Permitted Debt; provided that (i) such Liens
attach concurrently with or within one hundred and twenty (120) days after the
acquisition, or the completion of the construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Debt, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capital Leases, such Liens do not at any time extend to or
cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capital Leases; (n) rights of setoff or bankers’
liens upon deposits of funds in favor of banks or other depository institutions
or upon securities in favor of securities intermediaries, solely to the extent
incurred in connection with the maintenance of deposit accounts or securities
accounts in the Ordinary Course of Business; (o) purported Liens evidenced by
precautionary Uniform Commercial Code financing statement filings regarding
operating leases entered into by any Borrower and its Subsidiaries in the
Ordinary Course of Business; (p) any zoning, land use or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property; (q) the modification, replacement, renewal or
extension of any Lien permitted by clause (h) of this definition; provided that
(i) the Lien does not extend to any additional property other than (A) after
acquired property that is affixed or incorporated into the property covered by
such Lien or financed by Debt permitted under clause (c) of the definition of
"Permitted Debt", and (B) proceeds and products thereof; and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by clause (d) of the definition of "Permitted Debt"; (r) Liens
securing judgments for the payment of money not constituting an Event of Default
under Section 10.1(h) or securing appeal or other surety bonds relating to such
judgments; (s) Liens in connection with the cash collateralization of the
Existing Letters of Credit, so long as (i) the amount secured thereunder does
not exceed 105% of the aggregate face amount of such Existing Letters of Credit
and (ii) such cash collateral is held in a segregated cash collateral account
and not, at any time, commingled with any other funds of





33

--------------------------------------------------------------------------------

 



the Credit Parties or their Subsidiaries; (t) Liens in favor of customs and
revenue authorities arising as a matter of applicable Law and in the Ordinary
Course of Business to secure payment of customs duties in connection with the
importation of goods; and (u) non-exclusive licenses of patents, trademarks,
copyrights and other intellectual property rights in the Ordinary Course of
Business.

"Permitted Modifications" means (a) such amendments or other modifications to a
Credit Party's or Subsidiary's Organizational Documents as are required under
this Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, (b) such
amendments or modifications to a Credit Party's or Subsidiary's Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Credit Party or Subsidiary under
the laws of a different jurisdiction) that would not adversely affect the rights
and interests of the Agent or Lenders and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and (c)
such amendments or modifications to a Credit Party's or Subsidiary's
Organizational Documents solely to change the name of a Borrower or Subsidiary
or to a reorganization of a Credit Party or Subsidiary under the laws of a
different jurisdiction in the United States  fully disclosed to Agent not later
than thirty (30) days before such amendments or modifications have become
effective.

"Permitted Servicing Joint Venture" means any joint venture or partnership
between any Credit Party, on the one hand, and any other Person, on the other
hand (each, a "Joint Venture"), so long as (a) immediately prior to and after
giving pro forma effect to the formation and  capitalization of such Joint
Venture, no Default or Event of Default exists; (b) the assets, businesses or
activities of the Joint Venture are consistent with the then-current business
plan of the Credit Parties; (c) no Debt or Liens are assumed or incurred by any
Credit Party as a result of the formation and  capitalization of, or as a result
of any subsequent Investment in, the Joint Venture, except as otherwise
permitted hereunder; and (d) such Credit Party, the Joint Venture or the
customer or customers of the Joint Venture shall obtain customary liability and
commercial insurance, in amounts and from a reputable insurer as may be
necessary for prudent execution of the work by the Joint Venture.

 

"Person" means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

"Pro Rata Share" means (a) with respect to a Lender's obligation to make
Revolving Loans, such Lender's right to receive the unused line fee described in
Section 2.2(b), such Lender's obligation to purchase interests and
participations in Letters of Credit and related Support Agreement liabilities
and obligations, and such Lender's obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.5(b), the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender's right to receive payments of principal and
interest with respect to Revolving Loans, such Lender's Revolving Loan Exposure
with respect thereto; and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the sum of the
Revolving Loan Commitment Amount of such Lender (or, in the event the Revolving
Loan Commitment shall have been terminated, such Lender's then





34

--------------------------------------------------------------------------------

 



existing Revolving Loan Outstandings), by (ii) the sum of the Revolving Loan
Commitment (or, in the event the Revolving Loan Commitment shall have been
terminated, the then existing Revolving Loan Outstandings) of all Lenders.

"Qualified ECP Credit Party" means, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
"eligible contract participant" under the Commodity Exchange Act and can cause
another person to qualify as an "eligible contract participant" at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

"RCC" means Richmond County Contractors, the joint venture formed between
Williams Plant Services, LLC and Bechtel Power Corporation.

“Recipient” means Agent, any Lender, the LC Issuer or any other recipient of any
payment to be made by or on account of any obligation of any Credit Party
hereunder.

"Reimbursement Obligations" means, at any date, the then outstanding obligations
of each Borrower to reimburse (a) Agent for payments made by Agent under a
Support Agreement, and/or (b) any LC Issuer, for payments made by such LC Issuer
under a Lender Letter of Credit.

"Required Lenders" means at any time Lenders holding (a) sixty-six and two
thirds percent (66 2/3%) or more of the Revolving Loan Commitment, or (b) if the
Revolving Loan Commitment has been terminated, sixty-six and two thirds percent
(66 2/3%) or more of the sum of (x) the then aggregate outstanding principal
balance of the Loans plus (y) the then aggregate amount of Letter of Credit
Liabilities.

"Responsible Officer" means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

"Restricted Distribution" means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in a Credit Party or a Subsidiary of a Credit Party (other than
(i) payments of salaries to individuals, (ii) directors fees, and (iii) advances
and reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of a Credit Party or an Affiliate of any Subsidiary of a
Credit Party, or (d)  repayments of or debt service on loans or other
indebtedness held by any Person holding an equity interest in a Credit Party or
a Subsidiary of a Credit Party, an Affiliate of a Credit Party or an Affiliate
of any Subsidiary of a Credit Party unless permitted under and made pursuant to
the Intercreditor Agreement or any other subordination agreement applicable to
such loans or other indebtedness.





35

--------------------------------------------------------------------------------

 



"Revolving Lender" means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

"Revolving Loan Availability" means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

"Revolving Loan Borrowing" means a borrowing of a Revolving Loan.

"Revolving Loan Commitment" means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

"Revolving Loan Commitment Amount" means, as to any Lender, the dollar amount
set forth opposite such Lender's name on the Commitment Annex under the column
"Revolving Loan Commitment Amount" (if such Lender's name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by any amounts assigned (with respect to such
Lender's portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective Assignment
Agreements to which such Lender is a party.

"Revolving Loan Commitment Percentage" means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender's name on the
Commitment Annex under the column "Revolving Loan Commitment Percentage" (if
such Lender's name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

"Revolving Loan Exposure" means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender's Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

"Revolving Loan Limit" means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

"Revolving Loan Outstandings" means, at any time of calculation, (a) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities, and (b) when used with reference
to any single Lender, the sum of the then existing outstanding principal amount
of Revolving Loans advanced by such Lender plus the then existing Letter of
Credit Liabilities for the account of such Lender.

"Revolving Loans" has the meaning set forth in Section 2.1(b).

"Sale and Leaseback Transaction" means any arrangement with any Person whereby,
in a substantially contemporaneous transaction, any Credit Party or any
Subsidiary sells or transfers all or substantially all of its right, title and
interest in an asset and, in connection therewith, acquires or leases back the
right to use such asset.





36

--------------------------------------------------------------------------------

 



"SEC" means the United States Securities and Exchange Commission.

"Securities Account" means a "securities account" (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

"Securities Account Control Agreement" means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any applicable Borrower and each
securities intermediary in which such Borrower maintains a Securities Account
pursuant to which Agent shall obtain "control" (as defined in Article 9 of the
UCC) over such Securities Account.

"Security Document" means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

"Servicing Joint Venture Proposal Package" means, with respect to any proposed
Permitted Servicing Joint Venture, the following items, each in form reasonably
satisfactory to the Agent:

(a)      a copy of the proposed formation and governing documents for the
proposed Permitted Servicing Joint Venture, together with a description in
reasonable detail of the proposed Permitted Servicing Joint Venture and the
nature of the project or projects for which the proposed Permitted Servicing
Joint Venture would be formed;

(b)      a certificate of a Responsible Officer of the Borrower Representative
certifying that:

(i)       such proposed Permitted Servicing Joint Venture satisfies the criteria
set forth in the definition of "Permitted Servicing Joint Venture" or, if
discretionary approval is required with respect to any such criteria, a request
for such discretionary approval;

(ii)      the entry into such proposed Permitted Servicing Joint Venture would
not cause or result in a Default or Event of Default; and

(iii)     the Credit Parties are in compliance with the financial covenants
contained in Article 6 (both immediately before and after giving effect to the
entry into the proposed Permitted Servicing Joint Venture).

"Solvent" means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any





37

--------------------------------------------------------------------------------

 



contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

"Subordinated Debt" means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent. 
As of the Closing Date, there is no Subordinated Debt.

"Subordinated Debt Documents" means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

"Subordination Agreement" means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

"Subsidiary" means, with respect to any Person, (a) any corporation (or any
foreign equivalent thereof) of which an aggregate of more than fifty percent
(50%) of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether,
at the time, capital stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than fifty percent (50%) of such capital stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company (or any foreign equivalent thereof) in which such Person and/or one or
more Subsidiaries of such Person shall have an interest (whether in the form of
voting or participation in profits or capital contribution) of more than fifty
percent (50%) or of which any such Person is a general partner or may exercise
the powers of a general partner.  Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower. 
In no event shall the term "Subsidiary" include any Permitted Servicing Joint
Venture or Koontz-Wagner Custom Controls Holdings LLC.

"Support Agreement" has the meaning set forth in Section 2.5(a).

"Supported Letter of Credit" means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.

"Swap Contract" means any "swap agreement", as defined in Section 101 of the
Bankruptcy Code, that is obtained by any Credit Party to provide protection
against fluctuations in interest or currency exchange rates, but only if Agent
provides its prior written consent to the entry into such "swap agreement".





38

--------------------------------------------------------------------------------

 



"Swap Obligation" means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so‑called synthetic, off‑balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property (including any Sale and
Leaseback), in each case, creating obligations that do not appear on the balance
sheet of such Person but which could be characterized as the indebtedness of
such Person (without regard to accounting treatment).

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Term Loan" means the term loan made to the Company pursuant to the terms of the
Term Loan Credit Agreement.

"Term Loan Agent" means the "Administrative Agent" at any time under and as
defined in the Term Loan Credit Agreement.

"Term Loan Credit Agreement" that certain Senior Secured Credit Agreement, dated
as of September 18, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the Intercreditor
Agreement), among the Term Loan Agent, the lenders party thereto and the Company
pursuant to which the Term Loan Agent and lenders thereunder have extended a
term credit facility to the Company.

"Term Loan Financing Documents" means the "Loan Documents" as defined in the
Term Loan Credit Agreement.

"Termination Date" means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

“Total Debt” means, as of any date, consolidated Debt of the Credit Parties
outstanding as of such date of the type described in clauses (a), (b) (excluding
undrawn amounts under outstanding letters of credit or letters of guaranty),
(c), (d), (e), and (g) (but only if drawn or called) of the definition thereof.





39

--------------------------------------------------------------------------------

 



“Total Leverage Ratio” means, with respect to any Defined Period, the ratio of
(a) Total Debt as of the last day of such Defined Period to (b) Consolidated
Adjusted EBITDA of the Borrower and its Subsidiaries for such Defined Period.

"Transaction Documents" means the Financing Documents and the Term Loan
Financing Documents.

"UCC" means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

"United States" means the United States of America.

"Withholding Agent" means any Borrower or Agent.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2     Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Closing Date.  If at any time any change in GAAP would affect the computation of
any financial ratio or financial requirement set forth in any Financing
Document, and either Borrowers or the Required Lenders shall so request, the
Agent, the Lenders and Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided,
 however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at "fair value", as defined
therein.  Furthermore, notwithstanding any such change in GAAP that after the
Closing Date would require lease obligations that would be treated as operating
leases as of the date they are entered into to be classified and accounted for
as Capital Leases or otherwise reflected as Capital Leases on the consolidated
balance sheet of Borrower and its Subsidiaries, for the





40

--------------------------------------------------------------------------------

 



purposes of determining compliance with any covenant or other obligation
contained herein, such obligations shall be treated as operating leases during
the term of this Agreement.

Section 1.3     Other Definitional and Interpretive Provisions.  References in
this Agreement to "Articles", "Sections", "Annexes", "Exhibits", or "Schedules"
shall be to Articles, Sections, Annexes, Exhibits or Schedules of or to this
Agreement unless otherwise specifically provided.  Any term defined herein may
be used in the singular or plural.  "Include", "includes" and "including" shall
be deemed to be followed by "without limitation".  Except as otherwise specified
or limited herein, references to any Person include the successors and permitted
assigns of such Person.  References "from" or "through" any date mean, unless
otherwise specified, "from and including" or "through and including",
respectively.  Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the parties hereto shall be made in
lawful money of the United States and in immediately available
funds.  References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and
regulations.  All amounts used for purposes of financial calculations required
to be made herein shall be without duplication.  References to any statute or
act, without additional reference, shall be deemed to refer to federal statutes
and acts of the United States.  References to any agreement, instrument or
document shall include all schedules, exhibits, annexes and other attachments
thereto.  References to capitalized terms that are not defined herein, but are
defined in the UCC, shall have the meanings given them in the UCC.  All
references herein to times of day shall be references to daylight or standard
time, as applicable.  All references herein to a merger, transfer,
consolidation, amalgamation, assignment, sale or transfer, or analogous term,
will be construed to mean also a division of or by a limited liability company,
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale
or transfer, or similar term, as applicable.  Any series of limited liability
company shall be considered a separate Person.

Section 1.4      Time is of the Essence.  Time is of the essence in Borrower's
and each other Credit Party's performance under this Agreement and all other
Financing Documents.

Section 1.5      Time of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight savings or
standard, as applicable).

ARTICLE 2 - LOANS AND LETTERS OF CREDIT

Section 2.1      Loans.

(a)        [Reserved].

(b)        Revolving Loans.

(i)         Revolving Loans and Borrowings.  On the terms and subject to the
conditions set forth herein, each Lender severally agrees to make loans to
Borrowers from time to time as set forth herein (each a "Revolving Loan", and
collectively, "Revolving Loans") equal to such Lender's Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrowers hereunder,
provided,  however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit.  Borrower Representative
on behalf of all Borrowers shall deliver to Agent a Notice of





41

--------------------------------------------------------------------------------

 



Borrowing with respect to each proposed Revolving Loan Borrowing, such Notice of
Borrowing to be delivered before 1:00 p.m. (Eastern time) two (2) Business Days
prior to the date of such proposed borrowing.  Each Borrower and each Revolving
Lender hereby authorizes Agent to make Revolving Loans on behalf of Revolving
Lenders, at any time in its sole discretion, (A) as provided in Section 2.5(c),
with respect to obligations arising under Support Agreements and/or Lender
Letters of Credit, and (B) to pay principal owing in respect of the Loans and
interest, fees, expenses and other charges payable by any Credit Party from time
to time arising under this Agreement or any other Financing Document.  The
Borrowing Base shall be determined by Agent based on the most recent Borrowing
Base Certificate delivered to Agent in accordance with this Agreement and such
other information as may be available to Agent.  Without limiting any other
rights and remedies of Agent hereunder or under the other Financing Documents,
the Revolving Loans shall be subject to Agent's continuing right to withhold
from the Borrowing Base reserves, and to increase and decrease such reserves
from time to time, if and to the extent that in Agent's Permitted Discretion,
such reserves are necessary; provided that, so long as no Event of Default has
occurred and is continuing, Agent shall endeavor to promptly provide Borrowers
with notice of any intended increase of reserves.

(ii)       Mandatory Revolving Loan Repayments and Prepayments.

(A)       The Revolving Loan Commitment shall terminate on the Termination
Date.  On such Termination Date, there shall become due, and Borrowers shall
pay, the entire outstanding principal amount of each Revolving Loan, together
with accrued and unpaid Obligations pertaining thereto incurred to, but
excluding the Termination Date; provided, however, that such payment is made not
later than 12:00 Noon (Eastern time) on the Termination Date.

(B)       If at any time the Revolving Loan Outstandings exceed the Revolving
Loan Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans or cash collateralize Letter of Credit Liabilities in the manner
specified in Section 2.5(e) or cause the cancellation of outstanding Letters of
Credit, or any combination of the foregoing, in an aggregate amount equal to
such excess.

(C)       Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.

(D)       Unless Agent shall otherwise consent in writing, on the date on which
any Credit Party (or Agent as loss payee or assignee) receives any casualty
proceeds in excess of $25,000 with respect to assets upon which the Borrowing
Base is calculated, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and repayment of secured debt permitted
under clause (c) of the definition of Permitted Debt and encumbering the





42

--------------------------------------------------------------------------------

 



property that suffered such casualty), or such lesser portion of such proceeds
as Agent shall elect to apply to the Obligations;

(E)       Upon receipt by any Credit Party of the proceeds of any Asset
Disposition that is not made in the Ordinary Course of Business and that
pertains to any Collateral upon which the Borrowing Base is calculated,
Borrowers shall repay the Revolving Loans in an amount equal to one hundred
percent (100%) of the net cash proceeds of such Asset Disposition (net of
out-of-pocket expenses) in accordance with Section 2.11 below.

(iii)      Optional Prepayments.  Borrowers may from time to time prepay the
Revolving Loans in whole or in part; provided,  however, that any such partial
prepayment shall be in an amount equal to $100,000 or a higher integral multiple
of $25,000.  For the avoidance of doubt, nothing in this clause shall permit
termination of the Revolving Loan Commitment by Borrowers other than in
accordance with Section 2.12(b).

(iv)       LIBOR Rate.

(A)       Except as provided in subsection (C) below, Revolving Loans shall
accrue interest at the LIBOR Rate plus the Applicable Margin.

(B)       The LIBOR Rate may be adjusted by Agent with respect to any Lender on
a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable Law occurring subsequent to
the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "change in applicable Law", regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.





43

--------------------------------------------------------------------------------

 



(C)       In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Loans bearing interest based upon the LIBOR Rate or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (I) in the case of any outstanding Loans of such
Lender bearing interest based upon the LIBOR Rate, the date specified in such
Lender's notice shall be deemed to be the last day of the Interest Period of
such Loans, and interest upon such Lender's Loans thereafter shall accrue
interest at Base Rate plus the Applicable Margin, and (II)  such Loans shall
continue to accrue interest at Base Rate plus the Applicable Margin until such
Lender determines that it would no longer be unlawful or impractical to maintain
such Loans at the LIBOR Rate.

(D)       Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

Section 2.2      Interest, Interest Calculations and Certain Fees.

(a)        Interest. From and following the Closing Date, except as expressly
set forth in this Agreement, Loans and, to the extent then due and payable, all
other outstanding Obligations, shall bear interest at the sum of the LIBOR Rate
plus the Applicable Margin.  Interest on the Loans shall be paid in arrears on
the first (1st) day of each month and on the maturity of such Loans, whether by
acceleration or otherwise.  Interest on all such other Obligations shall be
payable upon demand.  For purposes of calculating interest, all funds
transferred to the Payment Account for application to any Revolving Loans shall
be subject to a three (3) Business Day clearance period and all interest
accruing on such funds during such clearance period shall accrue for the benefit
of Agent, and not for the benefit of the Lenders.

(b)        Unused Line Fee.  From and following the Closing Date, Borrowers
shall pay Agent, for the benefit of all Lenders committed to make Revolving
Loans, in accordance with their respective Pro Rata Shares, a fee in an amount
equal to (i) (A) the Revolving Loan Commitment minus (B) the average daily
balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii) 0.50% per annum.  Such fee is to be paid monthly in
arrears on the first day of each month.

(c)        Minimum Balance Fee.  On the first day of each month, commencing on
November 1, 2018, the Borrowers agree to pay to Agent, for the ratable benefit
of all Lenders, the sum of the Minimum Balance Fees due for the prior
month.  The Minimum Balance Fee shall be deemed fully earned when due and
payable and, once paid, shall be non-refundable.

(d)        Collateral Management Fee.  From and following the Closing Date,
Borrowers shall pay Agent on the first day of each month, for its own account
and not for the





44

--------------------------------------------------------------------------------

 



benefit of any other Lenders, a fee in an amount equal to $2,000.  The
collateral management fee shall be deemed fully earned when due and payable and,
once paid, shall be non-refundable.

(e)        [Reserved].

(f)        Deferred Revolving Loan Origination Fee.  If Lenders' funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate for any reason (whether by voluntary termination by Borrowers, by
reason of the occurrence of an Event of Default or otherwise) prior to the
Commitment Expiry Date, Borrowers shall pay to Agent, for the benefit of all
Lenders committed to make Revolving Loans on the Closing Date, a fee as
compensation for the costs of such Lenders being prepared to make funds
available to Borrowers under this Agreement, equal to an amount determined by
multiplying the Revolving Loan Commitment by the following applicable percentage
amount:  2.00% for the first year following the Closing Date, 1.50% for the
second year following the Closing Date, and 1.00% thereafter; provided that no
such fee shall be payable within 90 days of the Commitment Expiry Date. All fees
payable pursuant to this paragraph shall be deemed fully earned and
non-refundable as of the Closing Date.

(g)        [Reserved].

(h)        Fee Letter.  In addition to the other fees set forth herein, the
Borrowers agree to pay to Agent the fees set forth in the Fee Letter.

(i)         Audit Fees.  Borrowers shall pay to Agent, for its own account and
not for the benefit of any other Lenders, all reasonable fees and expenses in
connection with audits and inspections of Borrowers' books and records, audits,
valuations or appraisals of the Collateral, audits of Borrowers' compliance with
applicable Laws and such other matters as Agent shall deem appropriate, which
shall be due and payable on the first Business Day of the month following the
date of issuance by Agent of a written request for payment thereof to Borrowers
(so long as such first Business Day is at least three (3) Business Days from the
date such notice is received by Borrowers (it being understood that, in the
event Agent requests payment thereof less than three (3) Business Days in
advance of the first Business Day of the month, Borrowers shall pay such fees
and expenses on the first Business Day of the succeeding month)); provided that,
absent an Event of Default, Borrowers shall not be required to pay for more than
three (3) such audits, inspections, valuations or appraisals during any fiscal
year of the Company.

(j)         Wire Fees.  Borrowers shall pay to Agent, for its own account and
not for the account of any other Lenders, on written demand, fees for incoming
and outgoing wires made for the account of Borrowers, such fees to be based on
Agent's then current wire fee schedule (available upon written request of the
Borrowers).

(k)        [Reserved].

(l)         Computation of Interest and Related Fees.  All interest and fees
under each Financing Document shall be calculated on the basis of a 360-day year
for the actual number of days elapsed.  The date of funding of a Loan shall be
included in the calculation of interest.  The date of payment of a Loan shall be
excluded from the calculation of interest.  If a Loan is repaid on the same day
that it is made, one (1) day's interest shall be charged.





45

--------------------------------------------------------------------------------

 



(m)       Automated Clearing House Payments.  If Agent  (or its designated
servicer or trustee on behalf of a securitization vehicle) so elects, monthly
payments of principal, interest, fees, expenses or any other amounts due and
owing from Borrower to Agent hereunder shall be paid to Agent by Automated
Clearing House debit of immediately available funds from the financial
institution account designated by Borrower Representative in the Automated
Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt.  Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting.  In no event shall any
such payments be refunded to Borrowers.

Section 2.3      Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a "Note") in an
original principal amount equal to such Lender's Revolving Loan Commitment
Amount.

Section 2.4      [Reserved].

Section 2.5      Letters of Credit and Letter of Credit Fees.

(a)        Letter of Credit.  On the terms and subject to the conditions set
forth herein, the Revolving Loan Commitment may be used by Borrowers, in
addition to the making of Revolving Loans hereunder, for the issuance, prior to
that date which is one year prior to the Termination Date, by (i) Agent, of
letters of credit, Guarantees or other agreements or arrangements (each, a
"Support Agreement") to induce an LC Issuer to issue or increase the amount of,
or extend the expiry date of, one or more Letters of Credit and (ii) a Lender,
identified by Agent, as an LC Issuer, of one or more Lender Letters of Credit,
so long as, in each case:

(i)         Agent shall have received a Notice of LC Credit Event at least five
(5) Business Days before the relevant date of issuance, increase or extension;
and

(ii)       after giving effect to such issuance, increase or extension, (A) the
aggregate Letter of Credit Liabilities do not exceed $6,000,000, and (B) the
Revolving Loan Outstandings do not exceed the Revolving Loan Limit.

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any Letter of Credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender.  Each Lender that is an LC Issuer
hereby agrees to give Agent prompt written notice of each issuance of a Lender
Letter of Credit by such Lender and each payment made by such Lender in respect
of Lender Letters of Credit issued by such Lender.

Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Loan Commitment will be available for
the issuance of a Letter of Credit until such times as Agent notifies Borrower
Representative that a Lender party to this Agreement is an LC Issuer.

(b)        Letter of Credit Fee.  Borrowers shall pay to Agent, for the benefit
of the Revolving Lenders in accordance with their respective Pro Rata Shares, a
letter of credit fee with





46

--------------------------------------------------------------------------------

 



respect to the Letter of Credit Liabilities for each Letter of Credit, computed
for each day from the date of issuance of such Letter of Credit to the date that
is the last day a drawing is available under such Letter of Credit, at a rate
per annum equal to the Applicable Margin then applicable to Loans bearing
interest based upon the LIBOR Rate.  Such fee shall be payable in arrears on the
last day of each calendar month prior to the Termination Date and on such
date.  In addition, Borrowers agree to pay promptly to the LC Issuer any
fronting or other customary fees that it may charge in connection with any
Letter of Credit.

(c)        Reimbursement Obligations of Borrowers.  If either (i) Agent shall
make a payment to an LC Issuer pursuant to a Support Agreement, or (ii) an LC
Issuer shall notify Agent that it has made a payment in respect of, a Lender
Letter of Credit, (A) if the applicable Borrower shall have received notice of
such payment prior to 12:00 Noon on such date, the applicable Borrower shall
reimburse Agent or such LC Issuer, as applicable, for the amount of such payment
by the end of the day on which Agent or such LC Issuer shall make such payment
or, if such notice has not been received by such Borrower prior to such time on
such date, on the Business Day immediately following the date on which such
payment was made, and (B) Borrowers shall be deemed to have immediately
requested that Revolving Lenders make a Revolving Loan, in a principal amount
equal to the amount of such payment (but solely to the extent such Borrower
shall have failed to directly reimburse Agent or, with respect to Lender Letters
of Credit, the applicable LC Issuer, for the amount of such payment).  Agent
shall promptly notify Revolving Lenders of any such deemed request and each
Revolving Lender hereby agrees to make available to Agent not later than noon
(Eastern time) on the Business Day following such notification from Agent such
Revolving Lender's Pro Rata Share of such Revolving Loan.  Each Revolving Lender
hereby absolutely and unconditionally agrees to fund such Revolving Lender's Pro
Rata Share of the Loan described in the immediately preceding sentence,
unaffected by any circumstance whatsoever, including, without limitation,
(x) the occurrence and continuance of a Default or Event of Default, (y) the
fact that, whether before or after giving effect to the making of any such
Revolving Loan, the Revolving Loan Outstandings exceed or will exceed the
Revolving Loan Limit, and/or (z) the non-satisfaction of any conditions set
forth in Section 7.2.  Agent hereby agrees to apply the gross proceeds of each
Revolving Loan deemed made pursuant to this Section 2.5(c) in satisfaction of
Borrowers' reimbursement obligations arising pursuant to this
Section 2.5(c).  Borrowers shall pay interest, on demand, on all amounts so paid
by Agent pursuant to any Support Agreement or to any applicable Lender in
honoring a draw request under any Lender Letter of Credit for each day from the
date of such payment until Borrowers reimburse Agent or the applicable Lender
therefor (whether pursuant to clause (A) or (B) of the first sentence of this
subsection (c)) at a rate per annum equal to the interest rate applicable to
Revolving Loans for such day.

(d)        Reimbursement and Other Payments by Borrowers.  The obligations of
each Borrower to reimburse Agent and/or the applicable LC Issuer pursuant to
Section 2.5(c) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including the following:

(i)         any lack of validity or enforceability of, or any amendment or
waiver of or any consent to departure from, any Letter of Credit or any related
document;





47

--------------------------------------------------------------------------------

 



(ii)       the existence of any claim, set-off, defense or other right which any
Borrower may have at any time against the beneficiary of any Letter of Credit,
the LC Issuer (including any claim for improper payment), Agent, any Lender or
any other Person, whether in connection with any Financing Document or any
unrelated transaction, provided,  however, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(iii)      any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

(iv)       any affiliation between the LC Issuer and Agent; or

(v)        to the extent permitted under applicable law, any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing.

(e)        Deposit Obligations of Borrowers.  In the event any Letters of Credit
are outstanding at the time that Borrowers prepay in full or are required to
repay the Obligations or the Revolving Loan Commitment is terminated, Borrowers
shall (i) deposit with Agent for the benefit of all Revolving Lenders cash in an
amount equal to one hundred five percent (105%) of the aggregate outstanding
Letter of Credit Liabilities to be available to Agent, for its benefit and the
benefit of issuers of Letters of Credit, to reimburse payments of drafts drawn
under such Letters of Credit and pay any fees and expenses related thereto, and
(ii) prepay the fee payable under Section 2.5(b) with respect to such Letters of
Credit for the full remaining terms of such Letters of Credit assuming that the
full amount of such Letters of Credit as of the date of such repayment or
termination remain outstanding until the end of such remaining terms.  Upon
termination of any such Letter of Credit and so long as no Event of Default has
occurred and is continuing, the unearned portion of such prepaid fee
attributable to such Letter of Credit shall be refunded to Borrowers, together
with the deposit described in the preceding clause (i) attributable to such
Letter of Credit, but only to the extent not previously applied by Agent in the
manner described herein.

(f)        Participations in Support Agreements and Lender Letters of Credit.

(i)         Concurrently with the issuance of each Supported Letter of Credit,
Agent shall be deemed to have sold and transferred to each Revolving Lender, and
each such Revolving Lender shall be deemed irrevocably and immediately to have
purchased and received from Agent, without recourse or warranty, an undivided
interest and participation in, to the extent of such Lender's Pro Rata Share,
Agent's Support Agreement liabilities and obligations in respect of such
Supported Letter of Credit and Borrowers' Reimbursement Obligations with respect
thereto.  Concurrently with the issuance of each Lender Letter of Credit, the LC
Issuer in respect thereof shall be deemed to have sold and transferred to each
Revolving Lender, and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from such LC Issuer, without recourse
or warranty, an undivided interest and participation in, to the extent of such
Lender's Pro Rata Share, such Lender Letter of Credit and Borrowers'
Reimbursement Obligations with respect thereto.  Any purchase obligation arising
pursuant to the





48

--------------------------------------------------------------------------------

 



immediately two preceding sentences shall be absolute and unconditional and
shall not be affected by any circumstances whatsoever.

(ii)       If either (A) Agent makes any payment or disbursement under any
Support Agreement and/or (B) an LC Issuer makes any payment or disbursement
under any Lender Letter of Credit, and (I) Borrowers have not reimbursed Agent
or the applicable LC Issuer, as applicable, in full for such payment or
disbursement in accordance with Section 2.5(c), or (II) any reimbursement under
any Support Agreement or Lender Letter of Credit received by Agent or any LC
Issuer, as applicable, from any Credit Party is or must be returned or rescinded
upon or during any bankruptcy or reorganization of any Credit Party or
otherwise, each Revolving Lender shall be irrevocably and unconditionally
obligated to pay to Agent or the applicable LC Issuer, as applicable, its Pro
Rata Share of such payment or disbursement (but no such payment shall diminish
the Obligations of Borrowers under Section 2.5(c)).  To the extent any such
Revolving Lender shall not have made such amount available to Agent or the
applicable LC Issuer, as applicable, before 12:00 Noon (Eastern time) on the
Business Day on which such Lender receives notice from Agent or the applicable
LC Issuer, as applicable, of such payment or disbursement, or return or
rescission, as applicable, such Lender agrees to pay interest on such amount to
Agent or the applicable LC Issuer, as applicable, forthwith on demand accruing
daily at the Federal Funds Rate, for the first three (3) days following such
Lender's receipt of such notice, and thereafter at the Base Rate plus the
Applicable Margin in respect of Revolving Loans.  Any such Revolving Lender's
failure to make available to Agent or the applicable LC Issuer, as applicable,
its Pro Rata Share of any such payment or disbursement, or return or rescission,
as applicable, shall not relieve any other Lender of its obligation hereunder to
make available such other Revolving Lender's Pro Rata Share of such payment, but
no Revolving Lender shall be responsible for the failure of any other Lender to
make available such other Lender's Pro Rata Share of any such payment or
disbursement, or return or rescission.

Section 2.6      General Provisions Regarding Payment; Loan Account.

(a)        All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or
counterclaim.  If any payment hereunder becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension (it being
understood and agreed that, solely for purposes of calculating financial
covenants and computations contained herein and determining compliance
therewith, if payment is made, in full, on any such extended due date, such
payment shall be deemed to have been paid on the original due date without
giving effect to any extension thereto).  Any payments received in the Payment
Account before 12:00 Noon (Eastern time) on any date shall be deemed received by
Agent on such date, and any payments received in the Payment Account at or after
12:00 Noon (Eastern time) on any date shall be deemed received by Agent on the
next succeeding Business Day.





49

--------------------------------------------------------------------------------

 



(b)        Agent shall maintain a loan account (the "Loan Account") on its books
to record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent's customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent's books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided,  however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower's duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

Section 2.7      Maximum Interest.  In no event shall the interest charged with
respect to the Loans or any other Obligations of any Credit Party under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
"Stated Rate") would exceed the highest rate of interest permitted under any
applicable law to be charged (the "Maximum Lawful Rate"), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided,  however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

Section 2.8      Taxes; Capital Adequacy.

(a)        Any and all payments by or on account of any obligation of any Credit
Party under any Financing Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or





50

--------------------------------------------------------------------------------

 



withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.8) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.  The Credit Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.8) payable or paid by such Recipient or its Affiliates or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto (including without
limitation reasonable attorneys' and tax advisor fees and expenses), whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower Representative by a Lender (with a copy
to Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(b)        The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of Agent timely
reimburse it for the payment of, any Other Taxes.

(c)        Each Lender that (i) is organized under the laws of a jurisdiction
other than the United States, and (ii) (A) is a party hereto on the Closing Date
or (B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) shall execute and deliver to
Borrower Representative and Agent one or more (as Borrowers or Agent may
reasonably request) United States Internal Revenue Service Forms W-8ECI, W-8BEN,
W-8BEN-E, W-8IMY (as applicable) and other applicable forms, certificates or
documents prescribed by the United States Internal Revenue Service or reasonably
requested by Agent certifying as to such Lender's entitlement to a complete
exemption from withholding or deduction of Taxes.  Any Lender that is an "United
States person" within the meaning of Section 7701(a)(30) of the Code shall
deliver to Borrower Representative and Agent on or about the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower Representative or Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding Tax.  If a payment made to a Lender under any Financing
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Representative and Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Borrower
Representative or Agent as may be necessary for Borrower Representative and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Each Lender
agrees to provide such updated United States forms and certificates required by
this Section 2.8(c) as may be necessary upon a change in fact or circumstance or
expiration of the applicable





51

--------------------------------------------------------------------------------

 



form which under applicable law requires a new form or certification to claim
exemption from or reduction in United States federal withholding Taxes.

(d)        If any Lender shall determine in its commercially reasonable judgment
that the adoption or taking effect of, or any change in, any applicable Law
regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender's or such
controlling Person's capital as a consequence of such Lender's obligations
hereunder or under any Support Agreement or Lender Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender's or such
controlling Person's policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided,  however, that notwithstanding anything in this Agreement to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "change in applicable Law", regardless of the date
enacted, adopted or issued.

(e)        If any Lender requires compensation under Section 2.8(d), or requires
any Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a) or 2.8(b),
then, upon the written request of Borrower Representative, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans or issuing Letters of Credit, as applicable, hereunder or to
assign its rights and obligations hereunder (subject to the terms of this
Agreement) to another of its offices, branches or affiliates, if, in the
judgment of such Lender, such designation or assignment (i) would eliminate or
materially reduce amounts payable or to be withheld pursuant to any such
subsection, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (as determined in its sole
discretion).  Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(f)        The parties' obligations under this Section 2.8 shall survive the
replacement of Agent, the repayment of the Loans and the termination of this
Agreement.





52

--------------------------------------------------------------------------------

 



(g)        For purposes of this Section 2.8, the term "applicable law" includes
FATCA.

(h)        Unless required by applicable law, at no time shall Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or LC Issuer,
nor have any obligation to pay to any Lender or LC Issuer, any refund of Taxes
withheld or deducted from funds paid for the account of a Lender or LC
Issuer.  If a Recipient determines in its discretion that it has received a
refund of any Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay such Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Borrower with respect to the Taxes giving rise to such refund), net of all out-
of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Borrower agrees, upon request
by the Recipient, to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient if the Recipient is required to repay such refund to
the Governmental Authority.  Notwithstanding anything herein to the contrary, no
Recipient shall be required to pay any amount to any Borrower if such payment
would place the Recipient in a less favorable net after-Tax position than it
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  In no event shall Agent or any Recipient be required to make
its tax returns (or any other information relating to its taxes that it deems
confidential) available to any Credit Party or other Person.

Section 2.9      Appointment of Borrower Representative.

(a)        Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, Notices of LC Credit Events and Borrowing Base Certificates, give
instructions with respect to the disbursement of the proceeds of the Loans,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Financing Documents and taking all
other actions (including in respect of compliance with covenants) in the name or
on behalf of any Borrower or Borrowers pursuant to this Agreement and the other
Financing Documents.  Agent and Lenders may disburse the Loans to such bank
account of Borrower Representative or a Borrower or otherwise make such Loans to
a Borrower, and LC Issuer may provide such Letters of Credit for the account of
a Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower.  Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b)        Borrower Representative hereby accepts the appointment by Borrowers
to act as the agent and attorney-in-fact of Borrowers pursuant to this Section
2.9.  Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower, or the issuance of any Letter of Credit requested on behalf of a
Borrower hereunder, shall be remitted or issued to or for the account of such
Borrower.





53

--------------------------------------------------------------------------------

 



(c)        Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders and LC Issuer with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Financing
Documents.

(d)        Any notice, election, representation, warranty, agreement or
undertaking made or delivered by or on behalf of any Borrower by Borrower
Representative shall be deemed for all purposes to have been made or delivered
by such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if made or delivered directly by
such Borrower.

(e)        No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days' prior written notice to Agent.  If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor).  Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
"Borrower Representative" shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Financing Documents, and the
retiring or terminated Borrower Representative's appointment, powers and duties
as Borrower Representative shall be thereupon terminated.

Section 2.10    Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.

(a)        Borrowers are defined collectively to include all Persons named as
one of the Borrowers herein; provided,  however, that any references herein to
"any Borrower", "each Borrower" or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken
together.  By way of illustration, but without limiting the generality of the
foregoing, the terms of Section 10.1 of this Agreement are to be applied to each
individual Person named as one of the Borrowers herein (as well as to all such
Persons taken as a whole), such that the occurrence of any of the events
described in Section 10.1 of this Agreement as to any Person named as one of the
Borrowers herein shall constitute an Event of Default even if such





54

--------------------------------------------------------------------------------

 



event has not occurred as to any other Persons named as the Borrowers or as to
all such Persons taken as a whole.

(b)        Notwithstanding any provisions of this Agreement to the contrary, it
is intended that the joint and several nature of the liability of each Borrower
for the Obligations and the Liens granted by Borrowers to secure the
Obligations, not constitute a Fraudulent Conveyance (as defined
below).  Consequently, Agent, Lenders and each Borrower agree that if the
liability of a Borrower for the Obligations, or any Liens granted by such
Borrower securing the Obligations would, but for the application of this
sentence, constitute a Fraudulent Conveyance, the liability of such Borrower and
the Liens securing such liability shall be valid and enforceable only to the
maximum extent that would not cause such liability or such Lien to constitute a
Fraudulent Conveyance, and the liability of such Borrower and this Agreement
shall automatically be deemed to have been amended accordingly.  For purposes
hereof, the term "Fraudulent Conveyance" means a fraudulent conveyance under
Section 548 of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the applicable provisions of any
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.

(c)        Agent is hereby authorized, without notice or demand (except as
otherwise specifically required under this Agreement) and without affecting the
liability of any Borrower hereunder, at any time and from time to time, to
(i) renew, extend or otherwise increase the time for payment of the Obligations;
(ii) with the written agreement of any Borrower, change the terms relating to
the Obligations or otherwise modify, amend or change the terms of any Note or
other agreement, document or instrument now or hereafter executed by such
Borrower and delivered to Agent for any Lender; (iii) accept partial payments of
the Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived, to the extent that the
waiver of such defenses is not prohibited by applicable Law, by each
Borrower.  Without limitations of the foregoing, with respect to the
Obligations, each Borrower hereby makes and adopts each of the agreements and
waivers set forth in each Guarantee, the same being incorporated hereby by
reference.  Except as specifically provided in this Agreement or any of the
other Financing Documents, Agent shall have the exclusive right to determine the
time and manner of application of any payments or credits, whether received from
any Borrower or any other source, and such determination shall be binding on all
Borrowers.  All such payments and credits may be applied, reversed and
reapplied, in whole or in part, to any of the Obligations that Agent shall
determine, in its sole discretion, without affecting the validity or
enforceability of the Obligations of the other Borrower.

(d)        Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security





55

--------------------------------------------------------------------------------

 



interest in, or to preserve its rights to, any security or collateral for the
Obligations; (iv) the institution of any proceeding under the Bankruptcy Code,
or any similar proceeding, by or against any other Borrower or Agent's election
in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by any other
Borrower as debtor-in-possession, under Section 364 of the Bankruptcy Code;
(vi) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of Agent's claim(s) for repayment of any of the Obligations; or
(vii) any other circumstance other than payment in full of the Obligations which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety.

(e)        The Borrowers hereby agree, as between themselves, that to the extent
that Agent, on behalf of Lenders, shall have received from any Borrower any
Recovery Amount (as defined below), then the paying Borrower shall have a right
of contribution against each other Borrower in an amount equal to such other
Borrower's contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in a
Fraudulent Conveyance.  Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower's
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full.  As used in this Section 2.10(e), the term "Recovery
Amount" means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any
Collateral.  As used in this Section 2.10(e), the term "Deficiency Amount" means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has not been paid by, the
other Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to $0
through contributions and reimbursements made under the terms of this
Section 2.10(e) or otherwise.

(f)        Each Qualified ECP Credit Party hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Section 2.10 in respect of Swap
Obligations.  The obligations of each Qualified ECP Credit Party under this
Section 2.10 shall remain in full force and effect until the Revolving Loan
Commitment is terminated, all Letters of Credit have expired or been cancelled,
replaced, backstopped or cash





56

--------------------------------------------------------------------------------

 



collateralized, and all Obligations payable by the Borrowers and the Guarantors
under this Agreement and all other Financing Documents shall have been paid in
full. Each Qualified ECP Credit Party intends that this Section 2.10(f)
constitute, and this Section 2.10(f) shall be deemed to constitute, a "keepwell,
support, or other agreement" for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 2.11    Collections and Lockbox Account.

(a)        Borrowers shall maintain a lockbox (the "Lockbox") with a United
States depository institution designated from time to time by Agent (the
"Lockbox Bank"), for receipt and collection of all payments in respect of
Accounts and proceeds of other ABL Priority Collateral, subject to the
provisions of this Agreement, and shall execute with the Lockbox Bank a Deposit
Account Control Agreement and such other agreements related to such Lockbox as
Agent may reasonably require.  Borrowers shall ensure that all collections of
Accounts are paid directly from Account Debtors (i) into the Lockbox for deposit
into the Lockbox Account and/or (ii) directly into the Lockbox Account.  All
funds deposited into a Lockbox Account shall be transferred into the Payment
Account by the close of each Business Day.

(b)        [Reserved].

(c)        Notwithstanding anything in any Lockbox Agreement or Deposit Account
Control Agreement to the contrary, Borrowers agree that they shall be liable for
any fees and charges in effect from time to time and charged by the Lockbox Bank
in connection with the Lockbox, the Lockbox Account, and that Agent shall have
no liability therefor.  Borrowers hereby indemnify and agree to hold Agent
harmless from any and all liabilities, claims, losses and demands whatsoever,
including reasonable attorneys' fees and expenses, arising from or relating to
actions of Agent or the Lockbox Bank pursuant to this Section or any Lockbox
Agreement or Deposit Account Control Agreement or similar agreement, except to
the extent of such losses arising solely from Agent's gross negligence or
willful misconduct.

(d)        Agent shall apply, on a daily basis, all funds transferred into the
Payment Account pursuant to this Section to reduce the outstanding Revolving
Loans in such order of application as Agent shall elect.  If as the result of
collections of Accounts pursuant to the terms and conditions of this Section, a
credit balance exists with respect to the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but Agent shall transfer such
funds into an account designated by Borrower Representative for so long as no
Event of Default exists.

(e)        To the extent that any collections of Accounts or proceeds of other
ABL Priority Collateral are not sent directly to the Lockbox or Lockbox Account
but are received by any Borrower, such collections shall be held in trust for
the benefit of Agent pursuant to an express trust created hereby and promptly
remitted (but, in any event, not to exceed one (1) Business Day after receipt
thereof), in the form received, to the applicable Lockbox or Lockbox
Account.  No such funds received by any Borrower shall be commingled with other
funds of the Borrowers.

(f)        Borrowers acknowledge and agree that compliance with the terms of
this Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits





57

--------------------------------------------------------------------------------

 



Account Debtors to send payments other than to the Lockbox or Lockbox Accounts
or if any Borrower fails to promptly deposit collections of Accounts or proceeds
of other ABL Priority Collateral in the Lockbox Account as herein
required.  Accordingly, in addition to all other rights and remedies of Agent
and Lenders hereunder, Agent shall have the right to seek specific performance
of the Borrowers' obligations under this Section, and any other equitable relief
as Agent may deem necessary or appropriate, and Borrowers waive any requirement
for the posting of a bond in connection with such equitable relief.

(g)        Borrowers shall not, and Borrowers shall not suffer or permit any
Credit Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change
the procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other ABL
Priority Collateral.  Borrowers shall, and shall cause each Credit Party to,
cooperate with Agent in the identification and reconciliation on a daily basis
of all amounts received in or required to be deposited into the Lockbox
Accounts.  If Borrowers fail to comply with this Section 2.11(g), then in
addition to all other rights and remedies of Agent set forth in this Agreement,
Agent may utilize its own staff or, if it deems necessary, engage an outside
auditor, in either case at Borrowers' expense (which in the case of Agent's own
staff shall be in accordance with Agent's then prevailing customary charges
(plus reasonable expenses)), to make such examination and report as may be
necessary to identify and reconcile such amount.

(h)        If any Borrower breaches its obligation to direct payments of the
proceeds of the ABL Priority Collateral to the Lockbox Account, Agent, as the
irrevocably made, constituted and appointed true and lawful attorney for
Borrowers, may, by the signature or other act of any of Agent's authorized
representatives (without requiring any of them to do so), direct any Account
Debtor to pay proceeds of the ABL Priority Collateral to Borrowers by directing
payment to the Lockbox Account.

Section 2.12    Termination; Restriction on Termination.

(a)        Termination by Lenders.  In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice upon or after the occurrence and during
the continuance of an Event of Default.

(b)        Termination by Borrowers.  Upon at least thirty (30) days' prior
written notice to Agent and Lenders, Borrowers may, at its option, terminate
this Agreement; provided, however, that no such termination shall be effective
until Borrowers have (i) paid all of the Obligations in immediately available
funds, all Letters of Credit and Support Agreements have expired, terminated or
have been cash collateralized in accordance with this Agreement and
(ii) complied with Section 2.2(h).  Any notice of termination given by Borrowers
shall be irrevocable unless all Lenders otherwise agree in writing and no Lender
shall have any obligation to make any Loans or issue or procure any Letters of
Credit or Support Agreements on or after the termination date stated in such
notice.  Borrowers may elect to terminate this Agreement in its entirety
only.  No section of this Agreement or type of Loan available hereunder may be
terminated singly.





58

--------------------------------------------------------------------------------

 



(c)        Effectiveness of Termination.  All of the Obligations shall be
immediately due and payable upon the Termination Date.  All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.2(h) and the terms of any fee letter resulting from such
termination.  Notwithstanding the foregoing or the payment in full of the
Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
Permitted Discretion, may deem necessary to protect Agent and each Lender from
any such loss or damage.

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Section 3.1      Existence and Power.  Each Credit Party is an entity as
specified on Schedule 3.1, is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, has the same legal name as it appears in such Credit Party's
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, and has all powers and all Permits
that are necessary or desirable in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
Permits could not reasonably be expected to have a Material Adverse
Effect.  Each Credit Party is qualified to do business as a foreign entity in
each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 3.1, no Credit Party
(a) has had, over the five (5) year period preceding the Closing Date, any name
other than its current name, or (b) was incorporated or organized under the laws
of any jurisdiction other than its current jurisdiction of incorporation or
organization.

Section 3.2     Organization and Governmental Authorization; No
Contravention.  The execution, delivery and performance by each Credit Party of
the Transaction Documents to which it is a party are within its powers, have
been duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
Governmental Authority and do not violate or cause a breach of or a default
under (a) any Law applicable to any Credit Party or any of the Organizational
Documents of any Credit Party, or (b) any agreement or instrument binding upon
it, except for such violations, breaches or defaults





59

--------------------------------------------------------------------------------

 



as could not, with respect to this clause (b), reasonably be expected to have a
Material Adverse Effect.

Section 3.3      Binding Effect.  Each of the Transaction Documents to which any
Credit Party is a party constitutes a valid and binding agreement or instrument
of such Credit Party, enforceable against such Credit Party in accordance with
its respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors' rights generally and by general equitable principles.

Section 3.4      Capitalization.  The authorized equity securities of each of
the Credit Parties as of the Closing Date are as set forth on Schedule 3.4.  All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, and, other than with
respect to the equity securities of the Company, free and clear of all Liens
other than those in favor of Agent for the benefit of Agent and Lenders and in
favor of the Term Loan Agent, and such equity securities were issued in
compliance with all applicable Laws.  The identity of the holders of the equity
securities of each of the Credit Parties and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
(other than the Company) as of the Closing Date is set forth on
Schedule 3.4.  No shares of the capital stock or other equity securities of any
Credit Party, other than those described above, are issued and outstanding as of
the Closing Date.  Except as set forth on Schedule 3.4, as of the Closing Date
there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from any Credit Party of any equity securities of any such entity.

Section 3.5      Financial Information.  All information delivered to Agent and
pertaining to the financial condition of the Credit Parties (on a consolidated
basis) fairly presents in all material respects the financial position of the
Credit Parties (on a consolidated basis) as of such date and for the periods
covered thereby in conformity with GAAP (and as to unaudited financial
statements, subject to normal year-end adjustments and the absence of footnote
disclosures).  Since December 31, 2017, there has been no Material Adverse
Effect.

Section 3.6     Litigation.  Except as set forth on Schedule 3.6, as of the
Closing Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Credit Party's knowledge threatened (in
writing) against or affecting, any Credit Party that could reasonably be
expected to have a Material Adverse Effect or could reasonably be expected to
affect the validity of any of the Transaction Documents in any material manner.

Section 3.7      Ownership of Property.  Each Credit Party and each of its
Subsidiaries is the lawful owner of, has good and marketable title to and is in
lawful possession of, or has valid leasehold interests in and easements upon,
all properties and other assets (real or personal, tangible, intangible or
mixed) purported or reported to be owned or leased by or subject to easements
granted in favor of such Credit Party (as the case may be).

Section 3.8     No Default.  No Event of Default, or to such Credit Party's
knowledge, Default, has occurred and is continuing.  No Credit Party is in
breach or default under or with respect to any Material Contract to which it is
a party or by which its property is bound or affected, which breach or default
could reasonably be expected to have a Material Adverse Effect.





60

--------------------------------------------------------------------------------

 



Section 3.9      Labor Matters.  As of the Closing Date, there are no strikes or
other labor disputes pending or, to any Credit Party's knowledge, threatened in
writing against any Credit Party.  Hours worked and payments made to the
employees of the Credit Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters.  All
payments due from the Credit Parties, or for which any claim may be made against
any of them, on account of wages and employee and retiree health and welfare
insurance and other benefits have been paid or accrued as a liability on their
books to the extent required by GAAP, as the case may be.  The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which a Credit Party is a party or by
which a Credit Party is bound, other than collective bargaining agreements that,
individually or in the aggregate, are not material to any Credit Party.

Section 3.10   Regulated Entities.  No Credit Party is an "investment company"
or a company "controlled" by an "investment company" or a "subsidiary" of an
"investment company," all within the meaning of the Investment Company Act of
1940.

Section 3.11    Margin Regulations.  None of the proceeds from the Loans have
been or will be used, directly or indirectly, for the purpose of purchasing or
carrying any "margin stock" (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any "margin stock" or for any other
purpose which might cause any of the Loans to be considered a "purpose credit"
within the meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12    Compliance With Laws; Anti-Terrorism Laws.

(a)        Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

(b)        None of the Credit Parties and, to the knowledge of the Credit
Parties, none of their Subsidiaries (i) is in violation of any Anti-Terrorism
Law, (ii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked
Person, or is controlled by a Blocked Person, (iv) is acting or will act for or
on behalf of a Blocked Person, (v) is associated with, or will become associated
with, a Blocked Person or (vi) is providing, or will provide, material,
financial or technical support or other services to or in support of acts of
terrorism of a Blocked Person.  No Credit Party nor, to the knowledge of any
Credit Party, any of its Subsidiaries or any of their respective officers,
directors, employees or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (A) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (B) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

Section 3.13    Taxes.  (a) Each Borrower and each of its Subsidiaries has
timely filed all income and all other tax returns and reports required to be
filed, and has timely paid all Taxes





61

--------------------------------------------------------------------------------

 



(whether or not shown on such tax returns or reports) and all other amounts of
federal, provincial, state, municipal, foreign and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
set forth on Schedule 3.13(a) or are subject to a Permitted Contest.

(b)        Except as set forth on Schedule 3.13(b) on the Closing Date or as
would not, individually or in the aggregate, be reasonably likely to result in a
Material Adverse Effect, (i) there are no claims being asserted in writing with
respect to any amounts of taxes, (ii) there are no presently effective waivers
or extensions of statutes in writing with respect to any amounts of taxes, and
(iii) no tax returns are being examined by, and no written notification of
intention to examine has been received from, the Internal Revenue Service or any
other taxing authority, in each case, with respect to any Borrower or any of its
Subsidiaries.

 

(c)              No Borrower nor any of its Subsidiaries is party to any tax
sharing agreement other than with an Affiliate included in a consolidated or
combined tax return, provided that any such tax sharing agreement shall be
subject to the restrictions in Section 5.8.

Section 3.14    Compliance with ERISA.

(a)        Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code in all material respects.  Each ERISA Plan which is intended
to be qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently.  No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.

(b)        Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein.  During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan or the issuance of any Letter of Credit,
(i) no steps have been taken to terminate any Pension Plan, and (ii) no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA.  No condition exists or event
or transaction has occurred with respect to any Pension Plan which could result
in the incurrence by any Credit Party of any material liability, fine or
penalty, other than the commencement of the Chapter 7 bankruptcy proceedings of
Koontz-Wagner Custom Controls Holdings LLC.  No Credit Party has incurred
liability to the PBGC (other than for current premiums) with respect to any
employee Pension Plan other than any withdrawal liability incurred as a result
of the Chapter 7 bankruptcy proceedings of Koontz-Wagner Custom Controls
Holdings LLC.  All contributions (if any) have been made on a timely basis to
any Multiemployer Plan that are required to be made by any Credit Party or any
other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable Law; other than in connection
with the Chapter 7 bankruptcy proceedings of Koontz-Wagner Custom Controls
Holdings LLC, no Credit Party nor any member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any





62

--------------------------------------------------------------------------------

 



such plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and no Credit Party nor any member of the Controlled Group has
received any notice that any Multiemployer Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan
benefits  or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

Section 3.15    Consummation of Transaction Documents; Brokers.  Except as set
forth on Schedule 3.24, and except for fees payable to Agent and/or Lenders, no
broker, finder or other intermediary has brought about the obtaining, making or
closing of the transactions contemplated by the Transaction Documents, and no
Credit Party has or will have any obligation to any Person in respect of any
finder's or brokerage fees, commissions or other expenses in connection herewith
or therewith.

Section 3.16    Related Transactions.  All transactions contemplated by the
Transaction Documents to be consummated on or prior to the date hereof have been
so consummated (including, without limitation, the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Transaction Documents, true and complete copies of
which have been delivered to Agent, and in compliance with all applicable Law,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

Section 3.17    Material Contracts.  Except for the Transaction Documents and
the other agreements set forth on Schedule 3.17, as of the Closing Date no
Credit Party is a party to (a) employment agreements covering the management of
any Credit Party, (b) collective bargaining agreements or other similar labor
agreements covering any employees of any Credit Party, (c) agreements for
managerial, consulting or similar services to which any Credit Party is a party
or by which it is bound, (d) agreements regarding any Credit Party, its assets
or operations or any investment therein to which any of its equity holders is a
party or by which it is bound, (e) real estate leases, Intellectual Property
licenses or other lease or license agreements to which any Credit Party is a
party, either as lessor or lessee, or as licensor or licensee (other than
licenses arising from the purchase of "off the shelf" products), (f) customer,
distribution, marketing or supply agreements to which any Credit Party is a
party, in each case with respect to the preceding clauses (a) through (e)
requiring payment of more than $250,000 in any year, (g) partnership agreements
to which any Credit Party is a general partner or joint venture agreements to
which any Credit Party is a party, (h) third party billing arrangements to which
any Credit Party is a party, or (i) any other agreements or instruments to which
any Credit Party is a party, and the breach, nonperformance or cancellation of
which, or the failure of which to renew, could reasonably be expected to have a
Material Adverse Effect (each of the agreements, documents or instruments set
forth in clause (a)-(h) whether entered into prior to or after the Closing Date,
a "Material Contract").  Schedule 3.17 sets forth, with respect to each real
estate lease agreement to which any Credit Party is a party (as a lessee) as of
the Closing Date, the address of the subject property and the annual rental
amount (or, where applicable, a general description of the method of computing
the annual rental amount).  The consummation of the transactions contemplated by
the Financing Documents will not give rise to a right of termination in favor of
any party to any





63

--------------------------------------------------------------------------------

 



Material Contract (other than any Credit Party), except for such Material
Contracts the noncompliance with which would not reasonably be expected to have
a Material Adverse Effect.

Section 3.18    Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18:

(a)        except as would not reasonably be expected to result in a Material
Adverse Effect, no notice, notification, demand, request for information,
citation, summons, complaint or order has been issued, no complaint has been
filed, no penalty has been assessed and no investigation or review is pending,
or to such Credit Party's knowledge, threatened by any Governmental Authority or
other Person with respect to any (i) alleged violation by any Credit Party of
any Environmental Law, (ii) alleged failure by any Credit Party to have any
Permits required in connection with the conduct of its business or to comply
with the terms and conditions thereof under applicable Environmental Laws,
(iii) any generation, treatment, storage, recycling, transportation or disposal
of any Hazardous Materials, or (iv) release of Hazardous Materials; and

(b)        no property now owned or leased by any Credit Party and, to the
knowledge of each Credit Party, no such property previously owned or leased by
any Credit Party, to which any Credit Party has, directly or indirectly,
transported or arranged for the transportation of any Hazardous Materials, is
listed or, to such Credit Party's knowledge, proposed for listing, on the
National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as defined
in CERCLA) or any similar state list or is the subject of federal, state or
local enforcement actions or, to the knowledge of such Credit Party, other
investigations which could reasonably be expected to lead to claims against any
Credit Party for clean-up costs, remedial work, damage to natural resources or
personal injury claims, including, without limitation, claims under CERCLA, in
each case, for which any Credit Party or any of its Subsidiaries is liable and
that individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

Section 3.19    Intellectual Property.  Each Credit Party owns, is licensed to
use or otherwise has the right to use, all Intellectual Property that is
material to the condition (financial or other), business or operations of such
Credit Party.  All Intellectual Property existing as of the Closing Date which
is issued, registered or pending with any United States or foreign Governmental
Authority (including, without limitation, any and all applications for the
registration of any Intellectual Property with any such United States or foreign
Governmental Authority) and all licenses under which any Credit Party is the
licensee of any such registered Intellectual Property (or any such application
for the registration of Intellectual Property) owned by another Person are set
forth on Schedule 3.19.  Such Schedule 3.19 indicates in each case whether such
registered Intellectual Property (or application therefor) is owned or licensed
by such Credit Party, and in the case of any such licensed registered
Intellectual Property (or application therefor), lists the name and address of
the licensor and the name and date of the agreement pursuant to which such item
of Intellectual Property is licensed and whether or not such license is an
exclusive license and indicates whether there are any purported restrictions in
such license on the ability to such Credit Party to grant a security interest in
and/or to transfer any of its rights as a licensee under such





64

--------------------------------------------------------------------------------

 



license.  Except as indicated on Schedule 3.19, the applicable Credit Party is
the sole and exclusive owner of the entire and unencumbered right, title and
interest in and to each such registered Intellectual Property (or application
therefor) purported to be owned by such Credit Party, free and clear of any
Liens and/or licenses in favor of third parties or agreements or covenants not
to sue such third parties for infringement, other than Permitted Liens.  All
registered Intellectual Property of each Credit Party is duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.19, no Credit Party is party to, nor bound by, any material
license or other agreement with respect to which any Credit Party is the
licensee that prohibits or otherwise restricts such Credit Party from granting a
security interest in such Credit Party's interest in such license or agreement
or other property.  To such Credit Party's knowledge, each Credit Party conducts
its business without infringement or claim of infringement of any Intellectual
Property rights of others and there is no infringement or claim of infringement
by others of any Intellectual Property rights of any Credit Party, which
infringement or claim of infringement could reasonably be expected to have a
Material Adverse Effect.

Section 3.20    Solvency.  After giving effect to the Loan advance and the
liabilities and obligations of each Credit Party under the Transaction
Documents, each Borrower and each additional Credit Party is Solvent (after
giving effect to the rights of contribution under Section 2.10 of this
Agreement).

Section 3.21    Full Disclosure.  The written information (financial or
otherwise) furnished by or on behalf of each Credit Party to Agent or any Lender
in connection with the consummation of the transactions contemplated by the
Transaction Documents (excluding projections and other forward-looking
information, pro forma financial information and information of a general
economic or industry nature), were, when furnished and taken as a whole, correct
in all material respects and did not, when furnished and taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were
made.  All financial projections and other forward looking information and pro
forma financial information delivered to Agent and Lenders by Credit Parties (or
their agents) were prepared in good faith based upon assumptions that Credit
Parties believed to be reasonable at the time made, in light of the
circumstances under which they were made (it being understood that such
financial information, projections or forecasts as they relate to future events
are not to be viewed as fact and that actual results during the period or
periods covered by such financial information, projections or assumptions may
differ from the projected results set forth therein by a material amount).

Section 3.22    Interest Rate.  The rate of interest paid under the Notes and
the method and manner of the calculation thereof do not violate any usury or
other law or laws applicable to any Credit Party, any of the Organizational
Documents, or any of the Transaction Documents.

Section 3.23    Subsidiaries.  Credit Parties do not own any stock, partnership
interests, limited liability company interests or other equity securities except
for Permitted Investments.

Section 3.24      Eligible Accounts and Eligible Unbilled Accounts.  As to each
Account that is identified by Borrowers as an Eligible Account or an account
receivable constituting





65

--------------------------------------------------------------------------------

 



Eligible Costs in Excess of Billings in a Borrowing Base Certificate submitted
to Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of the
applicable Borrower's business, (b) owed to the applicable Borrower without any
known defenses, disputes, offsets, counterclaims, or rights of return or
cancellation, except as arising in the Ordinary Course of Business, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Account or Eligible Costs in Excess of
Billings, as applicable (other than those Accounts or accounts receivable
constituting Eligible Costs in Excess of Billings deemed ineligible by Agent in
its Permitted Discretion).

ARTICLE 4- AFFIRMATIVE COVENANTS

Each Credit Party agrees that, so long as any Credit Exposure exists:

Section 4.1      Financial Statements and Other Reports.  Credit Parties will
deliver to Agent:

(a) as soon as available, but no later than thirty (30) days (or with respect to
any month ending a fiscal quarter of the Borrowers, forty-five (45) days) after
the last day of each month, a company prepared consolidated and consolidating
balance sheet, income statement (including year-to-date results) covering
Borrowers' and their Consolidated Subsidiaries' consolidated operations during
the period, prepared under GAAP, consistently applied, setting forth in
comparative form the corresponding figures as at the end of the corresponding
month of the previous fiscal year and the projected figures for such period
based upon the projections  required hereunder, all in reasonable detail,
certified by a Responsible Officer and in a form acceptable to Agent; provided
that for any month ending a fiscal quarter of the Borrowers, the Borrowers shall
include cash flow statement together with the financial statements described
above;

(b) together with the financial reporting package described in (a) above, upon
the reasonable request of Agent, evidence of payment and satisfaction of all
payroll, withholding and similar taxes due and owing by all Credit Parties with
respect to the payroll period(s) occurring during such month;

(c) as soon as available, but no later than ninety (90) days after the last day
of Credit Parties' fiscal year, audited consolidated and consolidating financial
statements covering the Company and its Consolidated Subsidiaries prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Agent in its Permitted Discretion;

(d) within five (5) days of delivery or filing thereof, copies of all
statements, reports and notices made available to Credit Parties' security
holders or to any holders of Subordinated Debt and copies of all reports and
other filings made by Credit Parties with any stock exchange on which any
securities of any Credit Party are traded and/or the SEC;

(e) [reserved];

(f) [reserved];





66

--------------------------------------------------------------------------------

 



(g) forecasts prepared by management of the Borrowers, in form reasonably
satisfactory to Agent, of balance sheets, income statements and cash flow
statements on a monthly basis for the period until the Commitment Termination
Date, and an explanation of the assumptions on which such forecasts are based
and demonstrating projected compliance with the financial covenant set forth in
Article 6, in each case in form reasonably satisfactory to Agent, all as soon as
available and in any event no later than February 1 of each fiscal year, and
such other financial information and information, reports or statements
regarding the Borrowers, their business and the Collateral as Agent may from
time to time reasonably request; and

(h) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable "know your customer" and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act.

The Credit Parties will, within thirty (30) days after the last day of each
month, deliver to Agent with the monthly financial statements described in
clause (a) above, a duly completed Compliance Certificate signed by a
Responsible Officer setting forth calculations showing compliance with the
financial covenants set forth in this Agreement.  Promptly upon their becoming
available, Credit Parties shall deliver to Agent copies of all Swap Contracts
and Material Contracts.  Each Credit Party will, within two (2) days after the
last day of each week, deliver to Agent a duly completed Borrowing Base
Certificate signed by a Responsible Officer, with (x) aged listings of accounts
receivable and accounts payable (by invoice date) and (y) reasonably detailed
reports with respect to Eligible Costs in Excess of Billings, "billings in
excess of costs" and surety bonds related to the foregoing, in form and
substance reasonably satisfactory to the Agent, and in any case, similar to the
reports delivered to Agent on the Closing Date.

Documents required to be delivered pursuant to Section 4.1(a), (c) or (d) may be
delivered electronically to Agent for further distribution to each Lender and if
so delivered, shall be deemed to have been delivered on the date the Company
delivers such documents to Agent by electronic mail; provided that upon written
request by Agent, the Company shall deliver proper copies of such documents to
Agent for further distribution to each Lender until a written request to cease
delivery of paper copies is given by Agent.  Each Lender shall be solely
responsible for timely accessing electronically provided documents or requests
delivery of paper copies of such documents from Agent and retaining its copies
of such documents.

Section 4.2      Payment and Performance of Obligations.  Each Credit Party
(a) will pay and discharge, and cause each Subsidiary to pay and discharge, on a
timely basis as and when due, all of their respective obligations and
liabilities, except for such obligations and/or liabilities (i) that may be the
subject of a Permitted Contest, and (ii) the nonpayment or nondischarge of which
could not reasonably be expected to have a Material Adverse Effect or result in
a Lien against any Collateral, except for Permitted Liens, (b) without limiting
anything contained in the foregoing clause (a), pay all amounts due and owing in
respect of Taxes (including without limitation, payroll and withholdings tax
liabilities) on a timely basis as and when due, which, if unpaid when due and
payable, may reasonably be expected to become a tax Lien upon any property of
any Credit Party or any of their Subsidiaries, (c) will maintain, and cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of all of their respective obligations and liabilities, and (d) will not
breach or permit any Subsidiary to breach, or permit to





67

--------------------------------------------------------------------------------

 



exist any default under, the terms of any lease, commitment, contract,
instrument or obligation to which it is a party, or by which its properties or
assets are bound, except for such breaches or defaults which could not
reasonably be expected to have a Material Adverse Effect.

Section 4.3      Maintenance of Existence.  Each Credit Party will preserve,
renew and keep in full force and effect and in good standing, and will cause
each Subsidiary to preserve, renew and keep in full force and effect and in good
standing, their respective existence and their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that nothing in this Section 4.3 shall prevent Global Power Professional
Services Inc., Braden Holdings, LLC, Steam Enterprises, L.L.C. or GPEG, LLC from
discontinuing operations if such discontinuance is, in the judgment of such
Credit Party, desirable in the conduct of its or their business and is not
materially adverse to Lenders.

Section 4.4      Maintenance of Property; Insurance.

(a)        Each Borrower will keep, and will cause each Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and casualty and condemnation
excepted.  If all or any part of the Collateral useful or necessary in its
business, or upon which any Borrowing Base is calculated, becomes damaged or
destroyed, each Borrower will, and will cause each Subsidiary to, promptly make
all commercially reasonable and appropriate repairs and/or restore the affected
Collateral in a good and workmanlike manner, except where failure to do so would
not reasonably be expected to materially adversely affect the use of the
property, regardless of whether Agent agrees to disburse insurance proceeds or
other sums to pay costs of the work of repair or reconstruction; provided that
nothing in this Section 4.4(a) shall prevent Global Power Professional Services
Inc., Braden Holdings, LLC, Steam Enterprises, L.L.C. or GPEG, LLC from
discontinuing operations if such discontinuance is, in the judgment of such
Credit Party, desirable in the conduct of its or their business and is not
materially adverse to Lenders.

(b)        [Reserved].

(c)        Each Credit Party will maintain or cause to be maintained, with
financially sound and reputable insurers, insurance coverages substantially
similar to, or in amounts or with coverage in excess of, the insurance coverages
in existence on the Closing Date, or such other coverage as may be agreed to by
Agent in its Permitted Discretion.  All such insurance shall be provided by
insurers having an A.M. Best policyholders rating of A- or better.  Each of
Agent and Lenders acknowledge that the insurance coverages as of the Closing
Date comply with this Section 4.4.

(d)        On or prior to the Closing Date, and at all times thereafter, Credit
Parties will cause Agent to be named as an additional insured, assignee and
lender loss payee (which shall include, as applicable, identification as
mortgagee), as its interest may appear, as applicable, on each insurance policy
required to be maintained pursuant to this Section 4.4 pursuant to endorsements
in form and substance acceptable to Agent.  Credit Parties shall deliver to
Agent and Lenders (i) on the Closing Date, a certificate from Credit Parties'
insurance broker dated such date showing the amount of coverage as of such date,
and that such policies will include effective waivers (whether under the terms
of any such policy or otherwise) by the insurer of all claims for





68

--------------------------------------------------------------------------------

 



insurance premiums against all loss payees and additional insureds and all
rights of subrogation against all loss payees and additional insureds, and that
if all or any part of such policy is canceled, terminated or expires, the
insurer will forthwith give notice thereof to each additional insured, assignee
and loss payee and that no cancellation, reduction in amount or material change
in coverage thereof shall be effective until at least ten (10) days, with
respect to cancellation for nonpayment of premiums, and thirty (30) days after
receipt by each additional insured, assignee and loss payee of written notice
thereof, (ii) on an annual basis, and upon the reasonable request of any Lender
through Agent from time to time full information as to the insurance carried,
(iii) within five (5) days of receipt of notice from any insurer, a copy of any
notice of cancellation, nonrenewal or material change in coverage from that
existing on the date of this Agreement, (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by any Credit Parties, and (v) at least
thirty (30) days prior to expiration of any policy of insurance, evidence of
renewal of such insurance upon the terms and conditions herein required.

(e)        In the event Credit Parties fail to provide Agent with evidence of
the insurance coverage required by this Agreement, Agent may purchase insurance
at Credit Parties' expense to protect Agent's interests in the Collateral.  This
insurance may, but need not, protect such Credit Parties' interests.  The
coverage purchased by Agent may not pay any claim made by a Credit Party or any
claim that is made against such Credit Party in connection with the
Collateral.  Such Credit Party may later cancel any insurance purchased by
Agent, but only after providing Agent with evidence that such Credit Party has
obtained insurance as required by this Agreement.  If Agent purchases insurance
for the Collateral, Credit Parties will be responsible for the costs of that
insurance to the fullest extent provided by applicable law, including interest
and other charges imposed by Agent in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to the Obligations.  The
costs of the insurance may be more than the cost of insurance Credit Parties are
able to obtain on their own.

Section 4.5      Compliance with Laws and Material Contracts.  Each Credit Party
will comply, and cause each Subsidiary to comply, with the requirements of (a)
all Permits that are necessary or desirable in the operation of its business as
presently conducted or as proposed to be conducted, (b) all applicable Laws, and
(c) Material Contracts, in each case, except to the extent that failure to so
comply could not reasonably be expected to (i) have a Material Adverse Effect,
or (ii) result in any Lien upon either (A) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (B) any ABL Priority
Collateral.

Section 4.6      Inspection of Property, Books and Records.  Each Credit Party
will keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct, in all
material respects, entries shall be made of all dealings and transactions in
relation to its business and activities; and will permit, and will cause each
Subsidiary to permit, at the sole cost of the applicable Credit Party or any
applicable Subsidiary, representatives of Agent and of any Lender to visit and
inspect any of their respective properties, to examine and make abstracts or
copies from any of their respective books and records, to conduct a collateral
audit and analysis of their respective operations and the Collateral, to verify
the amount and age of the Accounts, the identity and credit of the respective
Account Debtors, to review the billing practices of Credit Parties and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants at such reasonable times





69

--------------------------------------------------------------------------------

 



during normal business hours and as often as may reasonably be desired; provided
that (a) such visits and inspections shall be coordinated through Agent and (b)
Agent shall not exercise such rights more than three (3) times during any fiscal
year absent the occurrence of an Event of Default.  In the absence of a Default
or an Event of Default, Agent or any Lender exercising any rights pursuant to
this Section 4.6 shall give the applicable Credit Party or any applicable
Subsidiary commercially reasonable prior notice of such exercise.  No notice
shall be required during the existence and continuance of any Default or any
time during which Agent reasonably believes a Default exists.  Agent shall give
the Company the opportunity to participate in any discussions with the Company's
independent public accountants to the extent reasonably feasible.  Neither the
Company nor any of its subsidiaries shall be required to disclose to Agent or
any lender any information that, in the reasonable opinion of counsel to the
Company or such Subsidiary, is prohibited by law to be disclosed, is subject to
attorney-client privilege or constitutes attorney work product or the disclosure
of which would cause a material breach of a binding non-disclosure agreement
with a third party to the extent such agreement is not made in contemplation of
the avoidance of this Section 4.6.

Section 4.7     Use of Proceeds.  Borrowers shall use the proceeds of Revolving
Loans solely for (a) transaction fees incurred in connection with the Financing
Documents and the refinancing on the Closing Date of Debt, and (b) for working
capital needs of Borrowers and their Subsidiaries.  No portion of the proceeds
of the Loans will be used for family, personal, agricultural or household use.

Section 4.8      [Reserved].

Section 4.9      Notices of Litigation and Defaults.  Credit Parties will give
prompt written notice to Agent (a) of any litigation or governmental proceedings
pending or threatened (in writing) against Credit Parties that could reasonably
be expected to be determined adversely and, if so determined, would reasonably
be expected to have a Material Adverse Effect with respect to Credit Parties or
which in any manner calls into question the validity or enforceability of any
Financing Document, (b) upon any Credit Party becoming aware of the existence of
any Default or Event of Default, (c) if any Credit Party is in breach or default
under or with respect to the Term Loan Financing Documents or any Material
Contract, or if any Material Contract is terminated, (d) if any Credit Party is
in breach or default under or with respect to any other contract, agreement,
lease or other instrument to which it is a party or by which its property is
bound or affected, which breach or default could reasonably be expected to have
a Material Adverse Effect (e) of any strikes or other labor disputes pending or,
to any Credit Party's knowledge, threatened against any Credit Party, (f) if
there is any infringement or claim of infringement by any other Person with
respect to any Intellectual Property rights of any Credit Party that could
reasonably be expected to have a Material Adverse Effect, or if there is any
claim by any other Person that any Credit Party in the conduct of its business
is infringing on the Intellectual Property of others, (g) of all returns,
recoveries, disputes and claims that involve more than $250,000 and (h) any
notices of default given or received with respect to any Permitted Servicing
Joint Venture and, upon written request of the Agent, such additional material
or documentation provided by or to the Credit Parties with respect to each such
Permitted Servicing Joint Venture as may be reasonably requested.  Credit
Parties represent and warrant that Schedule 4.9 sets forth a complete list of
all matters existing as of the Closing Date for which notice would be required
under this Section and all litigation or governmental proceedings pending or
threatened (in writing) against Credit Parties as of the





70

--------------------------------------------------------------------------------

 



Closing Date involving an alleged liability of any Credit Party or any
Subsidiary equal to or greater than $250,000 individually or in the aggregate.

Section 4.10    Hazardous Materials; Remediation.

(a)        If any release or disposal of Hazardous Materials shall occur or
shall have occurred on any real property or any other assets of any Credit
Party, such Credit Party will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets as is necessary to comply with
all Environmental Laws.  Without limiting the generality of the foregoing, each
Credit Party shall, and shall cause each other Credit Party to, comply with each
Environmental Law requiring the performance at any real property by any Credit
Party of activities in response to the release or threatened release of a
Hazardous Material.

(b)        Credit Parties will provide Agent within thirty (30) days after
written  demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination to comply with
applicable Environmental Laws and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent's reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.

Section 4.11    Further Assurances.

(a)        Each Credit Party will, and will cause each Subsidiary to, at its own
cost and expense, promptly and duly take, execute, acknowledge and deliver all
such further acts, documents and assurances as may from time to time be
necessary or as Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
(i) establish, create, preserve, protect and perfect a first priority Lien
(subject only to Permitted Liens and the Intercreditor Agreement) in favor of
Agent for itself and for the benefit of Lenders on the Collateral (including
Collateral acquired after the date hereof), and (ii) unless Agent shall agree
otherwise in writing, cause all Subsidiaries (other than Excluded Foreign
Subsidiaries) of Credit Parties to be jointly and severally obligated with the
other Credit Parties under all covenants and obligations under this Agreement,
including the obligation to repay the Obligations.  Without limiting the
generality of the foregoing, (x) Credit Parties shall, at the time of the
delivery of any Compliance Certificate disclosing the acquisition by any Credit
Party of any registered Intellectual Property or application for the
registration of Intellectual Property, deliver to Agent a duly completed and
executed supplement to the applicable Credit Party's Intellectual Property
Security Agreement in the form of the respective Exhibit thereto, and (y) at the
request of Agent, following the disclosure by Credit Parties on any Compliance
Certificate of the acquisition by any Credit Party of any rights under a license
as a licensee with respect to any registered Intellectual Property or
application for the registration of any Intellectual Property owned by another
Person, Credit Parties shall execute any documents reasonably requested by Agent
to establish, create, preserve, protect and perfect a first priority lien in
favor of Agent, to the extent legally possible, in such





71

--------------------------------------------------------------------------------

 



Credit Party's rights under such license and shall use their commercially
reasonable best efforts to obtain the written consent of the licensor with
respect to such license to the granting in favor of Agent of a Lien on such
Credit Party's rights as licensee under such license.

(b)        Upon receipt of an affidavit of an authorized representative of Agent
or a Lender as to the loss, theft, destruction or mutilation of any Note or any
other Financing Document which is not of public record, and, in the case of any
such mutilation, upon surrender and cancellation of such Note or other
applicable Financing Document, Credit Parties will issue, in lieu thereof, a
replacement Note or other applicable Financing Document, dated the date of such
lost, stolen, destroyed or mutilated Note or other Financing Document in the
same principal amount thereof and otherwise of like tenor.

(c)        Upon the formation or acquisition of a new Subsidiary (other than any
Excluded Foreign Subsidiary maintained in accordance with the definition thereof
or upon any Excluded Foreign Subsidiary ceasing to qualify as an Excluded
Foreign Subsidiary after the date hereof), Borrowers shall (i) pledge, have
pledged or cause or have caused to be pledged to the Agent pursuant to a pledge
agreement in form and substance satisfactory to the Agent, all of the
outstanding shares of equity interests or other equity interests of such new
Subsidiary owned directly or indirectly by any Credit Party, along with undated
stock or equivalent powers for such certificates, executed in blank; provided
that in the case of Excluded Foreign Subsidiaries no Credit Party shall be
required to pledge any Excluded Collateral; (ii) unless Agent shall agree
otherwise in writing, cause the new Subsidiary to take such other actions
(including entering into or joining any Security Documents) as are necessary or
advisable in the reasonable opinion of Agent in order to grant Agent, acting on
behalf of Lenders, a first priority Lien on all real and personal property of
such Subsidiary in existence as of such date and in all after acquired property,
which first priority Liens are required to be granted pursuant to this Agreement
(subject to Permitted Liens and, as to priority, the Intercreditor Agreement);
(iii) unless Agent shall agree otherwise in writing, cause such new Subsidiary
to either (at the election of Agent) become a Borrower hereunder with joint and
several liability for all obligations of Credit Parties hereunder and under the
other Financing Documents pursuant to a joinder agreement or other similar
agreement in form and substance satisfactory to Agent or to become a Guarantor
of the obligations of Borrowers hereunder and under the other Financing
Documents pursuant to a guaranty and suretyship agreement in form and substance
satisfactory to Agent; and (iv) cause the new Subsidiary to deliver certified
copies of such Subsidiary's certificate or articles of incorporation, together
with good standing certificates, by-laws (or other operating agreement or
governing documents), resolutions of the Board of Directors or other governing
body, approving and authorize the execution and delivery of the Security
Documents, incumbency certificates and to execute and/or deliver such other
documents and legal opinions or to take such other actions as may be reasonably
requested by Agent, in each case, in form and substance reasonably satisfactory
to Agent.

(d)        Upon the request of Agent, Credit Parties (A) shall use commercially
reasonable efforts to obtain a landlord’s agreement or mortgagee agreement, as
applicable, from the lessor of each leased property or mortgagee of owned
property with respect to any business location where any portion of the ABL
Priority Collateral is located and (B) shall obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of owned property with respect to any business location where the
books and records relating to such ABL Priority Collateral and/or software and
equipment relating to





72

--------------------------------------------------------------------------------

 



such records or ABL Priority Collateral, is stored or located (unless such books
and records are also located at another business location that is subject to
landlord’s or mortgagee agreement in favor of Agent), which agreement or letter,
in each case of clauses (A) and (B), shall be reasonably satisfactory in form
and substance to Agent.  Credit Parties shall timely and fully pay and perform
its obligations under all leases and other agreements with respect to each
leased location where any ABL Priority Collateral, or any records related
thereto, is or may be located, except to the extent subject to a Permitted
Contest.

Section 4.12    Right of First Refusal.  Borrowers hereby agree that if, at any
time during the term hereof, any Borrower receives from a third party an offer,
term sheet or commitment, or any Borrower makes a proposal substantially
acceptable to or accepted by any person or entity (all of the foregoing being
referred to as an "Offer"), which Offer provides for working capital financing,
accounts receivable financing, or inventory financing, the applicable Borrower
shall first forward the Offer to MCF, which shall have five (5) Business Days
after receipt thereof (the "Option Period") to agree to provide similar
financing in the place of such person or entity upon the terms and conditions
set forth in the Offer and to notify the applicable Borrower in writing of MCF's
acceptance of the Offer (the "Acceptance Notice").  If the Borrower has not
received an Acceptance Notice within the Option Period, the Borrower shall be
free to consummate the transaction described in the Offer with the third party
providing the Offer (the "Financing Transaction"); provided, however, that the
foregoing, and MCF's failure to respond to issue an Acceptance Notice, shall not
be construed as a waiver of any of the terms, covenants or conditions of the
Financing Documents.  In the event that the Financing Transaction is not
consummated under similar terms with such person or entity during the one
hundred twenty (120) day period following the expiration of the Option Period,
or any material term is changed, the applicable Borrower shall not be permitted
to consummate the Financing Transaction without again complying with this
Section.  The right of first refusal granted to MCF hereunder shall survive
until the date on which all of the Obligations are indefeasibly paid in full and
all commitment of Lenders hereunder have terminated.  For purposes of this
Section, "MCF" shall mean and include either of MCF or any other parent company,
subsidiary or Affiliate of MCF, and the Acceptance Notice and consummation of
such financing transaction may be executed by MCF or any other parent company,
subsidiary or Affiliate of MCF.  Nothing in this Section is intended, or shall
be construed, to constitute Agent's, MCF's or any other Lender's consent to the
consummation of any transaction described in any Offer.

Section 4.13    Power of Attorney.  Each of the authorized representatives of
Agent is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Credit Parties (without requiring any of them to act as such) with
full power of substitution to do the following:  (a) endorse the name of Credit
Parties upon any and all checks, drafts, money orders, and other instruments for
the payment of money that are payable to Credit Parties and constitute
collections on Credit Parties' Accounts; (b) so long as Agent has provided not
less than five (5) Business Days' prior written notice (following any applicable
grace period) to Credit Parties to perform the same and Credit Parties have
failed to take such action, execute in the name of Credit Parties any schedules,
assignments, instruments, documents, and statements that Credit Parties are
obligated to give Agent under this Agreement; provided, however, neither Agent
nor any authorized representative of Agent may make any representation, warranty
or certification on behalf of or in the name of any Credit Party in connection
with the execution of any such schedules, assignments, instruments, documents,
and statements; (c) after the occurrence and during the continuance of an





73

--------------------------------------------------------------------------------

 



Event of Default, take any action Credit Parties are required to take under this
Agreement; (d) so long as Agent has provided not less than five (5) Business
Days' prior written notice to Credit Parties to perform the same and Credit
Parties have failed to take such action, do such other and further acts and
deeds in the name of Credit Parties that Agent may deem necessary or desirable
to enforce any Account or, subject to the Intercreditor Agreement, any other
Collateral or perfect Agent's security interest or Lien in any Collateral; and
(e) after the occurrence and during the continuance of an Event of Default, do
such other and further acts and deeds in the name of Credit Parties that Agent
may deem necessary or desirable to enforce its rights with regard to any Account
or, subject to the Intercreditor Agreement, any other Collateral.  This power of
attorney shall be irrevocable and coupled with an interest.

Section 4.14    Borrowing Base Collateral Administration.

(a)        All data and other information relating to Accounts or other
intangible Collateral shall at all times be kept by Borrowers, at their
respective principal offices and shall not be moved from such locations without
providing at least thirty (30) days' prior written notice to Agent, and
(ii) obtaining the prior written consent of Agent.

(b)        Credit Parties shall provide prompt written notice to each Person who
either is currently an Account Debtor or becomes an Account Debtor at any time
following the date of this Agreement that directs each Account Debtor to make
payments into the Lockbox Account.  Agent reserves the right to notify Account
Debtors, during the existence of an Event of Default, that Agent has been
granted a Lien upon all Accounts.

(c)        [Reserved].

(d)        In addition to the foregoing, from time to time, Agent may require
Borrowers to obtain and deliver to Agent appraisal reports, at the Borrowers'
expense, in form and substance and from appraisers reasonably satisfactory to
Agent stating the then current fair market values of all or any portion of
Intellectual Property and furniture, fixtures and equipment owned by each
Borrower or any Subsidiaries, provided that, absent the existence of an Event of
Default, Borrowers shall not be required to obtain and deliver to Agent more
than three (3) such reports in any fiscal year.

Section 4.15   Permitted Servicing Joint Ventures.

(a)      The Borrower Representative shall submit a Servicing Joint Venture
Proposal Package with respect to a proposed Joint Venture to the Agent at least
ten (10) Business Days prior to the time at which the formation and governing
documents of such Joint Venture would become binding upon a Credit Party. If the
Borrower Representative submits a Servicing Joint Venture Package for an
Investment that does not satisfy the criteria set forth in the definition of
"Permitted Servicing Joint Venture", the Agent may, in its sole discretion,
determine to approve such Investment as a "Permitted Servicing Joint Venture",
notwithstanding the failure of such Investment to satisfy the criteria set forth
in the definition of "Permitted Servicing Joint Venture". The Agent shall
respond to the Borrower Representative's request for such approval within five
(5) Business Days after receipt of the Servicing Joint Venture Proposal
Package; provided that the





74

--------------------------------------------------------------------------------

 



Agent's failure to respond within such five (5) Business Day period shall be
deemed to be a rejection of such Servicing Joint Venture Proposal Package.

(b)      Within five (5) Business Days following the execution of definitive
documentation relating to such Permitted Servicing Joint Venture, the Borrower
Representative shall deliver to the Agent sufficient copies of all such
definitive documentation for distribution to the Lenders (any such documentation
that meets the definition of a Material Contract, shall be considered a Material
Contract).

ARTICLE 5- NEGATIVE COVENANTS

Each Credit Party agrees that, so long as any Credit Exposure exists:

Section 5.1      Debt; Contingent Obligations.  No Credit Party will, or will
permit any Subsidiary to, directly or indirectly, create, incur, assume,
guarantee or otherwise become or remain directly or indirectly liable with
respect to, any Debt, except for Permitted Debt.  No Credit Party will, or will
permit any Subsidiary to, directly or indirectly, create, assume, incur or
suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.

Section 5.2      Liens.  No Credit Party will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.

Section 5.3      Restricted Distributions.  No Credit Party will, or will permit
any Subsidiary to, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Distribution, except for Permitted
Distributions.

Section 5.4      Restrictive Agreements.  No Credit Party will, or will permit
any Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents, the Term Loan Financing Documents and any
agreements for purchase money debt permitted under clause (c) of the definition
of Permitted Debt) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Financing
Documents and the Term Loan Financing Documents) on the ability of any
Subsidiary to:  (i) pay or make Restricted Distributions to any Credit Party or
any Subsidiary; (ii) pay any Debt owed to any Credit Party or any Subsidiary;
(iii) make loans or advances to any Credit Party or any Subsidiary; or
(iv) transfer any of its property or assets to any Credit Party or any
Subsidiary; provided that the foregoing shall not apply to (1) restrictions or
conditions imposed by any agreement relating to secured Debt permitted by clause
(c) of the definition of Permitted Debt if such restrictions and conditions
apply only to the property or assets securing such Debt and (2) customary
provisions in leases, subleases, licenses, asset sale agreements and other
contracts entered into in the Ordinary Course of Business restricting the
assignment thereof or the assets governed thereby.

Section 5.5      Payments and Modifications of Subordinated Debt.  No Credit
Party will, or will permit any Subsidiary to, directly or indirectly
(a) declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance





75

--------------------------------------------------------------------------------

 



with and expressly permitted under the Subordination Agreement, (b) amend or
otherwise modify the terms of any Subordinated Debt or the Term Loan Financing
Documents, except for amendments or modifications made in full compliance with
the applicable Subordination Agreement or the Intercreditor Agreement,
respectively, (c) declare, pay, make or set aside any amount for payment in
respect of any Debt hereinafter incurred that, by its terms, or by separate
agreement, is subordinated to the Obligations, except for payments made in full
compliance with and expressly permitted under the subordination provisions
applicable thereto, or (d) amend or otherwise modify the terms of any such
Subordinated Debt if the effect of such amendment or modification is to
(i) increase the interest rate or fees on, or change the manner or timing of
payment of, such Subordinated Debt, (ii) accelerate or shorten the dates upon
which payments of principal or interest are due on, or the principal amount of,
such Subordinated Debt, (iii) change in a manner adverse to any Credit Party or
Agent any event of default or add or make more restrictive any covenant with
respect to such Subordinated Debt, (iv) change the prepayment provisions of such
Subordinated Debt or any of the defined terms related thereto, (v) change the
subordination provisions thereof (or the subordination terms of any guaranty
thereof), or (vi) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Subordinated Debt in a manner adverse to
Borrowers, any Subsidiaries, Agents or Lenders.  Borrowers shall, prior to
entering into any such amendment or modification, deliver to Agent reasonably in
advance of the execution thereof, any final or execution form copy thereof.

Section 5.6      Consolidations, Mergers and Sales of Assets; Change in
Control.  No Credit Party will, or will permit any Subsidiary to, directly or
indirectly (a) consolidate or merge or amalgamate with or into any other Person,
other than (i) consolidations or mergers among Borrowers, (ii) consolidations or
mergers among a Guarantor and a Borrower so long as the Borrower is the
surviving entity, (iii) consolidations or mergers among Guarantors, (iv)
consolidations or mergers among Excluded Foreign Subsidiaries and (v) any
consolidation or merger of a an Excluded Foreign Subsidiary into a Borrower or
Guarantor; provided that such Borrower or Guarantor's tangible net worth is not
reduced thereby, or (b) consummate any Asset Dispositions other than Permitted
Asset Dispositions.  No Borrower will suffer or permit to occur any Change in
Control with respect to itself, any Subsidiary or any Guarantor.

Section 5.7      Purchase of Assets, Investments.  No Credit Party will, or will
permit any Subsidiary to, directly or indirectly (a) without limiting clause (c)
below, acquire or enter into any agreement to acquire any assets other than in
the Ordinary Course of Business or as permitted under clause (h) of the
definition of Permitted Investments; (b) engage or enter into any agreement to
engage in any joint venture or partnership with any other Person (other than
Investments permitted by clause (k) or (m) of the definition of "Permitted
Investments"); or (c) acquire or own or enter into any agreement to acquire or
own any Investment in any Person other than Permitted Investments.

Section 5.8      Transactions with Affiliates.  Except as otherwise disclosed on
Schedule 5.8, no Credit Party will, or will permit any Subsidiary to, directly
or indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower other than:  (a) transactions on
terms substantially as favorable to such Credit Party or such Subsidiary as
would be obtainable by such Credit Party or such Subsidiary at the time in a
comparable arm’s length





76

--------------------------------------------------------------------------------

 



transaction with a Person other than an Affiliate; (b) loans and other
transactions by and among such Credit Party and/or one or more Subsidiaries to
the extent permitted under Section 5.1; (c) an agreement to provide shared
management services between any Credit Party and a Subsidiary that is not a
Credit Party entered into in the Ordinary Course of Business; (d) customary
compensation and indemnification of, and other employment arrangements
(including equity incentive plans, employee benefit plans and arrangements,
issuance of equity interests, payment of bonuses and stock option plans) with,
directors, officers and employees of such Credit Party or any Subsidiary in the
Ordinary Course of Business; (e) Permitted Distributions; (f) other transactions
with any Permitted Servicing Joint Venture in the Ordinary Course of Business on
terms as favorable as would be obtained by it on a comparable arm’s length
transaction with an independent, unrelated third party and, with respect to,
material transactions with any Permitted Servicing Joint Venture, as determined
in good faith by the board of directors (or equivalent governing body) of such
Credit Party; and (g) the provision of goods or engineering, design,
procurement, project management, quality management or other services by such
Credit Party or any Subsidiary to any Credit Party or any other Subsidiary
pursuant to purchase orders issued in the Ordinary Course of Business in
connection with third party contracts.

Section 5.9      Modification of Organizational Documents.  No Credit Party
will, or will permit any Subsidiary to, directly or indirectly, amend or
otherwise modify any Organizational Documents of such Person, except for
Permitted Modifications.

Section 5.10    Modification of Certain Agreements.  No Credit Party will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Material Contract (other than the Term Loan Financing Documents), which
amendment or modification in any case:  (a) is contrary to the terms of this
Agreement or any other Financing Document; (b) could reasonably be expected to
be adverse to the rights, interests or privileges of the Agent or the Lenders
under the Financing Documents or their ability to enforce the same; (c) results
in the imposition or expansion in any material respect of any obligation of or
restriction or burden on any Credit Party or any Subsidiary; or (d) reduces in
any material respect any rights or benefits of any Credit Party or any
Subsidiaries (it being understood and agreed that any such determination shall
be in the Permitted Discretion of the Agent).  Each Credit Party shall, prior to
entering into any amendment or other modification of any of the foregoing
documents, deliver to Agent reasonably in advance of the execution thereof, any
final or execution form copy of amendments or other modifications to such
documents.  The Credit Parties may amend or otherwise modify the Term Loan
Financing Documents in accordance with the terms of the Intercreditor Agreement.

Section 5.11    Conduct of Business.  No Credit Party will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related or ancillary thereto.  No Credit Party will,
or will permit any Subsidiary to, other than in the Ordinary Course of Business,
change its normal billing payment and reimbursement policies and procedures with
respect to its Accounts (including, without limitation, the amount and timing of
finance charges, fees and write-offs).

Section 5.12   Lease Payments.  No Credit Party will, or will permit any
Subsidiary to, directly or indirectly, incur or assume (whether pursuant to a
Guarantee or otherwise) any liability





77

--------------------------------------------------------------------------------

 



for rental payments except in the Ordinary Course of Business or as set forth on
Schedule 5.12 on the Closing Date.

Section 5.13    Limitation on Sale and Leaseback Transactions.  No Credit Party
will, or will permit any Subsidiary to, directly or indirectly, enter into any
Sale and Leaseback Transaction.

Section 5.14    Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  No Credit Party will, or will permit any Subsidiary to, directly or
indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent, and unless Agent, such Credit Party and the bank,
financial institution or securities intermediary at which the account is to be
opened enter into a Deposit Account Control Agreement or Securities Account
Control Agreement prior to or concurrently with the establishment of such
Deposit Account or Securities Account.  Credit Parties represent and warrant
that Schedule 5.14 lists all of the Deposit Accounts and Securities Accounts of
each Credit Party as of the Closing Date and as such Schedule 5.14 may be
updated from time to time, as of the date on which each Compliance Certificate
is delivered.  The provisions of this Section requiring Deposit Account Control
Agreements shall not apply to Excluded Deposit Accounts; provided, however, the
aggregate balance in any payroll, payroll tax and other employee wage and
benefit payment account does not exceed the amount necessary to make the
immediately succeeding payroll, payroll tax or benefit payment (or such minimum
amount as may be required by any requirement of Law with respect to such
accounts). At all times that any Obligations remain outstanding, Credit Parties
shall maintain one or more separate Deposit Accounts to hold any and all amounts
to be used for payroll, payroll taxes and other employee wage and benefit
payments, and shall not commingle any monies allocated for such purposes with
funds in any other Deposit Account.

Section 5.15   Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Credit Parties that pursuant to the requirements of Anti-Terrorism Laws, and
Agent's policies and practices, Agent is required to obtain, verify and record
certain information and documentation that identifies Credit Parties and their
equity holders, directors and officers, which information includes the name and
address of each Credit Party and its equity holders, directors, managers and
officers and such other information that will allow Agent to identify such party
in accordance with Anti-Terrorism Laws.  No Credit Party will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists.  Each
Credit Party shall immediately notify Agent if such Credit Party has knowledge
that any Credit Party, any Subsidiary or any of their respective officers,
directors, employees or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement is or becomes a
Blocked Person or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  No Credit Party will, or
will permit any Subsidiary to, directly or indirectly, (i) conduct any business
or engage in any transaction or dealing with any Blocked Person, including,
without limitation, the making or receiving of any contribution of funds, goods
or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law, or (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of





78

--------------------------------------------------------------------------------

 



evading or avoiding, or attempts to violate, any of the prohibitions set forth
in Executive Order No. 13224 or other Anti-Terrorism Law.

Section 5.16    Agreements Regarding Receivables.  No Borrower may backdate,
postdate or redate any of its invoices.  No Borrower may make any sales on
extended dating or credit terms beyond that customary in such Borrower's
industry or in the Ordinary Course of Business.  In addition to the Borrowing
Base Certificates to be delivered in accordance with this Agreement, Borrower
Representative shall notify Agent promptly upon any Borrower's learning thereof,
in the event any material Eligible Account or any material account receivable
constituting Eligible Costs in Excess of Billings becomes ineligible for any
reason, other than the aging of such Account, and of the reasons for such
ineligibility.  Borrower Representative shall also notify Agent promptly of all
disputes and claims with respect to any material Eligible Account of any
Borrower, and such Borrower will settle or adjust such disputes and claims at no
expense to Agent; provided, however, no Borrower may, without Agent's consent,
grant (a) any discount, credit or allowance in respect of its Accounts (i) which
is outside the Ordinary Course of Business or (ii) which discount, credit or
allowance exceeds an amount equal to $100,000 in the aggregate with respect to
any individual Account or (b) any materially adverse extension, compromise or
settlement to any customer or Account Debtor with respect to any then material
Eligible Account.  Nothing permitted by this Section 5.16, however, may be
construed to alter the criteria for Eligible Accounts or Eligible Costs in
Excess of Billings provided in Section 1.1.

Section 5.17    Excluded Foreign Subsidiaries.

(a)        Credit Parties shall not permit, at any time, the average daily
balance of the total amount of cash and cash equivalents held by all Excluded
Foreign Subsidiaries to exceed $2,000,000 (or the equivalent thereof in any
foreign currency) for 30 consecutive days, in the aggregate when combined with
all amounts held by Credit Parties in Deposit Accounts or securities accounts
located outside of the United States; provided that no such restriction on the
total amount of cash and cash equivalents held by all Excluded Foreign
Subsidiaries shall apply on and after the Foreign Subsidiary Cash Trigger Date.

(b)        No Credit Party shall make any Investment in any Excluded Foreign
Subsidiary other than Investments of cash and cash equivalents permitted to be
made pursuant to clause (j) of the definition of "Permitted Investments" prior
to the Foreign Subsidiary Cash Trigger Date.

(c)        No Credit Party shall commingle any of its assets (including any bank
accounts, cash or cash equivalents) with the assets of any Person other than a
Credit Party.

Section 5.18    Change in Accounting.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, (a) make any
significant change in financial accounting treatment or reporting practices,
except as required by GAAP or (b) change the fiscal year or method for
determining fiscal quarters of any Credit Party or of any Consolidated
Subsidiary of any Credit Party. Braden Holdings, LLC.   As to Braden Holdings,
LLC, engage in any business or activity other than (i) the ownership of 99.998%
of the outstanding Equity Interests in Braden Manufacturing SA de CV,
(ii) maintaining its corporate existence pending its dissolution, and
(iii) activities incidental to the businesses or activities described in
clauses (i)‑(ii).





79

--------------------------------------------------------------------------------

 



ARTICLE 6 - FINANCIAL COVENANTS

Section 6.1     Fixed Charge Coverage Ratio.  Subject to Section 6.5 below,
Credit Parties will not permit the Fixed Charge Coverage Ratio for any Defined
Period, as tested monthly, to be less than 1.00 to 1.00.

Section 6.2      Total Leverage Ratio.  Subject to Section 6.5 below, commencing
with the fiscal quarter ended December 31, 2018, Credit Parties will not permit
the Total Leverage Ratio for the Credit Parties on a consolidated basis for any
Defined Period ending on and as of the last day of a fiscal quarter set forth
below to be greater than the ratio set forth opposite such Defined Period below:

 

 

 

Fiscal Quarter Ending

Total Leverage Ratio

December 31, 2018

4.00:1.00

March 31, 2019

4.00:1.00

June 30, 2019

4.00:1.00

September 30, 2019

4.00:1.00

December 31, 2019

4.00:1.00

March 31, 2020

3.75:1.00

June 30, 2020

3.75:1.00

September 30, 2020

3.75:1.00

December 31, 2020

3.75:1.00

March 31, 2021

3.25:1.00

June 30, 2021

3.25:1.00

September 30, 2021

2.75:1.00

 

Section 6.3      Minimum Consolidated Adjusted EBITDA. Subject to Section 6.5
below, Commencing with the fiscal quarter ended December 31, 2018, Credit
Parties will not permit the Consolidated Adjusted EBITDA for the Credit Parties
on a consolidated basis for any Defined Period ending on and as of the last day
of a fiscal quarter set forth below to be less than the ratio set forth opposite
such Defined Period below:

 

 

 

Fiscal Quarter Ending

Minimum Consolidated
Adjusted EBITDA

December 31, 2018

$9,250,000

 





80

--------------------------------------------------------------------------------

 



 

 

Fiscal Quarter Ending

Minimum Consolidated
Adjusted EBITDA

March 31, 2019

$9,250,000

June 30, 2019

$9,500,000

September 30, 2019

$9,500,000

December 30, 2019

$9,500,000

March 31, 2020

$9,750,000

June 30, 2020

$9,750,000

September 30, 2020

$9,750,000

December 30, 2020

$9,750,000

March 31, 2021

$10,250,000

June 30, 2021

$11,000,000

September 30, 2021

$12,000,000

 

Section 6.4     Minimum Liquidity.  Credit Parties will not permit Liquidity
reflected on the balance sheet of the Credit Parties on a consolidated basis, as
of the last day of each month to be less than $2,500,000.

Section 6.5      Evidence of Compliance.  Credit Parties shall furnish to Agent,
together with the financial reporting required of Credit Parties in Section 4.1
hereof, a Compliance Certificate as evidence of Credit Parties' compliance with
the covenant in this Article and evidence that no Event of Default specified in
this Article has occurred.  The Compliance Certificate shall include, without
limitation, (a) a statement and report, on a form approved by Agent, detailing
Credit Parties' calculations, and (b) if requested by Agent, back-up
documentation (including, without limitation, invoices, receipts and other
evidence of costs incurred during such quarter as Agent shall reasonably
require) evidencing the propriety of the calculations.  A breach of a financial
covenants contained in Section 6.1, 6.2, 6.3 or 6.4 shall be deemed to have
occurred as of the last day of any specified Defined Period, regardless of when
the financial statements reflecting such breach are delivered to Agent;
provided, that, for purposes of determining compliance with the Fixed Charge
Coverage Ratio, Total Leverage Ratio and Minimum Consolidated EBITDA covenants
set forth in Sections 6.1, 6.2 and 6.3, respectively, (i) solely with respect to
the Defined Period ending on December 31, 2018, Consolidated Adjusted EBITDA
shall be calculated using Operating Subsidiaries Consolidated Adjusted EBITDA
only, (ii) with respect to each Defined Period ending in fiscal year 2019,
Consolidated Adjusted EBITDA shall be calculated using the sum of (A) Corporate
Adjusted EBITDA annualized as follows: (1) for the fiscal quarter ended on March
31, 2019, Corporate Adjusted EBITDA for such fiscal quarter multiplied by 4, (2)
for the two fiscal quarters ended on June 30, 2019, Corporate Adjusted





81

--------------------------------------------------------------------------------

 



EBITDA for such two fiscal quarters multiplied by 2, (3) for the three fiscal
quarters ended on September 30, 2019, Corporate Adjusted EBITDA for such three
fiscal quarters multiplied by 4/3 and (4) thereafter, Corporate Adjusted EBITDA
for such Defined Period, plus (B) Operating Subsidiaries Consolidated Adjusted
EBITDA, and (iii) with respect to each Defined Period ending after December 31,
2019, Consolidated Adjusted EBITDA shall be Consolidated Adjusted EBITDA for the
Credit Parties.

ARTICLE 7 - CONDITIONS

Section 7.1      Conditions to Closing.  The obligation of each Lender to make
the initial Loans, of Agent to issue any Support Agreements on the Closing Date
and of any LC Issuer to issue any Lender Letter of Credit on the Closing Date
shall be subject to the receipt by Agent of each agreement, document and
instrument set forth on the closing checklist prepared by Agent or its counsel
and delivered to the Borrower Representative prior to the Closing Date, each in
form and substance reasonably satisfactory to Agent, and such other closing
deliverables reasonably requested by Agent and Lenders, and to the satisfaction
of the following conditions precedent, each to the satisfaction of Agent and
Lenders and their respective counsel in their sole discretion:

(a)        evidence of the consummation of the transactions (other than the
funding of the Loan) contemplated by the Transaction Documents;

(b)        the payment of all fees, expenses and other amounts due and payable
under the Fee Letter and each other Financing Document;

(c)        since December 31, 2017, the absence of any material adverse change
in any aspect of the business, operations, properties or condition (financial or
otherwise) of any Credit Party, or any event or condition which could reasonably
be expected to result in such a material adverse change;

(d)        the receipt of the initial Borrowing Base Certificate, prepared as of
the Closing Date; and

(e)        evidence that the sum of Borrowers' Revolving Loan Availability plus
cash and cash equivalents that are (a) owned by any Borrower, (b)  subject to a
Deposit Account Control Agreement in favor of Agent, and (c) not pledged to or
held by Agent to secure a specified Obligation is at least $2,000,000 after
payment of all amounts due and owing to any Borrower’s trade creditors that are
outstanding sixty (60) days or more past their due date.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Transaction Document and each other document,
agreement and/or instrument required to be approved by Agent, Required Lenders
or Lenders, as applicable, on the Closing Date.

Section 7.2     Conditions to Each Loan, Support Agreement and Lender Letter of
Credit.  The obligation of the Lenders to make a Loan (other than Revolving
Loans made pursuant to Section 2.5(c)) or an advance in respect of any Loan, of
Agent to issue any Support Agreement or of any LC Issuer to issue any Lender
Letter of Credit (including on the Closing Date) is subject to the satisfaction
of the following additional conditions:





82

--------------------------------------------------------------------------------

 



(a)        in the case of a Revolving Loan Borrowing, receipt by Agent of a
Notice of Borrowing (or telephonic notice if permitted by this Agreement) and
updated Borrowing Base Certificate, in the case of any Support Agreement or
Lender Letter of Credit, receipt by Agent of a Notice of LC Credit Event in
accordance with Section 2.5(a);

(b)        the fact that, immediately after such borrowing and after application
of the proceeds thereof or after such issuance, the Revolving Loan Outstandings
will not exceed the Revolving Loan Limit;

(c)        the fact that, immediately before and after such advance or issuance,
no Default or Event of Default shall have occurred and be continuing;

(d)        the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects (or, in the case of any representation or warranty that is, by
its terms qualified by materiality, in all respects) on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects (or, in the case of
any representation or warranty that is, by its terms qualified by materiality,
in all respects) as of such earlier date; and

(e)        the fact that no adverse change in the condition (financial or
otherwise), properties, business, or operations of the Credit Parties and their
Subsidiaries, taken as a whole, shall have occurred and be continuing with
respect to Borrowers or any Credit Party since the date of this Agreement.

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Loan made hereunder shall be deemed to be (y) a representation and warranty by
each Borrower on the date of such notice or acceptance as to the facts specified
in this Section, and (z) a restatement by each Borrower that each and every one
of the representations made by it in any of the Financing Documents is true and
correct in all material respects (or, in the case of any representation or
warranty that is, by its terms qualified by materiality, in all respects) as of
such date (except to the extent that such representations and warranties
expressly relate solely to an earlier date, in which case such representation or
warranty is true, correct and complete as of such earlier date).

Section 7.3      Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its Permitted Discretion, but no more than twice each
calendar year so long as no Event of Default exists), Agent shall have the right
to perform, all at Borrowers' expense, the searches described in clauses (a),
(b), and (c) below against Borrowers and any other Credit Party, the results of
which are to be consistent with Borrowers' representations and warranties under
this Agreement and the satisfactory results of which shall be a condition
precedent to all advances of Loan proceeds, all issuances of Lender Letters of
Credit and all undertakings in respect of Support Agreements:  (a) UCC searches
with the Secretary of State of the jurisdiction in which the applicable Person
is organized; (b) judgment, pending litigation, federal tax lien, personal
property tax lien, and corporate and partnership tax lien searches, in each
jurisdiction searched under clause (a) above; and (c) searches of applicable
corporate, limited liability company, partnership





83

--------------------------------------------------------------------------------

 



and related records to confirm the continued existence, organization and good
standing of the applicable Person and the exact legal name under which such
Person is organized.

Section 7.4    Post-Closing Requirements.  Borrowers shall complete each of the
post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Agent.

ARTICLE 8 - [RESERVED]

 

ARTICLE 9 - SECURITY AGREEMENT

 

Section 9.1      Generally.  As security for the payment and performance of the
Obligations and without limiting any other grant of a Lien and security interest
in any Security Document, each Credit Party hereby assigns and grants to Agent,
for the benefit of itself and Lenders, a continuing first priority Lien (subject
to the terms of the Intercreditor Agreement) on and security interest in, upon,
and to all of its rights, title and interests in the personal property set forth
on Schedule 9.1 attached hereto and made a part hereof.

Section 9.2      Representations and Warranties and Covenants Relating to
Collateral.

(a)        The security interest granted pursuant to this Agreement constitutes
a valid and, to the extent such security interest is required to be perfected by
this Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following:  (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2(b) (which, in the case of all filings and other
documents referred to on such schedule, have been delivered to Agent in
completed and duly authorized form), (ii) with respect to any Deposit Account,
the execution of Deposit Account Control Agreements, (iii) in the case of
letter-of-credit rights that are not supporting obligations of Collateral, the
execution of a contractual obligation granting control to Agent over such
letter-of-credit rights, (iv) in the case of electronic chattel paper, the
completion of all steps necessary to grant control to Agent over such electronic
chattel paper, (v) in the case of all certificated stock, debt instruments and
investment property, the delivery thereof to Agent of such certificated stock,
debt instruments and investment property consisting of instruments and
certificates, in each case properly endorsed for transfer to Agent or in blank
or accompanied by bank transfer powers, (vi) in the case of all investment
property not in certificated form, the execution of control agreements with
respect to such investment property and (vii) in the case of all other
instruments and tangible chattel paper that are not certificated stock, debt
instructions or investment property, the delivery thereof to Agent of such
instruments and tangible chattel paper.  Such security interest shall be prior
to all other Liens on the Collateral except for Permitted Liens and as provided
in the Intercreditor Agreement.  Except to the extent not required pursuant to
the terms of this Agreement or permitted or required to be taken after the
Closing Date, all actions by each Credit Party necessary or desirable to protect
and perfect the Lien granted hereunder on the Collateral have been duly taken.





84

--------------------------------------------------------------------------------

 



(b)        Schedule 9.2 sets forth (i) each chief executive office and principal
place of business of each Credit Party and each of their respective
Subsidiaries, and (ii) all of the addresses (including all warehouses) at which
any of the Collateral is located and/or books and records of Credit Parties
regarding any of the Collateral are kept, which such Schedule 9.2 indicates in
each case which Credit Party(ies) have Collateral and/or books and records
located at such address, and, in the case of any such address not owned by one
or more of the Credit Parties, indicates the nature of such location (e.g.,
leased business location operated by a Credit Party, third party warehouse,
consignment location, processor location, etc.) and the name and address of the
third party owning and/or operating such location.

(c)        Without limiting the generality of Section 3.2, except as indicated
on Schedule 3.19 with respect to any rights of any Credit Party as a licensee
under any license of Intellectual Property owned by another Person, except for
authorizations, approvals or consents that have already been obtained and are in
full force and effect and except for the filing of financing statements under
the UCC, no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or consent of any other Person is
required for (i) the grant by each Credit Party to Agent of the security
interests and Liens in the Collateral provided for under this Agreement and the
other Security Documents (if any), or (ii) the exercise by Agent of its rights
and remedies with respect to the Collateral provided for under this Agreement
and the other Security Documents or under any applicable Law, including the UCC
and such grant of Liens in favor of Agent shall not violate or cause a default
under any agreement between any Credit Party and any other Person relating to
any such Collateral, including any license to which a Credit Party is a party,
whether as licensor or licensee, with respect to any Intellectual Property,
whether owned by such Credit Party or any other Person.

(d)        As of the Closing Date, no Credit Party has any ownership interest in
any Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments, documents or investment property (other
than as disclosed on Schedule 3.4) and Credit Parties shall give notice to Agent
promptly (but in any event not later than the delivery by Borrowers of the next
Compliance Certificate required pursuant to Section 4.1 above) upon the
acquisition by any Credit Party of any such Chattel Paper, letter of credit
rights, commercial tort claims, Instruments, documents, or investment
property.  No Person other than Agent, Term Loan Agent or (if applicable) any
Lender has "control" (as defined in Article 9 of the UCC) over any Deposit
Account, investment property (including Securities Accounts and commodities
account), letter of credit rights or electronic chattel paper in which any
Credit Party has any interest (except for such control arising by operation of
law in favor of any bank or securities intermediary or commodities intermediary
with whom any Deposit Account, Securities Account or commodities account of
Credit Parties is maintained).

(e)        No Credit Party shall take any of the following actions or make any
of the following changes unless Credit Parties have given at least thirty (30)
days prior written notice to Agent of Credit Parties' intention to take any such
action (which such written notice shall include an updated version of any
Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Agent may
reasonably request after receiving such written notice in order to protect and
preserve the Liens, rights and remedies of Agent with respect to the
Collateral:  (i) change the legal name or organizational identification number
of any Credit Party as it appears in official filings in the jurisdiction of its





85

--------------------------------------------------------------------------------

 



organization, (ii) change the jurisdiction of incorporation or formation of any
Credit Party or allow any Credit Party to designate any jurisdiction as an
additional jurisdiction of incorporation for such Credit Party, or change the
type of entity that it is, or (iii) change its chief executive office, principal
place of business, or the location of its records concerning the Collateral or
move any Collateral to or place any Collateral on any location that is not then
listed on the Schedules and/or establish any business location at any location
that is not then listed on the Schedules.

(f)        Except as permitted under Section 5.16, Credit Parties shall not
adjust, settle or compromise the amount or payment of any Account, or release
wholly or partly any Account Debtor, or allow any credit or discount thereon
without the prior written consent of Agent (other than adjustments, settlements,
compromises, credits and discounts in the Ordinary Course of Business or as may
be required by GAAP, with respect to the Account and which, after giving effect
thereto, do not cause the Borrowing Base to be less than the Revolving Loan
Outstandings).  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default, subject to the Intercreditor Agreement,
to:  (i) exercise the rights of Borrowers with respect to the obligation of any
Account Debtor to make payment or otherwise render performance to Borrowers and
with respect to any property that secures the obligations of any Account Debtor
or any other Person obligated on the Collateral, and (ii) adjust, settle or
compromise the amount or payment of such Accounts.

(g)        Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i)         Subject to the Intercreditor Agreement, Credit Parties shall deliver
to Agent all tangible Chattel Paper and all Instruments and documents owned by
any Credit Party and constituting part of the Collateral duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent.  Subject to the Intercreditor Agreement,
Credit Parties shall provide Agent with "control" (as defined in Article 9 of
the UCC) of all electronic Chattel Paper owned by any Credit Party and
constituting part of the Collateral by having Agent identified as the assignee
on the records pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of control set forth in the UCC.  Subject
to the Intercreditor Agreement, Credit Parties also shall deliver to Agent all
security agreements securing any such Chattel Paper and securing any such
Instruments.  Credit Parties will mark conspicuously all such Chattel Paper and
all such Instruments and documents with a legend, in form and substance
reasonably satisfactory to Agent, indicating that such Chattel Paper and such
instruments and documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Security Documents and
to the Intercreditor Agreement.  Credit Parties shall comply with all the
provisions of Section 5.14 with respect to the Deposit Accounts and Securities
Accounts of Credit Parties.

(ii)       Subject to the Intercreditor Agreement, Credit Parties shall deliver
to Agent all letters of credit on which any Credit Party is the beneficiary and
which give rise to letter of credit rights owned by such Credit Party which
constitute part of the Collateral in each case duly endorsed and accompanied by
duly executed instruments of





86

--------------------------------------------------------------------------------

 



transfer or assignment, all in form and substance satisfactory to
Agent.  Subject to the Intercreditor Agreement, Credit Parties shall take any
and all actions as may be necessary or desirable, or that Agent may request,
from time to time, to cause Agent to obtain exclusive "control" (as defined in
Article 9 of the UCC) of any such letter of credit rights in a manner acceptable
to Agent.

(iii)      Credit Parties shall promptly advise Agent upon any Credit Party
becoming aware that it has any interests in any one or more commercial tort
claims in a principal amount in excess of $250,000 (the "Threshold Amount") and,
in addition, following Credit Parties' advising Agent of any commercial tort
claim inan amount that exceeds the Threshold Amount, shall promptly advise Agent
upon any Credit Party becoming aware of any other commercial tort claim on which
any Credit Party is the beneficiary in a principal amount of at least the
Threshold Amount for each such commercial tort claim (any and all of the
foregoing commercial tort claims being referred to herein as the "Perfected
Commercial Tort Claims"), which such notice shall include descriptions of the
events and circumstances giving rise to each such Perfected Commercial Tort
Claim and the dates such events and circumstances occurred, the potential
defendants with respect such Perfected Commercial Tort Claims and any court
proceedings that have been instituted with respect to such Perfected Commercial
Tort Claims, and Credit Parties shall, with respect to any Perfected Commercial
Tort Claims, execute and deliver to Agent such documents as Agent shall request
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to any such Perfected Commercial Tort Claims.

(iv)      Except for Accounts and other Inventory in aggregate amount not to
exceed $25,000, no Accounts or Inventory or other Collateral shall at any time
be in the possession or control of any warehouse, consignee, bailee or any of
Credit Parties' agents or processors without prior written notice to Agent and
the receipt by Agent, if Agent has so requested, of warehouse receipts,
consignment agreements or bailee lien waivers (as applicable) satisfactory to
Agent prior to the commence of such possession or control..  Credit Parties have
notified Agent that Inventory is currently located at the locations set forth on
Schedule 9.2.  Credit Parties shall, upon the request of Agent, notify any such
warehouse, consignee, bailee, agent or processor of the security interests and
Liens in favor of Agent created pursuant to this Agreement and the Security
Documents, instruct such Person to hold all such Collateral for Agent's account
subject to Agent's instructions and shall use commercially reasonable efforts to
obtain an acknowledgement from such Person that such Person holds the Collateral
for Agent's benefit.

(v)        Subject to the Intercreditor Agreement, upon request of Agent, Credit
Parties shall promptly deliver to Agent any and all certificates of title,
applications for title or similar evidence of ownership, if any, of all such
tangible personal property and shall cause Agent to be named as lienholder on
any such certificate of title or other evidence of ownership.  Credit Parties
shall not permit any such tangible personal property to become fixtures to real
estate unless such real estate is subject to a Lien in favor of Agent.

(vi)       Each Credit Party hereby authorizes Agent to file one or more UCC
financing statements with respect to all or any part of the Collateral, which
financing statements may list Agent as the "secured party" and such Credit Party
as the "debtor" and





87

--------------------------------------------------------------------------------

 



which describe and indicate the collateral covered thereby as all or any part of
the Collateral under the Financing Documents (including an indication of the
collateral covered by any such financing statement as "all assets" of such
Credit Party now owned or hereafter acquired), in such jurisdictions as Agent
from time to time determines are appropriate, and to file without the signature
of such Credit Party any continuations of or corrective amendments to any such
financing statements, in any such case in order for Agent to perfect, preserve
or protect the Liens, rights and remedies of Agent with respect to the
Collateral.  Each Credit Party also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

(vii)     As of the Closing Date, no Credit Party holds, and after the Closing
Date Credit Parties shall promptly notify Agent in writing upon creation or
acquisition by any Credit Party of, any Collateral which constitutes a claim
against any Governmental Authority, including, without limitation, the federal
government of the United States, or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law.  Upon the request of Agent, Credit Parties shall take such steps
as may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.

(viii)    Credit Parties shall furnish to Agent from time to time any statements
and schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

ARTICLE 10 - EVENTS OF DEFAULT

 

Section 10.1    Events of Default.  For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an "Event of
Default":

(a)        (i) any Borrower shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document, (ii) there shall occur any default in the performance of
or compliance with any of the following sections of this
Agreement:  Section 2.11, Section 4.2(b), Section 4.4(c), Section 4.6,
Article 5, Section 7.4 or Section 9.2, or (iii) there shall occur any default in
the performance of or compliance with Section 4.1 and/or Article 6 of this
Agreement and Borrower Representative has received written notice from Agent or
Required Lenders of such default;

(b)        any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by such Credit Party or waived by Agent within thirty
(30) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required





88

--------------------------------------------------------------------------------

 



Lenders of such default, or (ii) actual knowledge of any Borrower or any other
Credit Party of such default;

(c)        any representation, warranty, certification or statement made by any
Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

(d)        (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt  (other
than the Loans) or in respect of any Swap Contract, or the occurrence of any
breach, default, condition or event with respect to any Debt (other than the
Loans) or in respect of any Swap Contract, if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
the counterparty under any such Swap Contract, to cause, Debt or other
liabilities having an individual principal amount in excess of $250,000 (or any
amount, solely with respect to Swap Contracts) or having an aggregate principal
amount in excess of $250,000 (or any amount, solely with respect to Swap
Contracts) to become or be declared due prior to its stated maturity, or
(ii) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;

(e)        any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)        an involuntary case or other proceeding shall be commenced against
any Credit Party or any Subsidiary of a Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against any
Credit Party or any Subsidiary of a Borrower under applicable federal
bankruptcy, insolvency or other similar law in respect of (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations,
(ii) composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations, or (iii) possession, foreclosure, seizure or retention,
sale or other disposition of, or other proceedings to enforce security over, all
or any substantial part of the assets of such Credit Party or Subsidiary;





89

--------------------------------------------------------------------------------

 



(g)        (i) institution of any steps by any Person to terminate a Pension
Plan if as a result of such termination any Credit Party or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$250,000, (ii) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA, or (iii) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Plan and
the withdrawal liability (without unaccrued interest) to Multiemployer Plans as
a result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $250,000;

(h)        one or more judgments or orders for the payment of money (not paid or
fully covered by insurance and as to which the relevant insurance company has
acknowledged coverage) aggregating in excess of $250,000 shall be rendered
against any or all Credit Parties and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgments or orders, or
(ii) there shall be any period of sixty (60) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect;

(i)         except as expressly permitted hereunder, any Lien created by any of
the Security Documents shall at any time fail to constitute a valid and
perfected Lien on all of the Collateral with a fair market value in excess of
$50,000 purported to be encumbered thereby, subject to no prior or equal Lien
except Permitted Liens, or any Credit Party shall so assert, except to the
extent that any such loss of perfection or priority results from the failure of
Agent to maintain possession of certificates actually received by it
representing securities pledged under this Agreement or to file Uniform
Commercial Code continuation statements in the applicable jurisdictions as
required under the UCC to continue the perfection of such security interest or
the equivalent in the applicable jurisdiction;

(j)         the institution by any Governmental Authority of criminal
proceedings against any Credit Party;

(k)        a default or event of default occurs and continues beyond any
applicable cure period under any Guarantee of any portion of the Obligations;

(l)         if any Credit Party is or becomes an entity whose equity is
registered with the SEC, and/or is publicly traded on and/or registered with a
public securities exchange, other than in connection with a voluntary “going
private” transaction, such Credit Party's equity fails to remain registered with
the SEC in good standing, and/or such equity fails to remain publicly traded on
and registered with a public securities exchange; and

(m)       there shall occur any default or event of default under the Term Loan
Financing Documents and such default or event of default results in the
acceleration of all Indebtedness under the Term Loan Financing Documents, or any
breach of the terms of, or default or event of default under the Intercreditor
Agreement other than by Agent or any Lender.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.





90

--------------------------------------------------------------------------------

 



Section 10.2    Acceleration and Suspension or Termination of Revolving Loan
Commitment .  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Revolving Loan Commitment and
the obligations of Agent and Lenders with respect thereto, in whole or in part
(and, if in part, each Lender's Revolving Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided,  however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

Section 10.3    UCC Remedies.

(a)        Upon the occurrence of and during the continuance of an Event of
Default under this Agreement or the other Financing Documents, Agent, in
addition to all other rights, options, and remedies granted to Agent under this
Agreement or at law or in equity, may exercise, either directly or through one
or more assignees or designees, all rights and remedies granted to it under all
Financing Documents and under the UCC in effect in the applicable
jurisdiction(s) and under any other applicable law, subject to the Intercreditor
Agreement; including, without limitation:

(i)         the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;

(ii)       the right to (by its own means or with judicial assistance) enter any
of Credit Parties' premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Credit Parties' original books and records, to obtain access to Credit
Parties' data processing equipment, computer hardware and software relating to
the Collateral and to use all of the foregoing and the information contained
therein in any manner Agent deems appropriate, without any liability for rent,
storage, utilities, or other sums, and Credit Parties shall not resist or
interfere with such action (if Credit Parties' books and records are prepared or
maintained by an accounting service, contractor or other third party agent,
Credit Parties hereby irrevocably authorize such service, contractor or other
agent, upon notice by Agent to such Person that an Event of Default has occurred
and is continuing, to deliver to Agent or its designees such books and records,
and to follow Agent's instructions with respect to further services to be
rendered);





91

--------------------------------------------------------------------------------

 



(iii)      the right to require Credit Parties at Credit Parties' expense to
assemble all or any part of the Collateral and make it available to Agent at any
place designated by Agent;

(iv)       the right to notify postal authorities to change the address for
delivery of Credit Parties' mail to an address designated by Agent and to
receive, open and dispose of all mail addressed to any Borrower; and/or

(v)        the right to enforce Credit Parties' rights against Account Debtors
and other obligors, including, without limitation, (i) the right to collect
Accounts directly in Agent's own name (as agent for Lenders) and to charge the
collection costs and expenses, including attorneys' fees, to Borrowers, and
(ii) the right, in the name of Agent or any designee of Agent or Borrowers, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone, telegraph or otherwise, including, without limitation,
verification of Credit Parties' compliance with applicable Laws.  Credit Parties
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude such verification process.  Such verification may include contacts
between Agent and applicable federal, state and local regulatory authorities
having jurisdiction over the Credit Parties' affairs, all of which contacts
Credit Parties hereby irrevocably authorize.

(b)        Each Credit Party agrees that a notice received by it at least ten
(10) days before the time of any intended public sale, or the time after which
any private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition.  If permitted
by applicable law, any perishable Collateral which threatens to speedily decline
in value or which is sold on a recognized market may be sold immediately by
Agent without prior notice to Credit Parties.  At any sale or disposition of
Collateral, Agent may (to the extent permitted by applicable law) purchase all
or any part of the Collateral, free from any right of redemption by Credit
Parties, which right is hereby waived and released.  Each Credit Party covenants
and agrees not to interfere with or impose any obstacle to Agent's exercise of
its rights and remedies with respect to the Collateral.  Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale.  Agent may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the
Collateral.  Agent may sell the Collateral without giving any warranties as to
the Collateral.  Agent may specifically disclaim any warranties of title or the
like.  This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.  If Agent sells any of the
Collateral upon credit, Credit Parties will be credited only with payments
actually made by the purchaser, received by Agent and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Agent may resell the Collateral and Credit Parties shall be credited
with the proceeds of the sale. Credit Parties shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Obligations.

(c)        Without restricting the generality of the foregoing and for the
purposes aforesaid, each Credit Party hereby appoints and constitutes Agent its
lawful attorney-in-fact with full power of substitution in the Collateral, upon
the occurrence and during the continuance of an Event of Default, to, subject to
the Intercreditor Agreement, (i) use unadvanced funds remaining under this
Agreement or which may be reserved, escrowed or set aside for any purposes
hereunder





92

--------------------------------------------------------------------------------

 



at any time, or to advance funds in excess of the face amount of the Notes,
(ii) pay, settle or compromise all existing bills and claims, which may be Liens
or security interests, or to avoid such bills and claims becoming Liens against
the Collateral, (iii) execute all applications and certificates in the name of
such Credit Party and to prosecute and defend all actions or proceedings in
connection with the Collateral, and (iv) do any and every act which such Credit
Party might do in its own behalf; it being understood and agreed that this power
of attorney in this subsection (c) shall be a power coupled with an interest and
cannot be revoked.

(d)        Agent and each Lender is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Credit Parties' labels, mask
works, rights of use of any name, any other Intellectual Property and
advertising matter, and any similar property as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral
and, in connection with Agent's exercise of its rights under this Article,
Credit Parties' rights under all licenses (whether as licensor or licensee) and
all franchise agreements inure to Agent's and each Lender's benefit.

Section 10.4    Cash Collateral.  If (a) any Event of Default specified in
Section 10.1(e) or 10.1(f) shall occur, (b) the Obligations shall have otherwise
been accelerated pursuant to Section 10.2, or (c) the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall have
been terminated pursuant to Section 10.2, then without any request or the taking
of any other action by Agent or the Lenders, Borrowers shall immediately comply
with the provisions of Section 2.5(e) with respect to the deposit of cash
collateral to secure the existing Letter of Credit Liabilities and future
payment of related fees.

Section 10.5   Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, (a) the Loans and other Obligations shall bear interest at rates that
are three percent (3.0%) per annum in excess of the rates otherwise payable
under this Agreement, and (b) the fee described in Section 2.5(b) shall increase
by a rate that is three percent (3.0%) in excess of the rate otherwise payable
under such Section; provided, however, that in the case of any Event of Default
specified in Section 10.1(e) or 10.1(f) above, such default rates shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.

Section 10.6    Setoff Rights.  During the continuance of any Event of Default,
each Lender is hereby authorized by each Borrower at any time or from time to
time, with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender's Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent.  Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender's
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations.  Each Borrower agrees, to the
fullest extent





93

--------------------------------------------------------------------------------

 



permitted by applicable law, that any Lender and any of such Lender's Affiliates
may exercise its right to set off with respect to the Obligations as provided in
this Section 10.6.

Section 10.7    Application of Proceeds.

(a)        Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence and during the continuance of an Event of Default, each
Borrower irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
such Borrower or any Guarantor of all or any part of the Obligations, and, as
between Borrowers on the one hand and Agent and Lenders on the other, Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent.

(b)        Following the occurrence and continuance of an Event of Default, but
absent the occurrence and continuance of an Acceleration Event, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in such order as Agent may
from time to time elect in accordance with the terms of the Intercreditor
Agreement.

(c)        Notwithstanding anything to the contrary contained in this Agreement,
if an Acceleration Event shall have occurred, and so long as it continues, Agent
shall, subject to the terms of the Intercreditor Agreement apply any and all
payments received by Agent in respect of the Obligations, and any and all
proceeds of Collateral received by Agent, in the following order:  first, to all
fees, costs, indemnities, liabilities, obligations and expenses incurred by or
owing to Agent with respect to this Agreement, the other Financing Documents or
the Collateral; second, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to any Lender with respect to this
Agreement, the other Financing Documents or the Collateral; third, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the Bankruptcy Code, would have accrued on such amounts);
fourth, to the principal amount of the Obligations outstanding and to provide
cash collateral to secure any and all Letter of Credit Liability and future
payment of related fees, as provided for in Section 2.5(e); fifth to any other
Debt or Obligations of Borrowers owing to Agent or any Lender under the
Financing Documents; and sixth, to the Obligations owing to any Eligible Swap
Counterparty in respect of any Swap Contracts.  Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

Section 10.8    Waivers.

(a)        Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable law, each Credit Party waives:  (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing





94

--------------------------------------------------------------------------------

 



Documents, the Notes or any other notes, commercial paper, accounts, contracts,
documents, Instruments, Chattel Paper and Guarantees at any time held by Lenders
on which any Credit Party may in any way be liable, and hereby ratifies and
confirms whatever Lenders may do in this regard; (ii) all rights to notice and a
hearing prior to Agent's or any Lender's taking possession or control of, or to
Agent's or any Lender's replevy, attachment or levy upon, any Collateral or any
bond or security which might be required by any court prior to allowing Agent or
any Lender to exercise any of its remedies; and (iii) the benefit of all
valuation, appraisal and exemption Laws.  Each Credit Party acknowledges that it
has been advised by counsel of its choices and decisions with respect to this
Agreement, the other Financing Documents and the transactions evidenced hereby
and thereby.

(b)        Each Credit Party for itself and all its successors and assigns,
(i) agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by Lender; (ii) consents to any indulgences and all extensions of
time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Credit Party, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to any other Credit Party and
without affecting its liability hereunder; (iii) agrees that its liability shall
be unconditional and without regard to the liability of any other Credit Party,
Agent or any Lender for any Tax on the Obligations; and (iv) to the fullest
extent permitted by applicable law, expressly waives the benefit of any statute
or rule of law or equity now provided, or which may hereafter be provided, which
would produce a result contrary to or in conflict with the foregoing.

(c)        To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Credit Parties to comply with
all such requirements.  Any forbearance by Agent or Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent's or any Lender's
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent's and such Lender's
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of Taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent's right to
accelerate the maturity of the Loans, nor shall Agent's receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party's default in payment of sums secured by any of
the Financing Documents.

(d)        Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Credit Party agrees that if an
Event of Default is continuing





95

--------------------------------------------------------------------------------

 



(i) Agent and Lenders shall not be subject to any "one action" or "election of
remedies" law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Agent or Lenders shall remain in full force and effect
until Agent or Lenders have exhausted all remedies against the Collateral and
any other properties owned by Credit Parties and the Financing Documents and
other security instruments or agreements securing the Loans have been
foreclosed, sold and/or otherwise realized upon in satisfaction of Credit
Parties' obligations under the Financing Documents.

(e)        Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Credit Parties' obligations under the
Financing Documents in preference or priority to any other Collateral and,
subject to the Intercreditor Agreement, Agent may seek satisfaction out of all
of the Collateral or any part thereof, in its sole and absolute discretion in
respect of Credit Parties' obligations under the Financing Documents.  In
addition, Agent shall have the right from time to time, subject to the
Intercreditor Agreement, to partially foreclose upon any Collateral in any
manner and for any amounts secured by the Financing Documents then due and
payable as determined by Agent in its sole discretion, including, without
limitation, the following circumstances:  (i) in the event any Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and/or interest, Agent may foreclose upon all or any part
of the Collateral to recover such delinquent payments, or (ii) in the event
Agent elects to accelerate less than the entire outstanding principal balance of
the Loans, Agent may foreclose all or any part of the Collateral to recover so
much of the principal balance of the Loans as Agent may accelerate and such
other sums secured by one or more of the Financing Documents as Agent may
elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

(f)        To the fullest extent permitted by applicable law, each Credit Party,
for itself and its successors and assigns, waives in the event of foreclosure of
any or all of the Collateral any equitable right otherwise available to any
Credit Party which would require the separate sale of any of the Collateral or
require Agent or Lenders to exhaust their remedies against any part of the
Collateral before proceeding against any other part of the Collateral; and
further in the event of such foreclosure each Credit Party does hereby expressly
consent to and authorize, at the option of Agent, the foreclosure and sale
either separately or together of each part of the Collateral.

Section 10.9    Injunctive Relief.  The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party's obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by applicable law, the requirement
of the posting of any bond in connection with such injunctive relief.  By
joining in the Financing Documents as a





96

--------------------------------------------------------------------------------

 



Credit Party, each Credit Party specifically joins in this Section as if this
Section were a part of each Financing Document executed by such Credit Party.

Section 10.10 Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that any Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

ARTICLE 11 – AGENT

 

Section 11.1   Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party.  Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.

Section 11.2    Agent and Affiliates.  Agent shall have the same rights and
powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3    Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4    Consultation with Experts.  Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.





97

--------------------------------------------------------------------------------

 



Section 11.5   Liability of Agent.  Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party.  Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

Section 11.6    Indemnification.  Each Lender shall, in accordance with its Pro
Rata Share, indemnify Agent (to the extent not reimbursed by Credit Parties)
upon demand against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from Agent's gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) that Agent may
suffer or incur in connection with the Financing Documents or any action taken
or omitted by Agent hereunder or thereunder.  If any indemnity furnished to
Agent for any purpose shall, in the opinion of Agent, be insufficient or become
impaired, Agent may call for additional indemnity and cease, or not commence, to
do the acts indemnified against even if so directed by Required Lenders until
such additional indemnity is furnished.

Section 11.7    Right to Request and Act on Instructions.  Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of Lenders as shall be prescribed
by this Agreement.  Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders





98

--------------------------------------------------------------------------------

 



(or such other applicable portion of Lenders), Agent shall have no obligation to
take any action if it believes, in good faith, that such action would violate
applicable Law or exposes Agent to any liability for which it has not received
satisfactory indemnification in accordance with the provisions of Section 11.6.

Section 11.8   Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9   Collateral Matters.  Lenders irrevocably authorize Agent, at its
option and in its sole discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Revolving Loan
Commitment and payment in full of all Obligations, and, to the extent required
by Agent in its sole discretion, the expiration, termination or cash
collateralization (to the satisfaction of Agent) of all Swap Contracts secured,
in whole or in part, by any Collateral; or (ii) constituting property sold or
disposed of as part of or in connection with any disposition permitted under any
Financing Document (it being understood and agreed that Agent may conclusively
rely without further inquiry on a certificate of a Responsible Officer as to the
sale or other disposition of property being made in full compliance with the
provisions of the Financing Documents); (b) to release any Guarantor from its
obligations under the applicable Financing Documents if it ceases to be a
Subsidiary as a result of a transaction permitted hereunder; and (c) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of "Permitted Liens" including without limitation to
subordinate any Lien granted to Agent on any Collateral other than the ABL
Priority Collateral to the Lien granted to Term Loan Agent on such Collateral
pursuant to the Term Loan Financing Documents.  Upon request by Agent at any
time, Lenders will confirm Agent's authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.

Section 11.10  Agency for Perfection.  Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent's security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent's request therefor, shall
deliver such assets to Agent or in accordance with Agent's instructions or
transfer control to Agent in accordance with Agent's instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11 Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement,





99

--------------------------------------------------------------------------------

 



describing such Default or Event of Default and stating that such notice is a
"notice of default".  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof.  Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

Section 11.12  Assignment by Agent; Resignation of Agent; Successor Agent.

(a)        Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender or an Affiliate of Agent or any Lender or
any Approved Fund, or (ii) any Person that is an Eligible Assignee and to whom
Agent, in its capacity as a Lender, has assigned (or will assign, in conjunction
with such assignment of agency rights hereunder) in compliance with the terms of
this Agreement, 50% or more of its Loan, in each case without the consent of the
Lenders or Borrowers.  Following any such assignment, Agent shall give notice to
the Lenders and Borrowers.  An assignment by Agent pursuant to this
subsection (a) shall not be deemed a resignation by Agent for purposes of
subsection (b) below.

(b)        Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrowers.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor Agent
subject to, so long as no Default or Event of Default shall exist at such time,
the consent of the Borrower Representative (such consent not to be unreasonably
withheld, conditioned or delayed and provided that the Borrower Representative
shall be deemed to have consented to any successor Agent, to the extent Borrower
Representative's consent is required hereunder, unless Required Lenders shall
have received Borrower Representative’s objection thereto in writing within five
(5) Business Days after Borrower Representative’s receipt of notice of such
proposed successor Agent).  If no such successor shall have been so appointed by
Required Lenders and shall have accepted such appointment within ten (10)
Business Days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders, appoint a successor Agent;
provided, however, that if Agent shall notify Borrowers and the Lenders that no
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice from Agent that no Person has
accepted such appointment and, from and on such 10th Business Day, (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this paragraph.

(c)        Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor's appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between





100

--------------------------------------------------------------------------------

 



Borrowers and such successor.  After the retiring Agent's resignation hereunder
and under the other Financing Documents, the provisions of this Article and
Section 11.12 shall continue in effect for the benefit of such retiring Agent
and its sub-agents in respect of any actions taken or omitted to be taken by any
of them while the retiring Agent was acting or was continuing to act as Agent.

Section 11.13  Payment and Sharing of Payment.

(a)        Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.

(i)         Agent shall have the right, on behalf of Revolving Lenders to
disburse funds to Borrowers for all Revolving Loans requested or deemed
requested by Borrowers pursuant to the terms of this Agreement.  Agent shall be
conclusively entitled to assume, for purposes of the preceding sentence, that
each Revolving Lender, other than any Non-Funding Lenders, will fund its Pro
Rata Share of all Revolving Loans requested by Borrowers.  Each Revolving Lender
shall reimburse Agent on demand, in accordance with the provisions of the
immediately following paragraph, for all funds disbursed on its behalf by Agent
pursuant to the first sentence of this clause (i), or if Agent so requests, each
Revolving Lender will remit to Agent its Pro Rata Share of any Revolving Loan
before Agent disburses the same to a Borrower.  If Agent elects to require that
each Revolving Lender make funds available to Agent, prior to a disbursement by
Agent to a Borrower, Agent shall advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of such Revolving Lender's Pro Rata Share of
the Revolving Loan requested by such Borrower no later than noon (Eastern time)
on the date of funding of such Revolving Loan, and each such Revolving Lender
shall pay Agent on such date such Revolving Lender's Pro Rata Share of such
requested Revolving Loan, in same day funds, by wire transfer to the Payment
Account, or such other account as may be identified by Agent to Revolving
Lenders from time to time.  If any Lender fails to pay the amount of its Pro
Rata Share of any funds advanced by Agent pursuant to the first sentence of this
clause (i) within one (1) Business Day after Agent's demand, Agent shall
promptly notify Borrower Representative, and Borrowers shall immediately repay
such amount to Agent.  Any repayment required by Borrowers pursuant to this
Section 11.13 shall be accompanied by accrued interest thereon from and
including the date such amount is made available to a Borrower to but excluding
the date of payment at the rate of interest then applicable to Revolving
Loans.  Nothing in this Section 11.13 or elsewhere in this Agreement or the
other Financing Documents shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Agent or any Borrower may
have against any Lender as a result of any default by such Lender hereunder.

(ii)       On a Business Day of each week as selected from time to time by
Agent, or more frequently (including daily), if Agent so elects (each such day
being a "Settlement Date"), Agent will advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of each such Revolving Lender's
percentage interest of the Revolving Loan balance as of the close of business of
the Business Day immediately preceding the Settlement Date.  In the event that
payments are necessary to adjust the amount of such Revolving Lender's actual
percentage interest of the Revolving Loans to such Lender's





101

--------------------------------------------------------------------------------

 



required percentage interest of the Revolving Loan balance as of any Settlement
Date, the Revolving Lender from which such payment is due shall pay Agent,
without setoff or discount, to the Payment Account before 1:00 p.m. (Eastern
time) on the Business Day following the Settlement Date the full amount
necessary to make such adjustment.  Any obligation arising pursuant to the
immediately preceding sentence shall be absolute and unconditional and shall not
be affected by any circumstance whatsoever.  In the event settlement shall not
have occurred by the date and time specified in the second preceding sentence,
interest shall accrue on the unsettled amount at the rate of interest then
applicable to Revolving Loans.

(iii)      On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender's
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender's Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender's
respective share of all payments received from any Borrower.

(iv)       On the Closing Date, Agent, on behalf of Lenders, may elect to
advance to Borrowers the full amount of the initial Loans to be made on the
Closing Date prior to receiving funds from Lenders, in reliance upon each
Lender's commitment to make its Pro Rata Share of such Loans to Borrowers in a
timely manner on such date.  If Agent elects to advance the initial Loans to
Borrower in such manner, Agent shall be entitled to receive all interest that
accrues on the Closing Date on each Lender's Pro Rata Share of such Loans unless
Agent receives such Lender's Pro Rata Share of such Loans before 3:00 p.m.
(Eastern time) on the Closing Date.

(v)        It is understood that for purposes of advances to Borrowers made
pursuant to this Section 11.13, Agent will be using the funds of Agent, and
pending settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

(vi)       The provisions of this Section 11.13(a) shall be deemed to be binding
upon Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.

(b)        [Reserved].

(c)        Return of Payments.





102

--------------------------------------------------------------------------------

 



(i)         If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.

(ii)       If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Financing Document, Agent
will not be required to distribute any portion thereof to any Lender.  In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to any Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

(d)        Defaulted Lenders.

(i)         The failure of any Defaulted Lender to make any payment required by
it hereunder shall not relieve any other Lender of its obligations to make
payment, but neither any other Lender nor Agent shall be responsible for the
failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a "Lender" (or be included in
the calculation of "Required Lenders" hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(ii)       During any period in which there is a Defaulted Lender, for purposes
of computing the amount of the obligation of each non-Defaulted Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.5(f), the Pro Rata Share of each non-Defaulted Lender shall be
computed without giving effect to the Revolving Loan Commitment Amount of that
Defaulted Lender; provided that the aggregate obligation of each non-Defaulted
Lender to acquire, refinance or fund participations in Letters of Credit  shall
not exceed the positive difference, if any, of (a) the Revolving Loan Commitment
of that non-Defaulted Lender minus (b) the aggregate outstanding amount of the
Revolving Loans of such non-Defaulted Lender.

(iii)      If Borrower Representative, Agent, and LC Issuer agree in writing in
their sole discretion that a Defaulted Lender’s defaulted obligations have been
cured, Agent will so notify the parties hereto, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any cash collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit to be held by the Lenders in accordance with their Pro Rata
Share (without giving effect to clause (ii) of this Section 11.13(d)), whereupon
that Lender will cease to be a Defaulted Lender; provided that no adjustments
will be made





103

--------------------------------------------------------------------------------

 



retroactively with respect to fees accrued or payments made by or on behalf of
Credit Parties while that Lender was a Defaulted Lender; and provided further
that except to the extent otherwise expressly agreed to by the affected parties,
no change hereunder from Defaulted Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulted Lender

(e)        Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by applicable law, exercise all
its rights of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation).  If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

Section 11.14 Right to Perform, Preserve and Protect.  If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers' expense.  Agent is further authorized by Borrowers and the Lenders
to make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations.  Each Borrower hereby agrees to reimburse Agent on demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14.  Each Lender hereby agrees to indemnify Agent upon demand
for any and all reasonable costs, liabilities and obligations incurred by Agent
pursuant to this Section 11.14, in accordance with the provisions of
Section 11.6.

Section 11.15  Additional Titled Agents.  Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the "Additional Titled Agents"), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an





104

--------------------------------------------------------------------------------

 



Additional Titled Agent shall have transferred to any other Person (other than
any Affiliates) all of its interests in the Loan, such Lender shall be deemed to
have concurrently resigned as such Additional Titled Agent.

Section 11.16  Amendments and Waivers.

(a)        No provision of this Agreement or any other Financing Document may be
materially amended, waived or otherwise modified unless such amendment, waiver
or other modification is in writing and is signed or otherwise approved by
Borrowers, the Required Lenders and any other Lender to the extent required
under Section 11.16(b); provided,  however, that Agent shall be entitled, in its
sole and absolute discretion, to provide its written consent to a proposed Swap
Contract, in each case without the consent of any other Lender.

(b)        In addition to the required signatures under Section 11.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:

(i)         if any amendment, waiver or other modification would increase a
Lender's funding obligations in respect of any Loan, by such Lender; and/or

(ii)       if the rights or duties of Agent or LC Issuer are affected thereby,
by Agent and LC Issuer, as the case may be;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or Reimbursement
Obligation or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Loan or Reimbursement
Obligation; (B) postpone the date fixed for, or waive, any payment (other than
any mandatory prepayment pursuant to Section 2.1(b)(ii)) of principal of any
Loan or of any Reimbursement Obligation, or of interest on any Loan or
Reimbursement Obligation (other than default interest) or any fees provided for
hereunder (other than late charges) or postpone the date of termination of any
commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the ABL Priority Collateral, authorize any Borrower to sell or otherwise dispose
of all or substantially all of the ABL Priority Collateral or release any
Guarantor of all or any portion of the Obligations or its Guarantee obligations
with respect thereto, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b);  (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Revolving Loan Commitment,





105

--------------------------------------------------------------------------------

 



Revolving Loan Commitment Amount, Revolving Loan Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder.  It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.

(c)        Without limitation of the provisions of the preceding clauses (a) and
(b), no waiver, amendment or other modification to this Agreement shall, unless
signed by each Eligible Swap Counterparty then in existence, modify the
provisions of Section 10.7 in any manner adverse to the interests of each such
Eligible Swap Counterparty.

Section 11.17  Assignments and Participations.

(a)        Assignments.

(i)         Any Lender may at any time assign to one or more Eligible Assignees
all or any portion of such Lender's Loan together with all related obligations
of such Lender hereunder.  Except as Agent may otherwise agree, the amount of
any such assignment (determined as of the date of the applicable Assignment
Agreement or, if a "Trade Date" is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or,
if less, the assignor's entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above.  Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

(ii)       From and after the date on which the conditions described above have
been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee's Loan (and, as applicable, Notes in
the principal amount of that portion of the principal amount of the Loan
retained by the assigning Lender).  Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to Borrower Representative any prior
Note held by it.





106

--------------------------------------------------------------------------------

 



(iii)      Agent, acting solely for this purpose as an agent of Borrowers, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount and stated amount of the Loan owing to, such Lender pursuant to the terms
hereof.  The entries in such register shall be conclusive, and Borrowers, Agent
and Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  Such register shall be available for
inspection by Borrowers and any Lender, at any reasonable time upon reasonable
prior notice to Agent.  Each Lender that sells a participation shall, acting
solely for this  purpose as an agent of Borrowers maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant's interest in the Obligations (each, a
"Participant Register"). The entries in the Participant Registers shall be
conclusive, absent manifest error. Each Participant Register shall be available
for inspection by Borrowers and Agent at any reasonable time upon reasonable
prior notice to the applicable Lender; provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Financing Document) to any Person (including Borrowers) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a participant register.

(iv)       Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(v)        Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, Agent has the right, but not the
obligation, to effectuate assignments of Loan via an electronic settlement
system acceptable to Agent as designated in writing from time to time to the
Lenders by Agent (the "Settlement Service").  At any time when the Agent elects,
in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 11.17(a).  Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loan pursuant to the Settlement Service.  With the
prior written approval of Agent, Agent's approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service.  Assignments and assumptions of the
Loan shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.





107

--------------------------------------------------------------------------------

 



(b)        Participations.  Any Lender may at any time, without the consent of,
or notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower's Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a "Participant").  In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender's obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender.  Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

(c)        Replacement of Lenders.  Within thirty (30) days after: (i) receipt
by Agent of notice and demand from any Lender for payment of additional costs as
provided in Section 2.8(d), which demand shall not have been revoked, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a)
or 2.8(b), (iii) any Lender is a Defaulted Lender, and the circumstances causing
such status shall not have been cured or waived; or (iv) any failure by any
Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender, or each Lender
affected thereby, is required with respect thereto (each relevant Lender in the
foregoing clauses (i) through (iv) being an "Affected Lender") each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers' election, Agent, of such Person's intention to obtain, at
Borrowers' expense, a replacement Lender ("Replacement Lender") for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a), Section 2.8(b) or
Section 2.8(d), as applicable, of this Agreement through the date of such sale
and assignment, and (B) Borrowers shall pay to Agent the $3,500 processing fee
in respect of such assignment.  In the event that a replaced Lender does not
execute an Assignment Agreement pursuant to Section 11.17(a) within five (5)
Business Days after receipt by such replaced Lender of notice of replacement
pursuant to this Section 11.17(c) and presentation to such replaced Lender of an
Assignment Agreement evidencing an assignment pursuant to this Section 11.17(c),
such replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a).  Upon any such assignment





108

--------------------------------------------------------------------------------

 



and payment, such replaced Lender shall no longer constitute a "Lender" for
purposes hereof, other than with respect to such rights and obligations that
survive termination as set forth in Section 12.1.

(d)        Credit Party Assignments.  No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.

Section 11.18  Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.

So long as Agent has not waived the conditions to the funding of Revolving Loans
set forth in Section 7.2, any Lender may deliver a notice to Agent stating that
such Lender shall cease making Revolving Loans due to the non-satisfaction of
one or more conditions to funding Loans set forth in Section 7.2, and specifying
any such non-satisfied conditions.  Any Lender delivering any such notice shall
become a non-funding Lender (a "Non-Funding Lender") for purposes of this
Agreement commencing on the Business Day following receipt by Agent of such
notice, and shall cease to be a Non-Funding Lender on the date on which such
Lender has either revoked the effectiveness of such notice or acknowledged in
writing to each of Agent the satisfaction of the condition(s) specified in such
notice, or Required Lenders waive the conditions to the funding of such Loans
giving rise to such notice by Non-Funding Lender.  Each Non-Funding Lender shall
remain a Lender for purposes of this Agreement to the extent that such
Non-Funding Lender has Revolving Loan Outstandings in excess of $0; provided,
however, that during any period of time that any Non-Funding Lender exists, and
notwithstanding any provision to the contrary set forth herein, the following
provisions shall apply:

(a)        For purposes of determining the Pro Rata Share of each Revolving
Lender under clause (c) of the definition of such term, each Non-Funding Lender
shall be deemed to have a Revolving Loan Commitment Amount as in effect
immediately before such Lender became a Non-Funding Lender.

(b)        Except as provided in clause (a) above, the Revolving Loan Commitment
Amount of each Non-Funding Lender shall be deemed to be $0.

(c)        The Revolving Loan Commitment at any date of determination during
such period shall be deemed to be equal to the sum of (i) the aggregate
Revolving Loan Commitment Amounts of all Lenders, other than the Non-Funding
Lenders as of such date plus (ii) the aggregate Revolving Loan Outstandings of
all Non-Funding Lenders as of such date.

(d)        [Reserved].

(e)        Agent shall have no right to make or disburse Revolving Loans for the
account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest,
fees, expenses and other charges of any Credit Party, other than Reimbursement
Obligations that have arisen pursuant to Section 2.5(c) in respect of Letters of
Credit issued at the time such Non-Funding Lender was not then a Non-Funding
Lender.





109

--------------------------------------------------------------------------------

 



(f)        Agent shall have no right to (i) make or disburse Revolving Loans as
provided in Section 2.1(b)(i) for the account of any Revolving Lender that was a
Non-Funding Lender at the time of issuance of any Letter of Credit for which
funding or Reimbursement Obligations have arisen pursuant to Section 2.5(c), or
(ii) assume that any Revolving Lender that was a Non-Funding Lender at the time
of issuance of such Letter of Credit will fund any portion of the Revolving
Loans to be funded pursuant to Section 2.5(c) in respect of such Letter of
Credit.  In addition, no Revolving Lender that was a Non-Funding Lender at the
time of issuance of any Letter of Credit for which funding or Reimbursement
Obligations have arisen pursuant to Section 2.5(c), shall have an obligation to
fund any portion of the Revolving Loans to be funded pursuant to Section 2.5(c)
in respect to such Letter of Credit, or to make any payment to Agent or the LC
Issuer, as applicable, under Section 2.5(f)(ii) in respect of such Letter of
Credit, or be deemed to have purchased any interest or participation in such
Letter of Credit from Agent or the LC Issuer, as applicable, under
Section 2.5(f)(i).

(g)        To the extent that Agent applies proceeds of Collateral or other
payments received by Agent to repayment of Revolving Loans pursuant to
Section 10.7, such payments and proceeds shall be applied first in respect of
Revolving Loans made at the time any Non-Funding Lenders exist, and second in
respect of all other outstanding Revolving Loans.

Section 11.19  Buy-Out Upon Refinancing.  MCF shall have the right to purchase
from the other Lenders all of their respective interests in the Loan at par in
connection with any refinancing of the Loan upon one or more new economic terms,
but which refinancing is structured as an amendment and restatement of the Loan
rather than a payoff of the Loan.

ARTICLE 12 – MISCELLANEOUS

 

Section 12.1    Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Transaction Documents.  The provisions of Section 2.9 and Articles 11 and 12
shall survive the payment of the Obligations (both with respect to any Lender
and all Lenders collectively) and any termination of this Agreement and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.

Section 12.2    No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable law.  Any reference in any Financing Document to the "continuing"
nature of any Event of Default shall not be construed as establishing or
otherwise indicating that any Borrower or any other Credit Party has the
independent right to cure any such Event of Default, but is rather presented
merely for convenience should such Event of Default be waived in accordance with
the terms of the applicable Financing Documents.

Section 12.3    Notices.





110

--------------------------------------------------------------------------------

 



(a)        All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
Assignment Agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

(b)        Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified the Agent that it is
incapable of receiving notices by electronic communication.  The Agent or
Borrower Representative may, in their discretion, agree to accept notices and
other communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided,  however, that approval of such procedures
may be limited to particular notices or communications.

(c)        Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 12.4    Severability.  In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.5   Headings.  Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 12.6    Confidentiality.





111

--------------------------------------------------------------------------------

 



(a)        Each Credit Party agrees (i) not to transmit or disclose provisions
of any Financing Document to any Person (other than to Borrowers' advisors and
officers on a need-to-know basis, to the Term Loan Agent (and the lenders under
the Term Loan Credit Agreement) or as otherwise may be required by Law) without
Agent's prior written consent, (ii) to inform all Persons of the confidential
nature of the Financing Documents and to direct them not to disclose the same to
any other Person and to require each of them to be bound by these provisions.

(b)        Agent and each Lender shall hold all non-public information regarding
the Credit Parties and their respective businesses identified as such by
Borrowers and obtained by Agent or any Lender pursuant to the requirements
hereof in accordance with such Person's customary procedures for handling
information of such nature, except that disclosure of such information may be
made (i) to their respective agents, employees, Subsidiaries, Affiliates,
attorneys, auditors, professional consultants, rating agencies, insurance
industry associations and portfolio management services, (ii) to prospective
transferees or purchasers of any interest in the Loans, the Agent or a Lender,
and to prospective contractual counterparties (or the professional advisors
thereto) in Swap Contracts permitted hereby, provided,  however, that, in each
such case, such Person is informed of the confidential nature of the information
and instructed to keep such information confidential, (iii) as required by Law,
subpoena, judicial order or similar order and/or in connection with any
litigation in connection with the exercise of remedies hereunder or under any
other Financing Document or the enforcement of rights hereunder or thereunder,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person by any Governmental Authority or examiner
regulating such Person, and (v) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, "Securitization"
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the
Loans.  Confidential information shall include only such information identified
as such at the time provided to Agent and shall not include information that
either:  (y) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (z) is disclosed
to such Person by a Person other than a Credit Party, its Affiliates or their
respective directors, officers, employees, advisors or agents, provided,
 however, Agent does not have actual knowledge that such Person is prohibited
from disclosing such information.  The obligations of Agent and Lenders under
this Section 12.6 shall supersede and replace the obligations of Agent and
Lenders under any confidentiality agreement in respect of this financing
executed and delivered by Agent or any Lender prior to the date hereof.

Section 12.7   Waiver of Consequential and Other Damages.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems





112

--------------------------------------------------------------------------------

 



in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

Section 12.8    GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a)        THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(b)        EACH CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND
IRREVOCABLY AGREES THAT, SUBJECT TO AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS.  EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH CREDIT PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(c)        Each Credit Party, Agent and each Lender agree that each Loan
(including those made on the Closing Date) shall be deemed to be made in, and
the transactions contemplated hereunder and in any other Financing Document
shall be deemed to have been performed in, the State of Maryland.

Section 12.9    WAIVER OF JURY TRIAL.  EACH CREDIT PARTY, AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH CREDIT PARTY, AGENT
AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH CREDIT
PARTY, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.





113

--------------------------------------------------------------------------------

 



Section 12.10  Publication; Advertisement.

(a)        Publication.  No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of MCF or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable
Credit Party shall give Agent prior written notice of such publication or other
disclosure to the extent it is not prohibited under applicable Law from doing
so, or (ii) with MCF's prior written consent.

(b)        Advertisement.  Each Lender and each Credit Party hereby authorizes
MCF to publish the name of such Lender and Credit Party, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any "tombstone", comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date.  With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Section 12.11  Counterparts; Integration.  This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto.  This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

Section 12.12  No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13 Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 12.14  Expenses; Indemnity.





114

--------------------------------------------------------------------------------

 



(a)        Except with respect to Indemnified Taxes, Other Taxes and Excluded
Taxes, which shall be governed exclusively by Section 2.8, Borrowers hereby
agree to promptly pay (i) all reasonable and documented costs and expenses of
Agent (including, without limitation, the fees, costs and expenses of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding
clause (i), all reasonable and documented out-of-pocket costs and expenses of
Agent in connection with the creation, perfection and maintenance of Liens
pursuant to the Financing Documents; (iii) without limitation of the preceding
clause (i), all reasonable and documented out-of-pocket costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all reasonable and documented out-of-pocket costs and expenses of Agent in
connection with Agent's reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder; and (v) all reasonable and documented
out-of-pocket costs and expenses, including legal fees for one (1) counsel for
the Lenders, as a whole (and, if necessary, a single firm of local counsel to
Lenders in each appropriate jurisdiction and, conflicts, special or regulatory
counsel to the extent necessary or appropriate), incurred by Lenders in
connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all Financing
Documents, whether or not Agent or Lenders are a party thereto.  If Agent or any
Lender uses in-house counsel for any of these purposes, Borrowers further agree
that the Obligations include reasonable charges for such work commensurate with
the fees that would otherwise be charged by outside legal counsel selected by
Agent or such Lender for the work performed.

(b)        Except with respect to Indemnified Taxes, Other Taxes and Excluded
Taxes, which shall be governed exclusively by Section 2.8, each Credit Party
hereby agrees to indemnify, pay and hold harmless Agent and Lenders and the
officers, directors, employees, trustees, agents, investment advisors and
investment managers, collateral managers, servicers, and counsel of Agent and
Lenders (collectively called the "Indemnitees") from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnitee) in
connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions





115

--------------------------------------------------------------------------------

 



contemplated hereby, which may be imposed on, incurred by or asserted against
such Indemnitee as a result of or in connection with the transactions
contemplated hereby or by the other Transaction Documents (including (i)(A) as a
direct or indirect result of the presence on or under, or escape, seepage,
leakage, spillage, discharge, emission or release from, any property now or
previously owned, leased or operated by any Credit Party, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any Hazardous Materials generated or present on any such
property, or (C) arising out of or resulting from the environmental condition of
any such property or the applicability of any governmental requirements relating
to Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of any Credit Party
or any Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans and Letters
of Credit, except that no Credit Party shall have any obligation hereunder to an
Indemnitee with respect to any liability resulting from the gross negligence,
fraud or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, each Credit Party shall contribute the maximum portion which it
is permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.

(c)        Notwithstanding any contrary provision in this Agreement, the
obligations of Credit Parties under this Section 12.14 shall survive the payment
in full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO THE CREDIT PARTIES OR TO ANY OTHER PARTY TO
ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR
ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

Section 12.15  [Reserved].

Section 12.16  Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party's assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.





116

--------------------------------------------------------------------------------

 



 

Section 12.17  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

Section 12.18  USA PATRIOT Act Notification.  Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Financing
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

(iii)      the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 



117

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

BORROWERS:

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Chief Financial Officer

 

 

 

Address:

 

 

 

100 Crescent Centre Parkway

 

Tucker, Georgia 30084

 

Attn:

 

 

Facsimile:

 

 

 

 

 

 

 

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

WILLIAMS SPECIALTY SERVICES, LLC

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Chief Financial Officer





 

--------------------------------------------------------------------------------

 



 

WILLIAMS PLANT SERVICES, LLC

 

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Chief Financial Officer

 

 

 

 

 

 

WILLIAMS GLOBAL SERVICES, INC.

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BRADEN HOLDINGS, LLC

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

STEAM ENTERPRISES, LLC

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

GPEG, LLC

 

 

 

By:

/s/ Timothy M. Howsman

 

Name:

Timothy M. Howsman

 

Title:

President and Treasurer





 

--------------------------------------------------------------------------------

 



 

 

 

 

AGENT:

MIDCAP FINANCIAL TRUST

 

 

 

By:

Apollo Capital Management, L.P.,
its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC,
its general partner

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

 

 

 

c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:   Account Manager for Williams transaction
Facsimile: 301-941-1450

 

 

 

Copying, for notice purposes only:

 

 

 

c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450

 

 

 

Payment Account Designation

 

 

 

Wells Fargo Bank, N.A. (McLean, VA)
ABA #: 121-000-248
Account Name: MidCap Funding X Trust-
Collections
Account #: 4509127528
Attention: Williams Industrial facility

 





 

--------------------------------------------------------------------------------

 



LENDER:

MIDCAP FINANCIAL TRUST

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Williams transaction
Facsimile:  301-941-1450

 

 

--------------------------------------------------------------------------------